

Exhibit 10.43


CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
        



5Block:
1791
Lot:
1
County:
New York
Premises:
225 East 126th Street 
New York, NY





 









LOAN AND SECURITY AGREEMENT (BUILDING LOAN)
dated as of July 15, 2015
by and among
MM PROTON I, LLC,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
and
the Lenders referenced herein
$145,543,138


 



This Agreement was prepared by:


[****]1* 



1 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

ARTICLE I DEFINED TERMS
2


1.01
Definitions
2


1.02
Terms Generally
27


1.03
Accounting and Other Terms
27


ARTICLE II CONDITIONS TO DISBURSEMENTS
27


2.01
Right to Advances, Generally.
27


2.02
Closing Date Transactions
29


2.03
Conditions to Closing and Initial Advance
29


2.04
Conditions to All Draws and Advances
35


2.05
Disbursements
39


2.06
Balancing
40


2.07
Advances to Pay Interest on Senior First Lien Loans and Senior Second Lien Loans
41


2.08
Project Budget
42


2.09
Use of Proceeds
42


2.1
Final Construction Advance; Release of Retainage
43


2.11
Stored Materials; Deposits
44


2.12
No Reliance
45


2.13
Miscellaneous
45


2.14
Substantial Completion
45


ARTICLE III LOAN TERMS
46


3.01
Loans and Advances
46


3.02
Requests for Advances
46


3.03
Funding of New Loan Advances
46


3.04
Interest
47


3.05
Repayment of Loans; Evidence of Debt
48


3.06
Prepayment of Loans
48


3.07
Fees
49


3.08
Increased Costs
50


3.09
Taxes
50


3.1
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
54


3.11
Mitigation Obligations; Replacement of Lenders
56


3.12
Trust Fund Provisions
56


ARTICLE IV CONSTRUCTION OF IMPROVEMENTS; GENERAL COVENANTS
57


4.01
Acceptance of Construction Documents; Completion of Construction
57


4.02
Construction Progress
57


4.03
Purchase of Materials Under Conditional Sales Contract
59


4.04
Inspection; Independent Engineer
59


4.05
Right to Post Signs; Publicity
61


4.06
Liens, Taxes, and Governmental Claims
61


4.07
Facility Lease
62


4.08
Operations of Borrower
64


4.09
Appraisals
66


4.10
Operating and Reserve Accounts
66






i





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
Table of Contents (continued)
Page

4.11
Prohibited Distributions
67


4.12
Compliance with Legal Requirements.
67


4.13
Government Regulation
68


4.14
Financial Information and Other Deliveries of Borrower
68


4.15
ERISA
70


4.16
Application of Loan Proceeds
71


4.17
Further Assurances
71


4.18
Alterations
72


4.19
Property Management Agreement
72


4.20
The Development Agreement
72


ARTICLE V COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
73


5.01
Project Documents
73


5.02
Plans and Specifications and Permits
75


5.03
Reassignment
76


5.04
Additional Instruments
76


ARTICLE VI REPRESENTATIONS AND WARRANTIES
76


6.01
Representations and Warranties
76


6.02
Nature of Representations and Warranties
83


ARTICLE VII INSURANCE AND CONDEMNATION
84


7.01
Insurance and Casualty
84


7.02
Condemnation and Other Awards
88


7.03
Provisions of the Facility Lease to Govern
89


ARTICLE VIII DEFAULTS
89


8.01
Defaults
90


ARTICLE IX ACCELERATION AND REMEDIES
93


9.01
Acceleration
93


9.02
Remedies under Loan Documents
94


9.03
Curing of Defaults
96


ARTICLE X ADMINISTRATIVE AND COLLATERAL AGENTS
96


10.01
Appointment.
96


10.02
Capacity as Lender
98


10.03
Duties and Obligations
98


10.04
Sub-Agents
99


10.05
Resignation and Removal.
99


10.06
Independent Credit Analysis
100


10.07
Lender Actions Against Collateral
101


10.08
Lender Reply Period
101


10.09
Defaulting Lender
102


10.10
Borrower’s Rights
103


10.11
Non-liability of Administrative Agent and the Lenders
104


ARTICLE XI MISCELLANEOUS
105


11.01
Notices
105


11.02
Waivers; Amendments.
107






ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
Table of Contents (continued)
Page

11.03
Expenses; Indemnity; Damage Waiver.
108


11.04
Successors and Assigns.
109


11.05
Counterparts; Integration; Effectiveness
113


11.06
Severability
114


11.07
Right of Set-off
114


11.08
Governing Law; Jurisdiction; Consent to Service of Process
114


11.09
WAIVER OF JURY TRIAL
115


11.10
Headings
115


11.11
Confidentiality
115


11.12
Interest Rate Limitation
116


11.13
USA Patriot Act
117


11.14
Administrative Agent Approvals
117


11.15
Replacement Documentation
117
















iii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBITS


Schedule 1.01
-
Lenders
Exhibit A
-
Legal Description
Exhibit B
-
RESERVED
Exhibit C-1
-
Promissory Note – Senior First Lien Lender
Exhibit C-2
-
Promissory Note – Senior Second Lien Lender
Exhibit C-3
-
Promissory Note – Subordinated Lender
Exhibit D
-
Assignment and Assumption
Exhibit E-1
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax) Purposes)
Exhibit E-2
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax) Purposes)
Exhibit E-3
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax) Purposes)
Exhibit E-4
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax) Purposes)
Exhibit F
-
Members of Consortium
Exhibit G
-
Lien Law Affidavit
Exhibit H
-
RESERVED
Exhibit I
-
Form of Draw Request
Exhibit J
-
Project Management Team Members
Exhibit K
-
RESERVED
Exhibit L
-
Organizational Structure Chart






iv



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY



LOAN AND SECURITY AGREEMENT (BUILDING LOAN)
THIS LOAN AND SECURITY AGREEMENT (BUILDING LOAN) (the “Agreement”) dated as of
this 15th day of July, 2015, is by and among MM PROTON I, LLC, a Delaware
limited liability company (“Borrower”), having its address at [****]2*, JPMORGAN
CHASE BANK, N.A., (“JPMorgan”) in its capacity as Administrative Agent (as
hereinafter defined) and Collateral Agent (as hereinafter defined), having its
address at [****], and each party (each, a “Lender”) identified and having its
address at the location shown on Schedule 1.01 hereto.
RECITALS
WHEREAS, Borrower is acquiring from the New York City Economic Development
Corporation, by deed and by lease as more particularly described herein, rights
to that certain real property located in the City of New York, Borough of
Manhattan, and State of New York, more particularly described in Exhibit A
attached hereto and incorporated herein by this reference (the “Land”);
WHEREAS, Borrower proposes to construct or cause to be constructed upon the Land
certain Improvements (as hereinafter defined) in accordance with the Plans and
Specifications (as hereinafter defined);
WHEREAS, Borrower proposes to lease the Property (as hereinafter defined), as so
improved, to New York Proton Management, LLC, a New York limited liability
company (“Facility Lessee”) pursuant to that certain Facility Lease (as
hereafter defined);
WHEREAS, pursuant to the Facility Lease, Facility Lessee will install a Proton
System (as hereinafter defined) to provide proton therapy in four treatment
rooms (the Property, as improved by the Proton System, the “Facility”);
WHEREAS, Borrower has requested, and the Lenders have agreed to provide, two
separate loans to Borrower:
(i)
For the construction of the Improvements on the terms and conditions set forth
herein; and

(ii)
For certain other costs relating to the Facility pursuant to that certain Loan
and Security Agreement (Project Loan), dated of even date herewith, among
Borrower, Administrative Agent, Collateral Agent and the Lenders (the “Project
Loan Agreement”);

AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

2* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

ARTICLE I
DEFINED TERMS
1.01    Definitions. The following terms shall have the meanings defined below.
Unless otherwise specified, any reference to any instrument, document or
agreement shall include any and all extensions, renewals, modifications,
amendments, supplements and replacements therefor or thereto, and any reference
to any party shall include its successor and assigns.
“ADA” means the Americans with Disabilities Act of July 26, 1990, Pub. L. No.
101-336, 104 Stat. 327, 42 U.S.C. Section 12101, et. seq., as now or hereafter
amended, modified, supplemented or replaced from time to time.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Administrative Services Agreement” means that certain Administrative Services
and License Agreement, dated as of even date herewith, by and between Facility
Lessee and Operator.
“Advance” means a borrowing hereunder, made by the Lenders to Borrower, on a
Borrowing Date.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding anything herein to the contrary, in no event shall any Lender be
considered an “Affiliate” of any Loan Party.
“Aggregate Loan Commitment” means, as of any date of determination, the
aggregate of the Aggregate Senior First Lien Loan Commitment, the Aggregate
Senior Second Lien Loan Commitment and the Aggregate Subordinated Loan
Commitment.
“Aggregate Senior First Lien Loan Commitment” means, as of any date of
determination, the aggregate of the Commitments of all the Senior First Lien
Lenders. As of the date hereof, the Aggregate Senior First Lien Loan Commitment
is $91,348,576.
“Aggregate Senior Second Lien Loan Commitment” means, as of any date of
determination, the aggregate of the Commitments of all of the Senior Second Lien
Lenders. As of the date hereof, the Aggregate Senior Second Lien Loan Commitment
is $48,944,561.
“Aggregate Subordinated Loan Commitment” means, as of any date of determination,
the aggregate of the Commitments of all the Subordinated Lenders. As of the date
hereof, the Aggregate Subordinated Loan Commitment is $5,250,000.00.
“Agreement” has the meaning set forth in the Preamble.

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Agreement Among Lenders” means the Agreement Among Lenders of even date
herewith executed by and among the Collateral Agent and the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower from time to time concerning or relating to
bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Senior First Lien Loan Commitment, Aggregate Senior Second Lien Loan
Commitment or Aggregate Subordinated Loan Commitment, as the case may be,
represented by such Lender’s Commitment; provided that in the case of Section
10.11 hereof when a Defaulting Lender shall exist, “Applicable Percentage” means
the percentage of the Aggregate Senior First Lien Loan Commitment, Aggregate
Senior Second Lien Loan Commitment or Aggregate Subordinated Loan Commitment, as
the case may be, (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
“Appraisal” means a written statement setting forth an opinion of the market
value of the Facility that (i) has been independently and impartially prepared
by a qualified appraiser, holding an MAI designation licensed or certified under
the laws of New York satisfying the requirements of FIRREA, directly engaged by
Administrative Agent, (ii) complies with all applicable federal and state laws
and regulations dealing with appraisals or valuations of real property, and
(iii) has been reviewed as to form and content and approved by Administrative
Agent, in its reasonable discretion.
“Approved Fund” has the meaning set forth in Section 11.04(b)(ii) hereof.
“Architect” means VOA Architecture PLLC.
“Architect’s Certificate” means a certificate of Architect in form and substance
acceptable to Administrative Agent.
“Architectural Services Agreement (Construction Administration)” means the AIA
Document B101-2007 Standard Form of Agreement dated as of even date herewith, by
and between Borrower and Architect relating to services during construction of
the Improvements.
“Architectural Services Agreement (Design)” means that certain AIA Document
B101-2007 Standard Form of Agreement, dated as of even date herewith, between
Facility Lessee and Architect relating to the design and engineering of the
Improvements.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04 hereof), and accepted by Administrative Agent, in the form of
Exhibit D attached hereto or any other form approved by Administrative Agent.
“Assignments and Consents” means each of the (i) Assignment of Architectural
Services Agreement (Construction Administration) and Consent, (ii) Assignment of
Construction Contract and Consent, (iii) Assignment of Proton System Agreements
and Consent, (iv) Assignment of Leases and Consent, (v) Assignment of Leases and
Rents (Facility Lessee) and Consent, (vi)

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Assignment of Facility Lessee Operating Agreement and Consent, and (vii)
Assignment of Leasehold Mortgage and Consent and (viii) Assignment and
Subordination of Development Agreement and Consent and (ix) Assignment of
Architectural Services Agreement (Design) and Consent.
“Assignment and Subordination of Development Agreement and Consent” means the
Assignment and Subordination of Development Agreement of even date herewith
executed by Borrower in favor of Collateral Agent, for the benefit of the
Secured Parties, together with the Consent and Agreement of the Developer, as
amended or otherwise modified from time to time
“Assignment of Architectural Services Agreement (Design) and Consent” means the
Assignment of the Architectural Services Agreement (Design), relating to the
Architectural Services Agreement (Design), of even date herewith executed by
Facility Lessee in favor of Borrower, and Borrower in favor Collateral Agent,
for the benefit of the Secured Parties, together with the Consent and Agreement
of the Architect.
“Assignment of Leases and Rents (Facility Lessee) and Consent” means the
Assignment of Leases and Rents (Facility Lessee) of even date herewith executed
by Facility Lessee in favor of Borrower, and executed by Borrower in favor of
Collateral Agent, for the benefit of the Secured Parties, together with the
Consent and Agreement of Operator, as amended or otherwise modified from time to
time.
“Assignment of Construction Contract and Consent” means the Assignment of
Construction Contract of even date herewith executed by Borrower in favor of
Collateral Agent, for the benefit of the Secured Parties, together with the
Consent and Agreement of the Contractor, as amended or otherwise modified from
time to time.
“Assignment of Architectural Services Agreement (Construction Administration)
and Consent” means the Assignment of Architectural Services Agreement
(Construction Administration) of even date herewith executed by Borrower in
favor of Collateral Agent, for the benefit of the Secured Parties, together with
the Consent and Agreement of Architect, as amended or otherwise modified from
time to time.
“Assignment of Facility Lessee Operating Agreement and Consent” means the
Assignment of Facility Lessee Operating Agreement of even date herewith executed
by Facility Lessee in favor of Borrower, and executed by Borrower in favor of
Collateral Agent, for the benefit of the Secured Parties, relating to the pledge
of Supplemental Capital Contribution Obligation, together with the Consent and
Agreement of Consortium, as amended or otherwise modified from time to time.
“Assignment of Leases and Consent” means the Assignment of Leases and Rents
(Building Loan) of even date herewith executed by Borrower in favor of
Collateral Agent, for the benefit of the Secured Parties, together with the
Consent and Agreement of Facility Lessee, as amended or otherwise modified from
time to time.
“Assignment of Leasehold Mortgage and Consent” means the Assignment of Leasehold
Mortgage of even date herewith executed by Borrower in favor of Collateral Agent

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

for the benefit of the Secured Parties, together with the Consent and Agreement
of Facility Lessee, as amended or otherwise modified from time to time.
“Assignment of Proton System Agreements and Consent” means the Assignment of
Varian Agreements, relating to the Proton System Purchase Agreement and the
Proton System Operations and Maintenance Agreement, of even date herewith
executed by Facility Lessee in favor of Borrower, and Borrower in favor
Collateral Agent, for the benefit of the Secured Parties, together with the
Consent and Agreement of Proton System Supplier, as amended or otherwise
modified from time to time.
“Balancing Deposit” means an Interest Balancing Deposit, a Non-Interest
Balancing Deposit, or a Proton System Balancing Deposit, as applicable.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof if and so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person or admits in writing
its inability to pay debts.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the preamble.
“Borrower Collateral” means all right, title and interest of Borrower in and to
the following, whether now existing or hereafter arising: (a) the Facility, (b)
the Project Documents, (c) the Collateral Account Pledge Agreement, including
any Collateral Account, (d) Borrower’s interest in any Facility Lessee
Collateral, including any interest created under any Assignment and Consent or
the Leasehold Mortgage, (e) the Facility Lessee Loan and Facility Lessee Loan
and Security Agreement, (f) any account, general intangible or payment
intangible of every kind, nature and description, arising out of or relating to
any of the foregoing, (g) all other real or personal property of Borrower,
including “goods”, “instruments”, “chattel paper”, “accounts”, “securities
entitlements” and ‘general intangibles” of Borrower and (h) all cash and noncash
proceeds (including insurance proceeds) of all of the foregoing property, all
products thereof and all additions and accessions thereto, substitutions
therefor and replacements thereof.
“Borrower Construction Account” means the Borrower Construction Account
established under the Collateral Account Pledge Agreement into which proceeds of
the Loans hereunder may be deposited at the direction of the Administrative
Agent.

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Borrower Balancing Deposit” means an Interest Balancing Deposit or a
Non-Interest Balancing Deposit, as applicable.
“Borrower Estoppel” means that certain estoppel certificate dated the Closing
Date, pursuant to which Borrower certifies that no default exists under the
Facility Lease, and that the Facility Lease is in full force and effect.
“Borrower Managing Member” means MM Proton I Investors, LLC until such time as a
Person designated by Borrower Profit Participant shall succeed to the authority
of the managing member pursuant to the terms of the Operating Agreement of
Borrower or pursuant to that certain Equity Participation Agreement between MM
Proton I Investors, LLC and Borrower Profit Participant, at which time Borrower
Managing Member shall mean such Person designated by Borrower Profit Participant
as specified in a notice from Borrower Profit Participant to the Administrative
Agent.
“Borrower Member Collateral” means all of the member interests, as pledged by
the Borrower Managing Member, and any Borrower Non-Managing Members in Borrower
who may subsequently join as pledgor, to Collateral Agent pursuant to the
Borrower Member Pledge Agreement, including all cash and noncash proceeds of all
of the foregoing property, all products thereof and all additions and accessions
thereto, substitutions therefor and replacements thereof.
“Borrower Member Financing Statement” means the UCC financing statement covering
the security interests in personal property granted by Borrower Managing Member
to Collateral Agent for the benefit of the Secured Parties, in the Borrower
Member Pledge Agreement for filing with the Secretary of State of the State of
Delaware.
“Borrower Member Pledge Agreement” means the Borrower Member Pledge Agreement of
even date herewith executed by the Borrower Managing Member in favor of
Collateral Agent, for the benefit of the Secured Parties, as amended or
otherwise modified from time to time.
“Borrower Non-Managing Members” means each member of Borrower that is not
Borrower Managing Member.
“Borrower Financing Statement” means the UCC financing statement covering the
security interests in personal property granted by Borrower to Collateral Agent
for the benefit of the Secured Parties, in the Loan Documents for filing with
the Secretary of State of the State of Delaware.
“Borrower Operating Account” means the Borrower Operating Account established
under the Collateral Account Pledge Agreement into which proceeds of the Loans
hereunder will be deposited, unless directed to the Borrower Construction
Account by the Administrative Agent.
“Borrower Profit Participant” means Goldman, Sachs & Co., a Delaware
corporation.
“Borrower’s Initial Equity Requirement” means $2,022,000, less amounts credited
to Borrower for costs incurred prior to the Closing Date, as approved by the
Administrative Agent.

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Borrowing Date” means a date on which an Advance is made hereunder.
“Building Costs” means costs for work, labor and materials required to demolish
pre-existing structures on the Property and construct and complete the
Improvements, including, without limitation, those items identified as “Building
Costs” in the Project Budget and constituting hard costs of the Improvements
under the Lien Law and repayments of the Facility Lessee Reverse Loan in respect
of proceeds thereof used to pay Building Costs.
“Building Interface Document” means the agreement between Proton System
Supplier, Facility Lessee and Borrower which sets forth the responsibilities of
Facility Lessee, Contractor and Proton System Supplier with respect to
construction of the Improvements for installation of the Proton System, the
schedule for such construction and installation, and the responsibilities for
each with respect to all of the aspects of such construction and installation.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Certification of Non‑Foreign Status” means an affidavit, signed under penalty
of perjury by an authorized officer of Borrower, stating (a) that Borrower is
not a “foreign corporation,” “foreign partnership,” “foreign trust,” or “foreign
estate,” as those terms are defined in the Code and the regulations promulgated
thereunder, (b) Borrower’s U.S. employer identification number, and (c) the
address of Borrower’s principal place of business. Such affidavit shall be
consistent with the requirements of the regulations promulgated under section
1445 of the Code, and shall otherwise be in form and substance acceptable to
Administrative Agent.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 3.08(b) hereof, by any lending office of
such Lender or by such Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or implemented.

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Charges” has the meaning set forth in Section 11.12 hereof.
“Closing Date” means the earlier of the date of the first disbursement of the
Loan or the date all the conditions to the first disbursement have been
satisfied, including recording the Mortgage.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral Account” means each of the accounts established under the Collateral
Account Pledge Agreement, including each Borrower Construction Account and the
Facility Lessee Construction Account.
“Collateral Account Pledge Agreement” means that Collateral Account Pledge
Agreement, of even date herewith among Operator, Borrower, Facility Lessee and
Collateral Agent, as amended or otherwise modified from time to time.
“Collateral Agent” means JPMorgan, in its capacity as collateral agent for the
Lenders hereunder.
“Commitment” means, for each Lender, the amount set forth on Schedule 1.01 or as
set forth in any assignment agreement that has become effective pursuant to
Section 11.04 hereof, as such amount may be modified from time to time pursuant
to the terms hereof.
“Completion of the Facility” means (i) that valid certificates of occupancy
(which include temporary certificates of occupancy) for the core and shell of
all Improvements shall have been issued by the Building Department of the City
of New York and shall be in full force and effect; (ii) that all Governmental
Approvals which are required for the then current stage of construction of the
Improvements (and which can be issued notwithstanding the fact that the Proton
System may not have been completely installed) have been validly issued for the
construction of the Improvements; (iii) that the Improvements were built and the
Proton System was installed, each in accordance with the Plans and
Specifications and all Governmental Approvals in all material respects
(including, without limitation, the completion of all Punch List Items) and (iv)
that Administrative Agent has received evidence reasonably acceptable to it that
the foregoing requirements set forth in clauses (i) – (iii) above have been
satisfied.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consortium” means each member of the Facility Lessee, from time to time, and as
of the date hereof, as listed on Exhibit F hereto and each member from time to
time after the date hereof.
“Construction Contract” means that certain AIA Document A102 - Standard Form of
Agreement Between Owner and Contractor where the basis of payment is the Cost of
the Work Plus Fee with a Guaranteed Maximum Price), dated of even date herewith,
by and between Borrower and Contractor, together with all exhibits, schedules
and attachments thereto, including the Building Interface Document the General
Conditions and other Contract Documents (as defined therein), providing for the
construction of the Improvements.

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Construction Schedule” means a construction schedule for the Facility in form
and substance satisfactory to Administrative Agent.
“Contract of Sale” means that certain Amended and Restated Contract of Sale,
dated as of December 30, 2013, between EDC and Facility Lessee, as assigned by
Facility Lessee to Borrower pursuant to that certain Assignment of Amended and
Restated Contract of Sale, dated the Closing Date.
“Contractor” means Gilbane Inc., a Rhode Island corporation.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost Grouping” has the meaning set forth in Section 2.08 hereof.
“Credit Party” means Administrative Agent or any other Lender.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies or recourse of
creditors generally, including without limitation, the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.
“Default” has the meaning set forth in Section 8.01 hereof.
“Default Rate” has the meaning set forth in Section 3.04(b) hereof.
“Defaulting Lender” means any Lender that (a) has failed, within 2 Business Days
of the date required to be funded or paid, to (i) fund any portion of its
Commitment or Loan, or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless in the case of clause (i) above,
such Lender notifies Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (identified with reasonably specificity and including the particular
Default, if any) has not been satisfied; (b) has notified Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular Default, if any)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit; (c) has failed, within 3 Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c), upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and
Administrative Agent; or (d) has become the subject of a Bankruptcy Event.

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Developer” means [****]3*, a Massachusetts limited liability company.
“Developer Fee” means the fee and other costs payable to Developer under the
Development Agreement subject to Section 2.08 hereof.
“Development Agreement” means that certain Development Agreement, dated as of
even date herewith, by and between Borrower and Developer.
“Disclosure” has the meaning set forth in Section 2.04 hereof.
“dollars” or “$” refers to lawful money of the United States of America.
“Draw Package” has the meaning set forth in Section 2.04(a) hereof.
“Draw Request” has the meaning set forth in Section 2.04(a) hereof.
“EDC” means the New York City Economic Development Corporation.
“EDC Deed” means the bargain and sale deed for the Property delivered by EDC to
Borrower, pursuant to the Contract of Sale, and all items to be delivered
thereunder.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Administrative Agent or
any other Person, providing for access to data protected by passcodes or other
security system.
“Employee Benefit Plan” means an employee benefit plan as defined in
section 3(3) of ERISA, maintained, sponsored by or contributed to by Borrower or
any ERISA Affiliate.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement of even date herewith executed by Borrower in favor of Collateral
Agent, for the benefit of the Secured Parties, as amended or otherwise modified
from time to time.
“Environmental Laws” means any local, state or federal law, rule (having the
effect of law), regulation or order (having the effect of law) relating to the
manufacture, storage, use, handling, discharge, transport, disposal, treatment
or clean-up of hazardous or toxic substances or materials, including, without
limitation, “CERCLA”, “RCRA”, or state superlien or environmental clean-up
statutes.

3 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Equity Participation Agreement” means that certain Equity Participation
Agreement, dated of even date herewith, between the Borrower Profit Participant
and Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means Borrower or any corporation, trade or business that
along with Borrower is treated as a single employer under sections 414(b),
414(c), 414(m) or 414(o) of the Code.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.11(b)) hereof or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.09 hereof,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.09(f) hereof and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Facility” has the meaning set forth in the Recitals.
“Facility Lease” means that certain Lease Agreement, dated as of even date
herewith, between Borrower, as lessor, and Facility Lessee, as lessee, of the
Facility, together with all exhibits, schedules and attachments thereto,
including the Work Letter.
“Facility Lessee” has the meaning set forth in the Recitals.
“Facility Lessee Collateral” has the meaning defined in the Facility Lessee Loan
and Security Agreement, subject to a Lien or security interest granted to
Borrower therein and assigned to Collateral Agent under the Loan Documents.
“Facility Lessee Construction Account” means the Facility Lessee Construction
Accounts established under the Collateral Account Pledge Agreement.
“Facility Lessee Financing Statement” means the UCC financing statement(s)
covering the security interests in personal property granted by Facility Lessee
to Borrower in the Facility Lessee Loan and Security Agreement and the Leasehold
Mortgage and assigned to Collateral Agent for the benefit of the Secured
Parties, for filing with the Secretary of State of the State of New York.

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Facility Lessee Loan” means a loan by Borrower to Facility Lessee, in an amount
not to exceed $25,881,698.44 to fund amounts payable by Facility Lessee to
Proton System Supplier pursuant to the Proton System Purchase Agreement, as
evidenced by the Loan and Security Agreement (Facility Lessee), and further
secured by the Leasehold Mortgage.
“Facility Lessee Loan and Security Agreement” means the Loan and Security
Agreement (Facility Lessee) between Facility Lessee and Borrower, providing for
the Facility Lessee Loan.
“Facility Lessee Manager” means ProHEALTH Proton Center Management LLC, a
Delaware limited liability company.
“Facility Lessee Operating Agreement” means that Second Amended and Restated
Operating Agreement of Facility Lessee, dated as of even date herewith.
“Facility Lessee Project Cost Advance” means $59,250,000 less Facility Lessee’s
previously advanced funds, payable by Facility Lessee to Collateral Agent on the
Closing Date, as the initial advance of funds payable by Facility Lessee under
the Facility Lease in respect of Facility Lessee Project Costs.
“Facility Lessee Project Costs” means “Lessee’s Project Costs” as defined in
Schedule B to the Facility Lease, which includes, but is not limited to, all
Proton System Costs.
“Facility Lessee Reverse Loan” has the meaning defined in the Collateral Account
Pledge Agreement.
“Facility Substantial Completion Date” means the “4th Proton Treatment Room
Substantial Completion Date” as defined in the Work Letter.
“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/16 of 1%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/16 of 1%) of the quotations for such day for such transactions received
by Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Final Completion” of the Facility means that (i) the Facility is lien free,
(ii) “Land and Building Improvements Substantial Completion” has occurred with
respect to the “Land and Building Improvements” (as each such term is defined in
the Work Letter), and (iii) “Proton Treatment Room Substantial Completion” has
occurred with respect to all four “Proton Treatment Rooms” (as each such term is
defined in the Work Letter) and (iv) a valid certificate of occupancy continues
to be effect, in each case as approved by Administrative Agent and the
Independent Engineer in each of their sole but reasonable discretion.

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Force Majeure Causes” means strikes, lockouts or other labor disputes, severe
weather conditions, earthquakes or other acts of God, inability to obtain or
maintain permits, labor, equipment or materials due to delay or restrictions of
any government or governmental authority (including any agency or political
subdivision thereof), enemy action, civil commotion, fire or other casualty,
acts of war or terrorism, court orders, electrical power surges, failure in
public supplies (e.g., water, electricity, etc.), flood, tornadoes, earthquakes
and other natural disasters, inclement weather, epidemics, and other causes
beyond Borrower’s reasonable control.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender, with respect
to such Borrower, that is not a U.S. Person, and (b) if Borrower is not a U.S.
Person, a Lender, with respect to such Borrower, that is resident or organized
under the laws of a jurisdiction other than that in which Borrower is resident
for tax purposes.
“Future Commitment” has the meaning set forth in Section 10.10(d) hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Approvals” means all approvals, consents, waivers, orders,
acknowledgments, authorizations, permits, licenses and/or certificates of
occupancy required under applicable Legal Requirements, or the Project
Documents, to be obtained from each Governmental Authority having jurisdiction
over the Facility and the construction and operation thereof for the
construction of the Improvements and/or the use, occupancy and operation of the
Improvements following completion of construction, as the context requires,
including, without limitation, all land use, landmark, building, subdivision,
zoning and similar ordinances and regulations promulgated by any Governmental
Authority.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Guarantor” means (i) each Principal, in respect of the Recourse Carve-Out
Guaranty (Principals), (ii) each Principal, in respect of the Primary Completion
Guaranty, (iii) each member of the Consortium, in respect of the Recourse
Carve-Out Guaranty (Consortium), (iv) each hospital parent of each member of the
Consortium, in respect of the Recourse Carve-Out Judgment Guaranty and
(v) Facility Lessee, in respect of the Secondary Completion Guaranty.
“Hazardous Substances” means and includes all hazardous and toxic substances,
wastes or materials, hydrocarbons (including naturally occurring or man-made
petroleum and hydrocarbons), flammable explosives, urea formaldehyde insulation,
radioactive materials, biological substances and any other kind and/or type of
pollutants or contaminates (including, without limitation, asbestos and raw
materials which include hazardous constituents), sewage sludge, industrial slag,
solvents, toxin or mycotoxins and/or any other similar substances, or materials
which are included under or regulated by any Environmental Laws; provided,
however, that “Hazardous Substances” shall not include (a) materials customarily
used in the construction and demolition of buildings, or (b) cleaning materials
and office products customarily used in the operation of properties such as the
Facility, to the extent such materials described in the preceding clauses (a)
and (b) are stored, handled, used and disposed of in compliance with all
Environmental Laws.
“Improvements” means the (a) improvements contemplated by the Plans and
Specifications and to be constructed on the Land pursuant the Construction
Contract, (b) all other improvements to be built or installed by Borrower,
including, but not limited to, landscaping, striping, signage, trash compactors,
curbing and lighting contemplated by the Plans and Specifications or otherwise
required by any Governmental Authority, (c) all construction of the off-site
improvements, including all off-site improvements required to be constructed by
Borrower pursuant to the Project Documents, and (d) all other furniture,
fixtures and equipment to be installed by Borrower contemplated by the Plans and
Specifications in accordance with the Plans and Specifications therefor, all as
any of the foregoing may be modified from time to time by reason of a
modification to the Plans and Specifications in accordance with the terms of
this Agreement. For the avoidance of doubt, the term “Improvements” does not
include the Proton System or any work to be performed by the Proton System
Supplier or by the Facility Lessee under the Proton System Purchase Agreement,
Facility Lease or Building Interface Document.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee” has the meaning set forth in Section 11.03(b) hereof.
“Independent Engineer” means Fulcrum Company, or any successor thereto selected
by Administrative Agent.
“Ineligible Institution” has the meaning set forth in Section 11.04(b) hereof.
“Initial Advance” means the first Advance made in accordance with the terms
hereof.
“Initial Party Agreement” means the Initial Party Agreement of even date
herewith executed by and among the Consortium, Facility Lessee, Borrower and
Collateral Agent.
“Interest Balancing Deposit” has the meaning set forth in Section 2.06(b)
hereof.
“Interest Payment Date” means for each of the Senior First Lien Loans and Senior
Second Lien Loans, the first (1st) day of each calendar month, (a) during the
period commencing on the first such date to occur after the Closing Date and
ending on and including 1st day of the calendar month first preceding the
Facility Substantial Completion Date and (b) during the period commencing on the
first (1st)) day of the fourth full calendar month following the Facility
Substantial Completion Date and ending on and including the Maturity Date of
such Loan.
“Interest Period” means with respect to any Advance, the period commencing on
the date of such Advance and ending on the last day of the calendar month of
such Advance provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day.
“IRS” means the United States Internal Revenue Service.
“JPMorgan” has the meaning set forth in the preamble.
“Land” has the meaning set forth in the recitals.

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Land Acquisition Costs” means the “Purchase Price” payable under Section 2 the
Contract of Sale and the additional consideration payable under Section 2(b) of
the Contract of Sale.
“Leasehold Mortgage” means the Leasehold Mortgage, Security Agreement and
Assignment of Leases and Rents of even date herewith executed by the Facility
Lessee in favor of Borrower, and securing all of Facility Lessee’s obligations
under the Facility Lease, Facility Lessee Loan and the other Project Documents
and Loan Documents to which it is a party, as amended or otherwise modified from
time to time.
“Legal Requirements” means, with respect to any Person, any and all judicial
decisions, statutes, rulings, directions, rules, regulations, permits,
certificates or ordinances of any Governmental Authority, including, without
limitation, all Environmental Laws, in any way applicable to such Person or to
its property, and, specifically in reference to Borrower, in any way applicable
to Borrower or the Facility, including, without limitation, the ownership,
division, use, occupancy, possession, operation, maintenance, alteration, repair
or reconstruction thereof.
“Lender Reply Period” has the meaning set forth in Section 10.09 hereof.
“Lenders” means Senior First Lien Lenders, Senior Second Lien Lenders and
Subordinated Lenders.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Lien Law” has the meaning set forth in Section 3.12 hereof.
“Line Item” has the meaning set forth in Section 2.08 hereof.
“Loan” or “Loans” means, with respect to any Lender(s), any loans made by such
Lender(s) pursuant to this Agreement (or any conversion or continuation
thereof).
“Loan Collateral” means, collectively, the Borrower Collateral and the Borrower
Member Collateral.
“Loan Documents” means this Agreement, the Notes, the Building Loan Mortgage,
the Collateral Account Pledge Agreement, the Borrower Member Pledge Agreement,
the Recourse Carve-Out Guaranty (Principals), the Recourse Carve-Out Guaranty
(Consortium), the Recourse Carve-Out Judgment Guaranty, the Primary Completion
Guaranty, the Secondary Completion Guaranty, the Initial Party Agreement, the
Project Completion Agreement, the Environmental Indemnity Agreement, the
Agreement Among Lenders, the Assignments and Consents, the Project Loan
Agreement, the Project Loan Mortgage, the Other Assignments of Leases and
Consent and the Project Loan Notes and any and all other documents now or
hereafter executed by Borrower, any Guarantor or any other guarantor of the
Obligations or any portion thereof evidencing, guarantying, securing or
otherwise pertaining to the Obligations.

16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Loan Party” means Borrower, each Guarantor, the Facility Lessee, the Borrower
Managing Member, the Borrower Non-Managing Members and the Borrower Profit
Participant.
“Make-Whole Fee” means, in connection with any prepayment principal or reduction
in undrawn Commitment of any Senior First Lien Loan (other than to the Proton
System Supplier in its capacity as a Senior First Lien Lender or any successor
or assignee in such capacity) and Senior Second Lien Loan pursuant to Section
3.06, an amount equal to the sum of (A) in the case of any reduction in undrawn
Commitment (other than a reduction after Substantial Completion of the
Facility), the product of (1) 3.0% and (2) the reduction in undrawn Commitment
of such Senior First Lien Lender or Senior Second Lien Lender, as the case may
be, and (3) a fraction, the numerator of which is equal to the number of days
from and including the date of such prepayment to and including the Make-Whole
Fee End Date, and the denominator of which is 360; and (B) in the case of
prepayment of principal, the product of (1) the applicable Interest Rate
pursuant to Section 3.04(a) and (2) the principal amount of such Senior First
Lien Loan or Senior Second Lien Loan, as the case may be, that is being prepaid,
and (3) a fraction, the numerator of which is equal to the number of days from
and including the date of such prepayment to and including the Make-Whole Fee
End Date, and the denominator of which is 360. For the avoidance of doubt, no
Make-Whole Fee is payable with respect to the Subordinated Loans.
“Make-Whole Fee End Date” means the fifth (5th) anniversary of the Closing Date.
“Material Adverse Effect” means any event, development or circumstance after the
date hereof that materially impairs the ability of Borrower to perform its
material Obligations under the Loan Documents (including events that jeopardize
the development and/or the construction of the Improvements, the use, operation,
or value of the Facility or on the validity or enforceability of any of the Loan
Documents, or the rights and remedies of Lender thereunder or Borrower’s ability
to perform its Obligations under the Loan Documents. Borrower acknowledges that
a fact, event or circumstance that exists as of the date hereof that is not
currently a Material Adverse Effect may, in the future, constitute a Material
Adverse Effect upon the occurrence of further adverse facts or circumstances
(e.g., a pending litigation action pertaining to the Facility may, following
future adverse procedural or substantive trial developments, become a Material
Adverse Effect).
“Material Default” means a payment Default under either of Sections 8.01(a) or
(b) that persists for more than 30 days; a Default under Sections 8.01(r); or
any other Default which, if not cured within a reasonable time, is likely to
cause a Material Adverse Effect.
“Maturity Date” means (i) for the Senior First Lien Loans, July 15, 2021, (ii)
for the Senior Second Lien Loans, January 15, 2022 and (iii) for the
Subordinated Loans January 15, 2022.
“Maximum Rate” has the meaning set forth in Section 11.12 hereof.

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Mortgage” or “Building Loan Mortgage” means the Building Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing of even date
herewith executed by Borrower in favor of Collateral Agent, for the benefit of
the Secured Parties, as amended or otherwise modified from time to time.
“Mortgages” means the Building Loan Mortgage, the Project Loan Mortgage and the
Leasehold Mortgage.
“Mortgaged Property” means all right, title and interest of Borrower in and to
(i) the Facility, subject to the lien of the Building Loan Mortgage and the
Project Loan Mortgage and (ii) the lien of the Leasehold Mortgage, as assigned
to the Collateral Agent pursuant to the Assignment of Leasehold Mortgage and
Consent.
“Net Casualty Proceeds” has the meaning set forth in Section 7.01(g)(ii) hereof.
“Net Condemnation Proceeds” has the meaning set forth in Section 7.02 hereof.
“Non-Defaulting Lender” means any Lender, as determined by Administrative Agent,
that is not a Defaulting Lender.
“Non-Interest Balancing Deposit” has the meaning set forth in Section 2.06(b)
hereof.
“Notes” means, collectively, the Senior First Lien Notes, the Senior Second Lien
Notes and the Subordinated Notes.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other indebtedness, liabilities, or obligations of Borrower to
the Lenders or to any Lender, Administrative Agent, Collateral Agent, or any
indemnified party arising under the Loan Documents, whether before or after the
occurrence of a Bankruptcy Event with respect to Borrower and including any
post-petition interest and funding losses, whether or not allowed or allowable
in whole or in part as a claim in any proceeding arising in connection with such
an event.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Operating Costs” means the costs and expenses for the operation and maintenance
of the Facility.
“Operator” means The New York Proton Center, a New York not-for-profit
corporation.
“Operator Financing Statement” means the UCC financing statement covering the
security interests in personal property granted by Operator to Facility Lessee
and assigned to Borrower and further assigned to Collateral Agent for the
benefit of the Secured Parties, in the Loan Documents for filing with the
Secretary of State of the State of New York.

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Other Assignments of Leases and Consent” means each “Assignment of Leases and
Consent” as defined in the Project Loan Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.11(b) hereof).
“Outside Improvements Substantial Completion Date” means, with respect to the
Improvements, the 36 month anniversary of the Closing Date, as extended on
account of Force Majeure Causes (up to a maximum of 90 days) or such other date
consented to in writing by Administrative Agent pursuant to Section 4.02(a).
“Outside Facility Substantial Completion Date” means, with respect to the
Facility, the 48 month anniversary of the Closing Date, as extended on account
of Force Majeure Causes (up to a maximum of 90 days) or such other date
consented to in writing by Administrative Agent pursuant to Section 4.02(a).
“Participant” has the meaning set forth in Section 11.04(c)(i) hereof.
“Participant Register” has the meaning set forth in Section 11.04(c)(i) hereof.
“Permits” means all permits, licenses, certificates and approvals now or
hereafter issued to Borrower for the construction and operation of the
Improvements.
“Permitted Encumbrances” means (a) Liens and security interests granted pursuant
to the Loan Documents, (b) the items set forth on Schedule B of the Title
Policy, (c) customary easements entered into by Borrower in connection with the
development and operation of the Facility which Administrative Agent shall have
consented to in writing if it has determined that such would have no Material
Adverse Effect, and (d) documents required to be recorded by applicable law
which have no Material Adverse Effect and consented to in writing by
Administrative Agent.
“Permitted Indebtedness” means (i) the Obligations, (ii) the Facility Lessee
Reverse Loan, and (iii) subordinated, unsecured loans made by a member or
Borrower Profit Participant to Borrower in connection with capital calls under
the Borrower’s Limited Liability Company Agreement or the agreement between
Borrower Managing Member and Borrower Profit Participant, which loans shall be
subordinated pursuant to terms and conditions set forth in a subordination
agreement in form and substance satisfactory to the Administrative Agent.

19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Permitted Transfer” means any of the following (a) with respect to the member
interests of each Principal in M&M Proton I Investors, LLC, (i) any transfer
from one Principal to the other Principal, or (ii) transfers by a Principal for
estate planning purposes to family members (who are at least 21 years of age) or
to a trust provided that in all events control of such member interest is
retained by such Principal, (b) the lien created by the Borrower Member Pledge
Agreement or any transfer pursuant thereto, (c) any transfer by M&M Proton I
Investors, LLC of all its interests in Borrower to any Lender, to Facility
Lessee or to or any nominee or designee of the foregoing pursuant to the Project
Completion Agreement, or (d) any transfer of an interest in Borrower to a Person
by or to Borrower Profit Participant or its transferee pursuant to the terms of
the Operating Agreement of Borrower or pursuant to the Equity Participation
Agreement between M&M Proton I Investors, LLC and Borrower Profit Participant,
subject, however, to satisfaction of the following conditions:
(A) in the case of any transfer described in clause (d), prior to the earlier of
the payment in full of the Senior Lien Notes and the “Loan Discharge Date” (as
such term is defined in the Collateral Account Pledge Agreement), (i) Borrower
Profit Participant and any Controlled Subsidiary shall at all times continue to
own not less than 51% of and control over the rights afforded to the Borrower
Profit Participant interest or direct “Company Equity” (such quoted term and all
quoted terms used in this provision are defined in the Equity Participation
Agreement) interest in Borrower if Borrower Profit Participant elects to convert
its “Participation Rights” into Company Equity, and (ii) in the event that
Borrower Profit Participant elects to remove MM Proton I Investors, LLC (or any
successor thereto) as “Managing Member” of Borrower and to permit another member
of Borrower to be the Managing Member (the “Successor Managing Member”) or to
appoint a third party as a non-member manager of Borrower (a “Non-Member
Manager”), such Successor Managing Member or such Non-Member Manager, as the
case may be, and the terms of the agreement setting forth the Non-Member
Manager’s engagement and duties if applicable, shall be subject to the prior
written approval of Administrative Agent, not to be unreasonably withheld,
conditioned or delayed, provided that notwithstanding anything herein to the
contrary, nothing herein shall prohibit or restrict any sale or other transfer
of Borrower Profit Participant interest or other equity interests in Borrower by
Borrower Profit Participant to the extent required or requested by any
Governmental Authority or to any Controlled Subsidiary;


(B) prior to the Facility Substantial Completion Date and for avoidance of
doubt, MM Proton Investors I, LLC shall not be entitled to exercise any “Tag
Along Rights” provided for in the Equity Participation Agreement;


(C) none of the “FF Holder Loans” or “Priority Loans” may be assigned,
transferred or otherwise disposed of separately and independent of any permitted
transfer of any Company Equity interest, “Participation Rights” or “Synthetic
Rights”; and


(D) under no circumstances may Managing Member, Principals or any Affiliate of
either acquire any Synthetic Rights under the Equity Participation Agreement
without the prior written approval of Administrative Agent.



20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

As used herein, “Controlled Subsidiaries” means any Subsidiary of The Goldman
Sachs Group, Inc., a Delaware corporation.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.
“Plans and Specifications” means the final plans and specifications and working
drawings with respect to the Improvements accepted by Administrative Agent, and
all applicable Governmental Authorities, as modified and supplemented from time
to time in accordance with the terms and provisions of this Agreement.
“Primary Completion Guaranty” means that Primary Completion Guaranty of even
date herewith executed by the Principals in favor Collateral Agent, as amended
or otherwise modified from time to time.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan, as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. The Prime Rate is a reference rate and is not necessarily the lowest
rate.
“Principals” means [****]4* and [****].
“Project Budget” means the budget setting forth a Line Item and Cost Grouping
breakdown of all Project Costs and all relevant assumptions, a copy of which is
attached as Exhibit B to the Project Loan Agreement.
“Project Completion Agreement” means that certain Project Completion Agreement,
dated the Closing Date, among Collateral Agent, the Principals, Borrower and
Facility Lessee regarding the funding of cost overruns and drawing under the
Primary Completion Guaranty and the Secondary Completion Guaranty.
“Project Costs” means all Land Acquisition Costs, Building Costs, Soft Costs and
Proton System Costs.
“Project Documents” means the EDC Deed, the Facility Lease, the Sublease, the
Leasehold Mortgage, the Construction Contract, the Architectural Services
Agreement (Construction Administration), the Proton System Purchase Agreement,
the Proton System Maintenance and Services Agreement, the Administrative
Services Agreement, the Facility Lessee Operating Agreement and the Development
Agreement and any other agreement relating to the ownership, financing,
development or operation of the Facility to which Borrower or Facility Lessee is
a party

4 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

or beneficiary, whether now existing or hereafter arising; provided, however,
that Project Documents shall not include the Loan Documents.
“Project Loan Agreement” has the meaning set forth in the Recitals.
“Project Loan Mortgage” means the “Mortgage” as defined in the Project Loan
Agreement.
“Project Loan Notes” means the “Notes” as defined in the Project Loan Agreement.
“Project Party” means Contractor, Architect, Proton System Supplier, Operator,
Consortium and Developer.
“Property” means, collectively, the Land, the Improvements now or hereafter
erected thereon, together with all rights pertaining to such property and
Improvements.
“Proton System” means “Varian Trade Fixtures” as defined in the Facility Lease
and includes the proton therapy equipment and other equipment, systems and
materials ancillary thereto, for four treatment rooms, delivered to and
installed in the Improvements, pursuant to the Proton System Purchase Agreement.
“Proton System Balancing Deposit” has the meaning set forth in Section 2.06(b)
hereof.
“Proton System Costs” means all amounts payable to Proton System Supplier
pursuant to the Proton System Purchase Agreement.
“Proton System Operations and Maintenance Agreement” means that certain Proton
System Operations and Maintenance Agreement, dated as of even date herewith, by
and between Facility Lessee and Proton System Supplier, providing for the
maintenance, servicing, repair and replacement of the Proton System.
“Proton System Purchase Agreement” means that certain Proton System Purchase
Agreement, dated as of even date herewith, by and between Facility Lessee,
Borrower and Proton System Supplier, for the design, engineering, manufacture,
installation and commissioning of the Proton System, together with all exhibits,
schedules and attachments thereto, including the Building Interface Document.
“Proton System Supplier” means Varian Medical Systems, Inc.
“Punch List Items” means, collectively, minor or insubstantial details of
construction, decoration, mechanical adjustment or installation, which do not
hinder or impede a certificate of completion to be issued by the appropriate
Governmental Authority or the use, operation or maintenance of the Facility or
the ability to obtain a certificate of completion or a permanent certificate of
occupancy with respect thereto as determined by Administrative Agent.
“Qualified Financial Institution” means a financial institution with a long term
corporate debt rating of at least “A” from Standard and Poor’s Rating Group or a
comparable rating by a rating agency acceptable to Administrative Agent.

22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Recipient” means (a) Administrative Agent, (b) Collateral Agent and (c) any
Lender, as applicable.
“Recourse Carve-Out Guaranty (Consortium)” means that certain Member Guaranty of
even date herewith executed by each member of the Consortium in favor of
Collateral Agent, as amended or otherwise modified from time to time.
“Recourse Carve-Out Guaranty (Principals)” means that certain Bad Boy Guaranty
([****]5*) of even date herewith executed by the Principals, in favor of
Collateral Agent, as amended or otherwise modified from time to time.
“Recourse Carve-Out Judgment Guaranty” means that certain Parent Guaranty
(Judgment) of even date herewith executed by the parent of each hospital member
of the Consortium in favor of Collateral Agent, as amended or otherwise modified
from time to time.
“Register” has the meaning set forth in Section 11.04(b)(iv) hereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Report” has the meaning set forth in Section 4.16(a) hereof.
“Required Lenders” means Lenders constituting Required Senior First Lien Lenders
and Required Second Lien Lenders, provided that after the occurrence and during
the continuance of a Default or Unmatured Default, “Required Lenders” shall have
the meaning set forth in the Agreement Among Lenders.
“Required Senior First Lien Lenders” means Senior First Lien Lenders (other than
Defaulting Lenders) in the aggregate having at least 66 2/3% of the Aggregate
Senior First Lien Loan Commitment or, if the Aggregate Senior First Lien Loan
Commitment has been terminated, Senior First Lien Lenders in the aggregate
holding at least 66 2/3% of the aggregate unpaid principal amount of the
outstanding Advances by Senior First Lien Holders.
“Required Senior Second Lien Lenders” means Senior Second Lien Lenders (other
than Defaulting Lenders) in the aggregate having at least 66 2/3% of the
Aggregate Senior Second Lien Loan Commitment or, if the Aggregate Senior Second
Lien Loan Commitment has been terminated, Senior Second Lien Lenders in the
aggregate holding at least 66 2/3% of the aggregate unpaid principal amount of
the outstanding Advances by Senior Second Lien Holders.
“Retainage” means, for the Construction Contract and each subcontract, the
product of Retainage Percentage multiplied by the sum of all costs funded to the
Contractor or the applicable subcontractor under the Construction Contract or
the applicable subcontract until such time as the

5* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

labor or materials provided under the Construction Contract or the applicable
subcontract is complete as certified by the Independent Engineer.
“Retainage Percentage” means (a)(i) until the Improvements have reached 50%
completion, as determined by the Independent Engineer, 10%, and (ii) after the
Improvements have reached 50% completion, as determined by the Independent
Engineer, 0% or (b) such higher amounts that may be required or permitted to be
retained by Borrower under the Construction Contract.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctions” means economic or financial sanctions or trade embargoes imposed by
any order by the executive branch of the U.S. government or by any sanctions
program administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Secondary Completion Guaranty” means that certain Secondary Completion Guaranty
of even date herewith executed by Facility Lessee in favor of Collateral Agent,
as amended or otherwise modified from time to time.
“Secured Parties” means the Administrative Agent, the Lenders and the Collateral
Agent.
“Security Filings” means the following filings, or commitments to effect
filings, on or before the Closing Date:
1.
The final pro forma by the Title Company to issue the Title Policy in all
respects satisfactory to the Administrative Agent, or the Title Policy issued by
the Title Company, and commitment to promptly effect the following filings (or
memoranda), in the order listed, in the appropriate real property records of New
York City:

a.    the EDC Deed;
b.    a memorandum of Facility Lease;
c.    a memorandum of Sublease;
d.    the Facility Lease;
e.    the Leasehold Mortgage;
f.    the Assignment of Leasehold Mortgage and Consent;
g.    the Building Loan Mortgage; and

24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

h.    the Project Loan Mortgage;
2.
The Borrower Financing Statement;

3.
The Facility Lessee Financing Statement;

4.
The Operator Financing Statement; and

5.
The Borrower Member Financing Statement.

“Senior First Lien Lenders” means the Persons listed on Schedule 1.01 as Senior
First Lien Lenders and any other Person that shall have become a party hereto as
a Senior First Lien Lender pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Senior First Lien Loan” means any Loan made by a Senior First Lien Lender
pursuant to Section 2.01(b)(i) hereof.
“Senior First Lien Notes” means the Promissory Notes executed by Borrower in
favor of each of the Senior First Lien Lenders, substantially in the form of
Exhibit C-1 hereto, as amended or otherwise modified from time to time.
“Senior Second Lien Lender” means each of the Persons listed on Schedule 1.01 as
a Senior Second Lien Lender and any other Person that shall have become a party
hereto as a Senior Second Lien Lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Senior Second Lien Loan” means any Loan made by a Senior Second Lien Lender
pursuant to Section 2.01(b)(ii) hereof.
“Senior Second Lien Notes” means each Promissory Note executed by Borrower in
favor of a Senior Second Lien Lender, substantially in the form of Exhibit C-2
hereto, as amended or otherwise modified from time to time.
“SFIP” has the meaning set forth in Section 7.01(a)(vi) hereof.
“Soft Costs” means those costs associated with the development, construction,
marketing, leasing, operation and maintenance of the Improvements which are not
Land Acquisition Costs or Building Costs, including, without limitation, the
Facility Lessee Loan, repayment of the Facility Lessee Reverse Loan in respect
of proceeds thereof used to pay Soft Costs and Land Acquisition Costs, the
Developer Fee, architectural and engineering fees, consultant fees, professional
fees, marketing fees and expenses, real estate taxes, insurance and bonding
costs, interest and financing fees and any other items identified as “Soft
Costs” in the Project Budget.

25

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

“Stored Materials” has the meaning set forth in Section 2.11 hereof.
“Sublease” means that certain Sublease, dated as of even date herewith,, between
Facility Lessee, as sublessor, and Operator, as sublessee, of the Facility.
“Subordinated Lenders” means the Persons listed on Schedule 1.01 as Subordinated
Lenders and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Subordinated Loan” means any Loan made by a Subordinated Lender pursuant to
Section 2.01 hereof.
“Subordinated Notes” means the Promissory Notes executed by Borrower in favor of
each of the Subordinated Lenders, substantially in the form of Exhibit C-3
hereto.
“Substantially Complete”, “Substantially Completed” or “Substantial Completion”
means, (a) with respect to the Improvements, the “Land and Building Improvements
Substantial Completion” has occurred with respect to the “Land and Building
Improvements”, as each such term is defined in the Work Letter, and (b) with
respect to the Facility, “Proton Treatment Room Substantial Completion” has
occurred with respect to all four “Proton Treatment Rooms”, as such term is
defined in the Work Letter.
“Supplemental Capital Contribution Obligation” means the obligation of
Consortium to fund up to $25,000,000 in support, inter alia, of the Secondary
Completion Guaranty and $12,000,000 in working capital for Facility Lessee
pursuant to the Facility Lessee Operating Agreement.
“Survey” has the meaning set forth in Section 2.03(c)(iii) hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Title Company” means, collectively, Chicago Title Insurance Company, Fidelity
National Title Insurance Company, and First American Title Insurance Company,
with each issuing a Title Policy for 1/3 of the total commitment on a
coinsurance basis.
“Title Policy” means, with respect to each Title Company, in respect of its
commitment:
1.    with respect to the Building Loan Mortgage an ALTA Lender’s Policy of
Title Insurance in form and substance satisfactory to Administrative Agent
issued by the Title Company in the amount of the Aggregate Loan Commitment under
this Agreement insuring the Building Loan Mortgage as a first priority lien on
the Facility, containing such endorsements as Administrative Agent may request,
excepting only such items as shall be acceptable to Administrative Agent,
2.    with respect to the Project Loan Mortgage an ALTA Lender’s Policy of Title
Insurance in form and substance satisfactory to Administrative Agent issued by
the Title Company

26

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

in the amount of the Aggregate Loan Commitment under the Project Loan insuring
the Project Loan Mortgage as a second priority lien on the Facility, containing
such endorsements as Administrative Agent may request, excepting only such items
as shall be acceptable to Administrative Agent, and
3.    with respect to the Leasehold Mortgage an ALTA Lender’s Policy of Title
Insurance in form and substance satisfactory to Collateral Agent issued by the
Title Company in the amount of the Aggregate Loan Commitment under this
Agreement and the Project Loan Agreement insuring the Leasehold Mortgage as a
first priority lien on the leasehold interests of Facility Lessee in Facility,
containing such endorsements as Administrative Agent may request, excepting only
such items as shall be acceptable to Administrative Agent.
“Unmatured Default” means the occurrence of an event which with notice or lapse
of time or both would constitute a Default.
“U.S. Person” means a “United States person” within the meaning of section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.09(f)(ii)(B)(3) hereof.
“Work Letter” means the Work Letter between Borrower and Facility Lessee,
attached as Exhibit B to the Facility Lease, which provides for the
responsibilities, as between Borrower and Facility Lessee, for the engineering,
procurement and construction of the Improvements and installation of the Proton
System.
1.02    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.
1.03    Accounting and Other Terms. All terms used in this Agreement which are
defined in Article 8 or Article 9 of the Uniform Commercial Code as in effect
from time to time in the State of New York (the “Uniform Commercial Code” or the
“UCC”) and which are not otherwise defined herein shall have the same meanings
herein as set forth therein, provided that terms used herein which are defined
in the Uniform Commercial Code as in effect in the State of New York on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as any Agent may otherwise determine. Unless
otherwise

27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

indicated herein, all references to time of day refer to Eastern Standard Time
or Eastern daylight saving time, as in effect in New York City on such day.
ARTICLE II
CONDITIONS TO DISBURSEMENTS
2.01    Right to Advances, Generally.
(a)    Each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make Loans to Borrower from time to time in amounts not to
exceed in the aggregate the amount of its Commitment. Each Lender shall make
Advances to pay accrued interest on the Senior First Lien Loans and Senior
Second Lien Loans, as provided in Section 2.08. In addition, each Lender shall
make Advances pursuant a request for an Advance by Borrower pursuant to Section
3.02, and satisfaction of the conditions provided herein.
(b)    Borrower acknowledges that the aggregate Commitment of the Lenders under
this Agreement and the Project Loan Agreement shall not exceed (i) in the case
of the Senior First Lien Lenders, the sum of the Aggregate Senior First Lien
Commitment hereunder and under the Project Loan Agreement, (ii) in the case of
the Senior Second Lien Lenders, the sum of the Aggregate Senior Second Lien
Commitment hereunder and under the Project Loan Agreement, and (iii) in the case
of the Subordinated Lender, the sum of the Aggregate Subordinated Loan
Commitment hereunder and under the Project Loan Agreement. At Borrower’s
request, the Lenders agree to consider adjustments to their commitment under
this Agreement and the Project Loan Agreement so that the previous sentence
remains correct and the relative priorities of the Aggregate Senior First Lien
Loan Commitment and the Aggregate Senior Second Lien Loan Commitment under this
Agreement or the Project Loan Agreement do not change; provided that in no event
shall any Lender be obligated to make any adjustment in their commitment under
this Agreement.
(c)    Each Advance hereunder, including Advances to pay interest on the Senior
First Lien Loans and Senior Second Lien Loan pursuant to Section 2.08, hereunder
shall consist of Loans solely from the Subordinated Lender until such time as
the Subordinated Lender shall have fully funded the Aggregate Subordinated Loan
Commitment hereunder and the Aggregated Subordinated Loan Commitment under the
Project Loan Agreement and, thereafter, of Senior First Lien Loans and Senior
Second Lien Loans ratably in proportion to the ratio that the Aggregate Senior
First Lien Loan Commitment bears to the Aggregate Senior Second Lien Loan
Commitment, with (i) such Senior First Lien Loans made by the Senior First Lien
Lenders ratably in proportion to their Applicable Percentage, and (ii) such
Senior Second Lien Loans made by the Senior Second Lien Lenders ratably in
proportion to their Applicable Percentage.
(d)    No Lender shall be responsible for the failure of any other Lender to
perform its obligations to make Loans hereunder, and the Commitment of any
Lender shall not be increased or decreased as a result of the failure by any
other Lender to perform its obligation to make Loans hereunder.
(e)    Borrower agrees to cause the proceeds of each Advance to be applied for
the Building Costs specified in the applicable Draw Package and approved for
disbursement and for no other purposes. No Advance shall be applied by Borrower
to reimburse itself for any costs previously

28

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

funded with or credited to Borrower’s Initial Equity Requirement or costs funded
with any Balancing Deposit.
(f)    Notwithstanding any provision of this Agreement to the contrary, the
Commitments of each Lender shall terminate if the Initial Advance is not made on
or before September 30, 2015, and unless earlier terminated pursuant to the
terms hereof, shall expire, and all remaining and unfunded Commitments of the
Lenders terminate, on the earlier of (i) the making of the final Advance upon
Completion of the Facility pursuant to Section 2.10 and (ii) the Outside
Facility Substantial Completion Date.
2.02    Closing Date Transactions. On the Closing Date, the following
transaction shall occur:
(a)    Borrower, the Lenders, Collateral Agent and Administrative Agent shall
enter into each of the Loan Documents to which it is a party;
(b)    Borrower, Facility Lessee and each of the Project Parties shall enter
into each of the Project Documents to which it is a party;
(c)    The Principals shall have contributed to Borrower cash equity in an
amount not less than Borrower’s Initial Equity Requirement and such funds shall
have either (i) been disbursed in payment of Project Costs, as evidenced to the
satisfaction of Administrative Agent, or (ii) deposited with Collateral Agent
for disbursement in payment of Project Costs;
(d)    Facility Lessee shall make the Facility Lessee Project Cost Advance to
Collateral Agent;
(e)    Lenders shall make the Initial Advance hereunder and under the Other Loan
Documents, if applicable, to Collateral Agent;
(f)    EDC shall have conveyed the Land to Borrower pursuant to the EDC Deed and
Collateral Agent shall then disburse to EDC the balance of the monies due to the
seller under the Contract of Sale;
(g)    Borrower shall have leased the Property to Facility Lessee pursuant to
the Facility Lease;
(h)    Collateral Agent shall make, as directed by Borrower, such other payments
as are then due from the proceeds of the Initial Advance and Facility Lessee
Project Cost Advance in accordance with this Agreement; and
(i)    Borrower shall pay to Administrative Agent and each Lender all fees and
reimbursement of expenses due hereunder.

29

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

2.03    Conditions to Closing and Initial Advance. Borrower agrees that, in
addition to all other conditions set forth herein, the making of the Initial
Advance is conditioned upon satisfaction by Administrative Agent and the Lenders
that the following conditions precedent have been satisfied in full (i) the
consummation on the Closing Date of each of the transactions described in
Section 2.02 hereof and (ii) the fulfillment of each of the conditions described
in this Section 2.03 on the Closing Date, subject, however, to the right of
Administrative Agent to waive any one or more of such conditions in whole or in
part:
(a)    Loan Documents and Certain Third Party Documents. Administrative Agent
shall have received on or prior to the date of the Initial Advance the following
documents fully executed and in form and substance satisfactory to
Administrative Agent, all of which shall be in full force and effect:
(i)    the Notes (with originals delivered to the applicable Lender);
(ii)    the Mortgage;
(iii)    the Assignment of Leases and Consent;
(iv)    the Project Loan Agreement;
(v)    the Project Loan Notes;
(vi)    the Project Loan Mortgage;
(vii)    the Other Assignments of Leases and Consent;
(viii)    the Facility Lease;
(ix)    the Memorandum of Lease;
(x)    the Sublease;
(xi)    the Memorandum of Sublease.
(xii)    the Facility Lessee Loan and Security Agreement;
(xiii)    the Leasehold Mortgage;
(xiv)    the Assignment of Leasehold Mortgage and Consent;
(xv)    the Collateral Account Pledge Agreement:
(xvi)    the Borrower Member Pledge Agreement (with the membership certificate
duly endorsed and delivered to Collateral Agent);
(xvii)    the Recourse Carve-Out Guaranty (Principals);
(xviii)    the Recourse Carve-Out Guaranty (Consortium);

30

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(xix)    the Recourse Carve-Out Judgment Guaranty;
(xx)    the Primary Completion Guaranty;
(xxi)    the Project Completion Agreement;
(xxii)    the Secondary Completion Guaranty;
(xxiii)    the Initial Party Agreement;
(xxiv)    the Permanent Party Agreement;
(xxv)    the Environmental Indemnity Agreement;
(xxvi)    the Contract of Sale, together with the Assignment of Contract;
(xxvii)    the EDC Deed;
(xxviii)    the Borrower Estoppel;
(xxix)    the Assignment of Architectural Services Agreement (Construction
Administration) and Consent (attaching a copy of the Architectural Services
Agreement (Construction Administration));
(xxx)    Assignment of Architectural Services Agreement (Design) and Consent
(attaching a copy of the Architectural Services Agreement (Design));
(xxxi)    the Assignment of Construction Contract and Consent (attaching a copy
of the Construction Contract);
(xxxii)    the Assignment of Proton System Agreements and Consent (attaching a
copy of the Proton System Purchase Agreement and Proton System Operations and
Maintenance Agreement);
(xxxiii)    the Assignment of Leases and Rents (Facility Lessee) and Consent;
(xxxiv)    the Assignment of Facility Lessee Operating Agreement and Consent
(attaching a copy of the Facility Lessee Operating Agreement);
(xxxv)    the Borrower Financing Statement;
(xxxvi)    the Facility Lessee Financing Statement;
(xxxvii)    the Operator Financing Statement;
(xxxviii)    the Development Agreement; and
(xxxix)    the Assignment and Subordination of Development Agreement and
Consent.

31

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(b)    Security Filings.
(i)    Current UCC, tax, lien and judgment searches made in such places as
Administrative Agent may specify, covering Borrower, Facility Lessee, Borrower
Managing Member and Borrower Profit Participant and showing no filings relating
to, or which could relate to, any of the Borrower Collateral, the Borrower
Member Collateral or the Facility Lessee Collateral other than those made
hereunder; and
(ii)    All Security Filings shall have been made or, in the case of the Title
Policy, Administrative Agent shall have received a final pro forma to issue the
Title Policy or the issued Title Policy, in all respects satisfactory to the
Administrative Agent, together with copies of all documentation evidencing
exceptions raised therein.
(c)    Additional Closing Deliveries. Administrative Agent shall have received
the following on or before the date of the Initial Advance in form and substance
satisfactory to Administrative Agent:
(i)    Evidence of the insurance required under Section 7.01 hereof;
(ii)    An ALTA survey of the Land certified in a manner acceptable to
Administrative Agent and which includes an appropriate professional seal (the
“Survey”);
(iii)    An Appraisal, satisfactory to Administrative Agent;
(iv)    With respect to each of (1) Borrower, (2) Facility Lessee, (3) each
Guarantor (other than the hospital parent of each member of the Consortium), (4)
the Borrower Managing Member, (5) the Borrower Profit Participant,
(6) Contractor, (7) Architect, (8) Proton System Supplier, (9) Facility Lessee
Manager, and (10) the Consortium, a certificate of a secretary or assistant
secretary or comparable officer of such Person certifying as to (x) the
organizational documents for such Person, (y) the authorizing resolutions of
such Person and (z) incumbency and specimen signatures of signatories for such
Person, together with (A) a copy of the organizational documents for such
Person, each certified by the Secretary of State of the state of its formation
as of a recent date, (B) certificates of good standing and authority to do
business as a foreign entity, as applicable, as of a recent date for such Person
from such Secretary of State and from the Secretary of State of any such foreign
jurisdiction, as applicable;
(v)    A copy of the Contract of Sale, together with all Exhibits thereto, and
the related closing statement, certified as true, correct and complete by
Borrower;
(vi)    Evidence indicating whether the Land is located within a one hundred
year flood plain or identified as a special flood hazard area as defined by the
Federal Emergency Management Agency, and, if so, a flood notification form
signed by Borrower and evidence that flood insurance is in place for the
building and contents, all in form and substance satisfactory to Administrative
Agent;
(vii)    An environmental report or reports with respect to the Land prepared by
an environmental consultant acceptable to Administrative Agent and which report
or

32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

reports indicate that there has been no change in the condition of the Land from
that described in the Report;
(viii)    Evidence indicating compliance by the Improvements with applicable
zoning requirements (without requirement for a variance) and the Contract of
Sale, including an opinion of counsel regarding zoning in form and scope
satisfactory to Administrative Agent;
(ix)    If requested by the Administrative Agent, an Architect’s Certificate;
(x)    Evidence that all utilities and municipal services required for the
construction and operation of the Facility are available at the Property;
(xi)    The most recent available financial statements of Borrower, Facility
Lessee and each Principal in the form of financial statement required pursuant
to this Agreement;
(xii)    A Certification of Non-Foreign Status;
(xiii)    A signed IRS Form W-8 or W-9 as applicable;
(xiv)    All notices required by any Governmental Authority or by any applicable
Legal Requirement to be filed prior to commencement of construction of the
Improvements shall have been filed;
(xv)    Administrative Agent, in its reasonable discretion, shall have received
and approved evidence of the quality of the Borrower’s project management team
(experience and number of employees and shall be satisfied that the members of
such team can reasonably be expected to remain on such team through the
Completion of the Facility), it being agreed that the list of individuals set
forth on Exhibit J has been approved by Administrative Agent;
(xvi)    Borrower shall have caused the Title Company or some other escrow agent
reasonably acceptable to Administrative Agent to enter into a disbursement
agreement reasonably acceptable to Administrative Agent by and among Borrower,
Administrative Agent and the Title Company (or some other escrow agent
reasonably acceptable to Administrative Agent);
(xvii)    The Zoning Lot Development Agreement relating to the Property;
(xviii)    Such other information and documents as Administrative Agent may
require; and
(xix)    there shall not have occurred any change, event or condition after the
Closing Date that had or is reasonably likely to have a Material Adverse Effect.

33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(d)    Construction Documents. Administrative Agent shall have received the
following on or before the date of the Initial Advance in form and substance
satisfactory to Administrative Agent:
(i)    The Plans and Specifications;
(ii)    A plan and cost review report from the Independent Engineer;
(iii)    The Construction Schedule;
(iv)    Sub-guard insurance in respect of each subcontractor equal to 100% of
the value of the subcontract (or if not covered by sub-guard insurance, original
payment and performance bonds covering such sub-contractor), in each case from
insurance and bonding companies satisfactory to Administrative Agent, containing
a dual obligee rider naming Collateral Agent as an obligee, for the benefit of
the Secured Parties and a financial interests endorsement for sub-guard
insurance;
(v)    Copies of all permits, certificates, licenses and approvals required
under all applicable Legal Requirements for the construction of the Improvements
and installation of the Proton System, to the extent required and available as
of such Initial Advance;
(vi)    A copy of the executed Construction Contract and, to the extent
necessary as determined by Administrative Agent in its reasonable discretion, a
schedule, certified by Borrower showing (A) all subcontracts relating to the
Construction Contract awarded as of the date of the Initial Advance, including
names, types of work, subcontract amounts and percentage retainage provided in
said subcontracts, (B) the amount of general conditions and an estimate of value
for each subcontract not awarded as of such date, and (C) a total overall
schedule of values;
(vii)    Copies of such financial statements of Contractor as Administrative
Agent may reasonably require, including balance sheets and profit and loss
statements;
(viii)    A copy of the standard form of subcontract to be used by Contractor,
which form shall not prohibit an assignment of the Construction Contract to
Administrative Agent or require the Contractor’s consent thereto and shall be
used for all subcontracts relating to the Construction Contract;
(ix)    A copy of the executed Proton System Purchase Agreement and, to the
extent necessary as determined by Administrative Agent in its reasonable
discretion, a schedule showing, if any, all subcontracts awarded as of the date
of the Initial Advance, including names, types of work, subcontract amounts and
percentage retainage provided in said subcontract;
(x)    With respect to any subcontractor who is not subject to the Contractor’s
sub-guard insurance program, a copy of the financial statements of such
subcontractor, including balance sheets and profit and loss statements;

34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(xi)    If applicable, a copy of the standard form of subcontract to be used by
Proton System Supplier, which form shall not prohibit an assignment to
Administrative Agent or require the Proton System Supplier’s consent thereto and
shall be used for all subcontracts relating to the Proton System Purchase
Agreement;
(xii)    A copy of the Building Interface Document, executed by both Contractor
and Proton System Supplier;
(xiii)    A site plan depicting the placement of the Improvements on the Land,
verifying that all of the Improvements will be within the lot lines of the Land
and in compliance with all set back requirements, in a form acceptable to
Administrative Agent;
(xiv)    Intentionally Omitted;
(xv)    Evidence that the proceeds of the Loans will be sufficient to cover all
Project Costs reasonably anticipated to be incurred and to satisfy the
Obligations of Borrower under this Agreement; and
(xvi)    Such additional documents and information relating to the design and
construction of the Improvements and installation of the Proton System as
reasonably required by Administrative Agent.
(e)    Fees and Expenses. All fees and reimbursement of expenses due
Administrative Agent and the Lenders on the date of the Initial Advance
(including, without limitation, Administrative Agent’s and each Lender’s
attorneys’ fees and expenses) shall be paid prior to or out of the Initial
Advance.
(f)    Other Documents. Such other information, documents, certificates and
opinions as Administrative Agent or any of the Lenders may reasonably require.
2.04    Conditions to All Advances.
Without limitation of any other provision of this Agreement, the making of each
Advance, or the withdrawal of funds previously advanced and deposited into a
Construction Account under the Collateral Account Pledge Agreement, is
conditioned upon fulfillment of each of the conditions set forth in this
Section 2.04, subject, however, in each case, to the right of Administrative
Agent to waive any one or more of such conditions in whole or in part.
Collateral Agent shall make the requested Advance within five (5) Business Days
after satisfaction or waiver of such conditions.
(a)    Draw Package. Administrative Agent shall have received the following in
form and substance satisfactory to Administrative Agent (collectively, a “Draw
Package”) at least 10 Business Days prior to the date of the requested Advance,
which Draw Package shall be posted on an Electronic System accessible by the
Lenders:
(i)    a request in the form attached hereto as Exhibit I (a “Draw Request”) or
as otherwise approved by Administrative Agent;

35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(ii)    if applicable, as determined by Administrative Agent, a draw request
certification from Contractor covering all or a portion of the requested Advance
in the form of AIA Form G702 and G703 or an equivalent form acceptable to
Administrative Agent (with Contractor’s sworn statement and application for
payment attached thereto);
(iii)    if applicable, as determined by Administrative Agent, a completed AIA
Form G706 (Contractor’s Affidavit of Payment of Debts and Claims);
(iv)    if applicable, as determined by Administrative Agent, a draw request
certification from Proton System Supplier covering all or a portion of the
requested Advance in a form acceptable to Administrative Agent (with Proton
System Supplier’s sworn statement and application for payment attached thereto);
(v)    duly executed lien waivers, satisfactory to Administrative Agent, from
the Contractor for all work performed and all labor or material supplied for
which payment thereof has been made prior to the date of the Initial Advance;
(vi)    a list of Project Costs to be paid pursuant to the Draw Request, and, in
the case of Soft Costs, copies of invoices for each item of Soft Costs certified
by Borrower that such Project Costs is[are] in compliance with the Project
Budget; and accompanied by a cost breakdown showing the cost of work on, and the
cost of materials incorporated into, the Improvements to the date of the Draw
Request. The cost breakdown shall also show the percentage of completion of each
Line Item on the Project Budget, and the accuracy of the cost breakdown shall be
certified by Borrower. All such applications for payment shall also show all
contractors, including subcontracts, by name and trade, the total amount of each
subcontract, the amount theretofore paid to each subcontractor as of the date of
such application, and the amount to be paid from the proceeds of the Advance to
each subcontractor;
(vii)    copies of the then current and pending change order(s) and request for
information logs, which shall be made available to the Independent Engineer for
review in accordance with Section 4.04 hereof;
(viii)    to the extent not previously delivered to Administrative Agent, copies
of all Governmental Approvals necessary for the construction of the Improvements
in accordance with the Plans and Specifications as of the date of the requested
Advance, including without limitation, all building permits then required for
the stage of construction of the Improvements, together with a certificate from
Borrower certifying (A) a list of all Governmental Approvals obtained through
such date, (B) that all Governmental Approvals are in full force and effect and
all conditions precedent to the effectiveness thereof have been satisfied and
(C) a list, to Borrower’s knowledge, of Governmental Approvals required through
final completion;
(ix)    a list of all subcontracts, certified by Borrower, to Borrower’s
knowledge, together with contact information for all subcontractors and the
total amount of each subcontract along with copies of all subcontracts under the
Construction Contract; and

36

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(x)    additional documentation as reasonably requested by Administrative Agent.
(b)    Prior Conditions Satisfied. All conditions precedent to the Initial
Advance and any prior Advance (in the same manner in which they were satisfied
for the Initial Advance or such prior Advance, as applicable, and without
reimposing any one time requirement) shall continue to be satisfied as of the
date of such subsequent Advance.
(c)    Loan Documents. All Loan Documents shall be in full force and effect.
(d)    No Damage. The Improvements shall not have been damaged by fire,
explosion, accident, flood or other casualty, unless Administrative Agent shall
have received insurance proceeds sufficient in the reasonable judgment of
Administrative Agent (or Borrower shall have deposited with Administrative Agent
such amount) to permit the Substantial Completion of the Facility to occur no
later than the Outside Facility Substantial Completion Date.
(e)    No Material Adverse Effect. No change, event or condition shall have
occurred since the prior Advance that had or is reasonably likely to have a
Material Adverse Effect.
(f)    Financial Condition. Administrative Agent shall have received the
financial statements of Borrower, Facility Lessee and each Principal required
under Section 4.15 of this Agreement.
(g)    Status Schedule. Administrative Agent shall have received a schedule,
which be on AIA Form G703, detailing (A) each Line Item of the Project Budget,
including all Building Costs and Soft Costs, (B) the percentage of completion of
each Line Item, (C) the amount of the Loans drawn to date for each Line Item,
(D) the amount of the Loans remaining to be drawn for each Line Item, and
(E) any expected budget variances for each Line Item.
(h)    Anticipated Cost Report. Borrower shall submit to Administrative Agent a
report provided by Contractor, in form satisfactory to Administrative Agent
which indicates the costs anticipated to achieve Completion of the Facility,
after giving effect to costs incurred during the previous month and projected
costs.
(i)    Borrowing Request. Administrative Agent shall have received a Draw
Package in accordance with the provisions of Section 2.04(a) hereof.
(j)    Independent Engineer’s Report. Administrative Agent shall have received a
report from the Independent Engineer approving the subject Draw Package, which
shall include, without limitation, Independent Engineer’s determination based on
on-site inspections of the Improvements and the data submitted to and reviewed
by it as part of Borrower’s Draw Request of the value of the labor and materials
in place, (i) for the Initial Advance only, indicate its review and acceptance
of the Plans and Specifications and the Construction Contract; (ii) that the
construction of the Improvements is proceeding according to the Construction
Schedule and that the work on account of which the Advance is sought has been
completed in a good and workmanlike manner to such Independent Engineer’s
satisfaction within the Project Budget and substantially in accordance with the
Plans and Specifications and (iii) state its estimate of (A) the percentages of
the construction of the Improvements completed as of the date of such site
observation on the basis of work in place

37

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

as part of the Improvements and the Project Budget, (B) the Building Costs
actually incurred for work in place as part of the Improvements as of the date
of such site observation, (C) the sum necessary to achieve Completion of the
Facility in accordance with the Plans and Specifications; and (D) the amount of
time from the date of such inspection that will be required to achieve
Completion of the Facility.
(k)    Title Endorsements. Administrative Agent shall have received a commitment
from the Title Company to issue a bring-down endorsement to the Title Policy in
form and substance satisfactory to Administrative Agent, extending and
increasing the coverage to include the date and the amount of the requested
Advance, together with such other endorsements required by Administrative Agent
to continue to insure the Lien of the Mortgage as a prior and paramount Lien on
the Mortgaged Property subject only the Permitted Encumbrances and any other
matter approved by Administrative Agent in writing. Administrative Agent shall
have also received any endorsement required by Section 4.02(b) hereof.
(l)    Loans In Balance. The Loans shall be “in balance” as determined by
Administrative Agent in accordance with Section 2.06 hereof.
(m)    Insurance. All insurance required by Section 7.01 of this Agreement shall
be in full force and effect.
(n)    Certification Regarding Chattels. Administrative Agent shall have
received a certification from the Title Company or other service satisfactory to
Administrative Agent or counsel satisfactory to Administrative Agent (which
shall be updated from time to time at Borrower’s expense upon request by
Administrative Agent in connection with future Advances) that a search of the
public records disclosed no significant or material changes since the Closing
Date, including no judgment or tax liens affecting Borrower, the Principals or
the Facility Lessee, the Mortgaged Property, or the Facility, and no conditional
sales contracts, chattel mortgages, leases of personalty, financing statements
(other than those in favor of Administrative Agent or permitted by the Facility
Lease and/or Leasehold Mortgage) or title retention agreements which affect the
Facility.
(o)    Changes in Requirements. A written statement from Borrower to
Administrative Agent detailing any change in special requirements of any
Governmental Authority with respect to the Facility, known or contemplated by
the Borrower, which have been or will be imposed by such Governmental Authority
as a condition to the approval of the Facility or the construction thereof,
together with an explanation of the manner in which Borrower intends to comply
with such requirements;
(p)    No Default or Unmatured Default. No Default or Unmatured Default shall
have occurred and be continuing.
(q)    Representations and Warranties. The representations and warranties made
hereunder or under any of the other Loan Documents, or in any certificate or
other document executed by Borrower, any other Loan Party or any Project Party
and delivered to Administrative Agent pursuant to or in connection with this
Agreement, shall be true and correct in all material respects as of the
applicable Borrowing Date except to the extent any such representation or
warranty is made as of

38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

a specified date, in which case such representation or warranty shall have been
true and correct on and as of such specified date.
(r)    Payment of Fees. Borrower shall have paid all fees and expenses required
by this Agreement, to the extent then due and payable, including, without
limitation, Administrative Agent’s and the Lenders’ reasonable attorneys’ fees
and expenses.
(s)    Lender Disbursements. Administrative Agent shall have received from each
Lender such Lender’s pro rata share of such Advance.
Each Draw Package submitted by Borrower shall constitute a representation and
warranty by Borrower that, except as otherwise specifically disclosed in such
Draw Package and labeled as a “Disclosure” (a “Disclosure”): (i) to the best of
Borrower’s knowledge, Borrower is in compliance with all of the conditions to
the applicable Advance set forth in this Agreement, (ii) all representations and
warranties made hereunder or under any of the Loan Documents, or in any
certificate or other document executed by Borrower, each Guarantor, or to the
best of Borrower’s knowledge any other Loan Party or Project Party as the case
may be, and delivered to Administrative Agent pursuant to or in connection with
this Agreement, are true and correct in all material respects as of the
applicable Borrowing Date except to the extent such representation and warranty
is made as of a specified date, in which case such representation and warranty
shall have been true and correct on and as of such specified date, (iii) to the
best of Borrower’s knowledge, no Default or Unmatured Default exists as of the
applicable Borrowing Date, (iv) any completed construction is substantially in
accordance with the Plans and Specifications, (v) all costs for the payment of
which the Lenders have previously advanced funds have in fact been paid to the
appropriate vendors and (vi) to the best of Borrower’s knowledge, Borrower
continues to be in compliance in all material respects with all of the terms,
covenants and conditions contained in this Agreement. If Administrative Agent
elects to make an Advance notwithstanding matters which are the subject of a
Disclosure, the waiver of such matters shall be effective for that Advance only,
and unless subsequently waived, such matters must be corrected before the next
Advance.
2.05    Disbursements.
(a)    Generally. Administrative Agent will make such Loans available to
Borrower by promptly crediting the amounts so received, in like funds, to the
Borrower Operating Account maintained with Collateral Agent, unless the
Administrative Agent determines to direct funds to the applicable Borrower
Construction Account maintained with the Collateral Agent.
(b)    Loan Disbursements. Borrower agrees to pay all fees and expenses of
Collateral Agent charged in connection with the performance of its duties under
such Collateral Account Pledge Agreement. Advances deposited by or on behalf of
the Lenders into the Borrower Operating Account or to a Construction Account
established by the Collateral Account Pledge Agreement shall be deemed fully
made to Borrower on the date of such deposit.
(c)    Lessee Project Costs. The Facility Lessee Project Cost Advance, the
repayment of the Facility Lessee Reverse Loan and the proceeds of any advance by
Borrower on the Facility Lessee Loan shall be deposited into the Facility Lessee
Construction Account pursuant to the provisions of the Collateral Account Pledge
Agreement. Amounts deposited into the Facility Lessee

39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Construction Account established by the Collateral Account Pledge Agreement
shall be deemed fully made to Facility Lessee on the date of such deposit; and
such amounts shall be disbursed by Collateral Agent directly to Proton System
Supplier as directed in the Draw Package.
(d)    Monthly Advances; Minimum Amounts. Other than disbursements to pay
interest on the Senior First Lien Loans or interest on the Senior Second Lien
Loans, Advances will not be made more frequently than monthly.
(e)    Amounts of Advances. In no event shall any Advance exceed the full amount
of Project Costs theretofore paid or incurred by Borrower through the date of
the Draw Request for such Advance minus (i) the aggregate applicable Retainage
to the extent not previously released pursuant to clause (ii) below and (ii) the
aggregate amount of any Advances previously made by the Lenders. In no event
shall any Advance, except the final Advance, be for an amount which is less than
$250,000.
(f)    Retainage. Retainage shall be advanced on a subcontract by subcontract
basis prior to Completion of the Facility but after final completion of all
construction work provided for under such subcontract, subject to approval
thereof by the Independent Engineer and receipt by Administrative Agent of final
unconditional lien waiver(s) (subject only to receipt of payment) for said
subcontract (showing no disputed claims) and other reasonable, appropriate
close-out information.
(g)    No Deemed Approval. No Advance of the Loans by the Lenders shall be
deemed to be an approval or acceptance by Administrative Agent or the Lenders of
any work performed thereon or the materials furnished with respect thereto.
2.06    Balancing.
(a)    “In Balance” Determination. Advances shall only be made at such times as
the Loans are “in balance”. The Loans shall be deemed to be “in balance” only at
such times as Administrative Agent determines (i) that (A) amounts available for
disbursement under the Loan Documents for Project Costs (including from
non-interest contingency items) other than interest on the Loans (determined
after deducting the allocated amount of any Defaulting Lender’s Commitment)
together with (B) available undisbursed Non-Interest Balancing Deposits, will be
sufficient (giving effect to the expected timing of availability) to complete
the Facility in accordance with the requirements of this Agreement and pay all
Project Costs other than interest on the Loans as and when expected to be
incurred through the Outside Facility Substantial Completion Date, (ii) that (A)
the amount available for disbursement under the Loan Documents for interest on
the Loans (determined after deducting the allocated amount of any Defaulting
Lender’s Commitment) together with (B) available undisbursed Interest Balancing
Deposits, will be sufficient to pay interest on the Loans through October 15,
2018 (or such earlier date, approved by Administrative Agent, by which Borrower
reasonably anticipates the Facility Substantial Completion Date occurring), and
(iii) that the amount on deposit in the Facility Lessee Construction Account, or
available for deposit from the proceeds of repayment of the Facility Lessee
Reverse Loan, the proceeds of the Facility Lessee Loan or funds due from
Facility Lessee pursuant to the Facility Lease or the Proton System Supplier
under the Proton System Purchase Agreement, will be sufficient to pay all
Facility Lessee Project Costs, including amounts due or to be become due under
the Proton System Purchase Agreement.

40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(b)    Balancing Deposits. Within 10 days after written notice from
Administrative Agent that the Loans are not “in balance,” and prior to any
subsequent Advance, Borrower shall deposit or cause to be deposited sufficient
funds with Collateral Agent to bring the Loans “in balance” as determined by
Administrative Agent. Any amounts so deposited will be held by Collateral Agent
in Construction Account – Building Loan under the Collateral Account Pledge
Agreement. Any amounts so deposited to correct a deficiency described in Section
2.06(a)(i) or 2.06(a)(ii)(A) above (a “Non-Interest Balancing Deposit”) shall be
disbursed for the payment of Project Costs (other than interest on the Loans)
before any additional Advances are made for such Project Costs. Any amounts so
deposited to correct a deficiency described in Section 2.06(a)(ii) above (an
“Interest Balancing Deposit”) shall be disbursed for the payment of interest on
the Loans before any additional Advances are made therefor. Any amounts so
deposited to correct a deficiency described in Section 2.06(a)(iii) above (a
“Proton System Balancing Deposit”) shall be held in the Facility Lessee
Construction Account and disbursed for the payment of amounts due on the Proton
System Purchase Agreement. Disbursements of Balancing Deposits shall be subject
to the same conditions as would be applicable to an Advance hereunder. Upon the
occurrence and during the continuance of a Default, Administrative Agent may
apply all or any portion of any Borrower Balancing Deposit (including accrued
interest thereon) to the payment of the Obligations or any Project Costs.
Borrower shall have the right to deliver an irrevocable standby letter of credit
to Administrative Agent in the amount of any required Balancing Deposit in lieu
of depositing cash therefor so long as such letter of credit (i) is issued by a
Qualified Financial Institution, (ii) permits draws upon delivery of sight
drafts by Administrative Agent in order to facilitate the disbursements
contemplated hereby in the same manner as if cash were deposited with
Administrative Agent for the required Balancing Deposit, and (iii) is otherwise
in form and substance satisfactory to Administrative Agent. In the event
Administrative Agent makes a demand for a Balancing Deposit hereunder as a
result of a casualty or condemnation, any insurance or condemnation proceeds
held by Administrative Agent and available for disbursement for construction or
reconstruction in accordance with Section 7.01(g) and Section 7.02 hereof (as
applicable) hereof shall be credited against the Balancing Deposit required to
be made hereunder and shall be treated in the same manner as a Balancing
Deposit.
2.07    Advances to Pay Interest on Senior First Lien Loans and Senior Second
Lien Loans.
(a)    Borrower hereby authorizes the Lenders to make Advances on each Interest
Payment Date occurring on or prior to the Facility Substantial Completion Date
to pay accrued interest on the Senior First Lien Loans and the Senior Second
Lien Loans. Administrative Agent shall advise each Lender of the total amount of
accrued interest on the Senior First Lien Loans and Senior Second Lien Loans due
on such Interest Payment Date and the amount each Lender is required to fund
pursuant to Section 2.02(c). Upon receipt of such Advances, the Administrative
Agent shall promptly disburse to each Senior First Lien Lender and Senior Second
Lien Lender an amount equal to such accrued interest.
(b)    Borrower’s authorization in Section 2.07(a) is irrevocable and no further
direction, authorization or Draw Request shall be required for Lenders to make
such Advances. The Lenders may make such Advances notwithstanding that a Default
or Unmatured Default may have occurred under the terms of this Agreement or any
other Loan Document.
(c)    The portion of the Aggregate Senior First Lien Loan Commitment and Senior
Second Lien Loan Commitment allocated in the Project Budget for interest on the
Senior First Lien Loans

41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

and the Senior Second Lien Loans shall be held by the Senior First Lien Lenders
and Senior Second Lien Lenders, as applicable, as an unfunded interest reserve .
If the interest reserve is insufficient to pay in full interest due on the
Senior First Lien Loans and the Senior Second Lien Loans, then such Advance
shall be allocated first to interest due on the Senior First Lien Loans and
second to interest due on the Senior Second Lien Loans. If funds are not
available from the interest reserve to pay in full interest when due on the
Senior First Lien Loans and the Senior Second Lien Loans, Borrower shall pay
such shortfall from its own funds. Nothing in this provision shall prevent
Borrower from paying interest on the Senior First Lien Loans and the Senior
Second Lien Loans from its own funds. Cash flow from the Facility must be used
to pay interest on the Senior First Lien Loans and the Senior Second Lien Loan
before any Advances are made to pay such interest.
2.08    Project Budget.
(a)    A budget setting forth the items of direct and indirect costs of all
Project Costs is attached to the Project Loan Agreement as Exhibit B and is
incorporated herein by reference (as amended and modified from time to time with
the approval of Administrative Agent, the “Project Budget”). Each such cost (a
“Line Item”) shall be allocated to a grouping (a “Cost Grouping”). The Project
Budget shall delineate those Project Costs that may be funded with the Loan
proceeds (subject to satisfaction of all applicable conditions to Advances
hereunder) being so indicated. The Project Budget shall contain a contingency
for non-interest Project Costs and a reserve for interest. The Lenders shall not
be obligated to disburse more than the amount shown in the Project Budget for
any Cost Grouping.
(b)    From time to time, Administrative Agent, or Borrower with the prior
written approval of Administrative Agent in accordance herewith, may determine
that modifications are necessary in the Project Budget because of actual or
anticipated changes in the Project Costs, including the allocation of the
non-interest contingency to the Project Costs. If, after due consultation and
consideration of the views of Borrower and supporting documentation, Borrower
and Administrative Agent do not agree on the changes, Administrative Agent’s
reasonable determination shall control.
(c)    If Borrower becomes aware of any change in the Project Costs that will
increase a Cost Grouping reflected on the Project Budget, Borrower shall
promptly notify Administrative Agent in writing, advise Administrative Agent of
the source of funds for such increase (which may include funds from the Facility
Lessee, the Proton System Supplier or the allocation of the non-interest
contingency in the Project Budget or the reallocation of the interest reserve to
non-interest contingency) and promptly submit to Administrative Agent for its
approval a revised Project Budget. Any reallocation of any Cost Groupings in the
Project Budget in connection with cost overruns shall be subject to
Administrative Agent’s reasonable approval except as expressly set forth herein,
and upon Completion of the Improvements and final payment to the Contractor, any
unused non-interest contingency will be reallocated to the interest reserve. The
Lenders shall have no obligation to make any further Advances unless and until
the revised Project Budget so submitted by Borrower is approved by
Administrative Agent. All savings resulting from the modification of the Project
Budget, other than for interest on the Loan, shall be reallocated to the
non-interest contingency and shall be available for costs in any other Project
Budget line item.

42

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

2.09    Use of Proceeds. Unless otherwise permitted by Administrative Agent,
Advances shall be solely for Building Costs. Advances for the payment of any
Retainage to Contractor are subject to the provisions of Section 2.05(f).
2.10    Final Construction Advance; Release of Retainage. Unless otherwise
permitted by Administrative Agent, Advances for the payment of final amounts due
Contractor under the Construction Contract and the release of the Retainage to
Contractor shall not be made until Administrative Agent has received and
approved all of the following (in addition to the conditions set forth in
Section 2.04) (other than Punch List Items for which Collateral Agent is holding
Punch List Items Funds in accordance with Section 2.14):
(a)    evidence of Completion of the Facility and a certification from the
Independent Engineer that Completion of the Facility has occurred;
(b)    a Certificate of Completion signed by the Architect in form satisfactory
to Administrative Agent;
(c)    duly executed final unconditional lien waivers satisfactory to
Administrative Agent from Contractor and each subcontractor;
(d)    evidence that all claims of lien that may have been recorded or notice
thereof served on Administrative Agent or any Lender have either been paid in
full and released, or Borrower has posted or caused to be posted an appropriate
surety bond or other assurances (including, without limitation, title insurance)
to discharge of record or insure over the same;
(e)    evidence that all sums due in connection with the construction of the
Improvements have been paid in full (or will be paid out of the funds requested
to be advanced) and that no party claims or has a right to claim any statutory
or common law lien arising out of the construction of the Improvements or the
supplying of labor, material, and/or services in connection therewith;
(f)    such title insurance endorsements as Administrative Agent may reasonably
require, including, without limitation, endorsements to the Title Policy
insuring the priority of the Mortgages upon the Mortgaged Property, excepting
only such items as shall be permitted under the Loan Documents, and insuring
over all mechanics’ and material suppliers’ liens arising (or which may arise)
from the Completion of the Facility;
(g)    an ALTA as-built survey or other satisfactory evidence (which includes an
appropriate professional seal) (and which updated ALTA as-built survey shall be
read into the Title Policy) showing that (A) the Improvements as they have been
built and are located in accordance with the Plans and Specifications and do not
encroach on any easement or public or private right of way, (B) the Improvements
have been constructed within the boundaries of the Property, and (C) the
Improvements have been constructed within the setback lines as required by
applicable zoning ordinances and do not encroach upon any other lot or property;
(h)    a full and complete set of “as-built” Plans and Specifications of the
Improvements, showing the final specifications of all Improvements prepared by
the Contractor and reviewed by the Architect;

43

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(i)    if requested by Administrative Agent a warranty book, together with all
guaranties and maintenance agreements, on all Improvements;
(j)    satisfactory evidence of continuing insurance coverage in accordance with
Section 7.01 hereof;
(k)    if requested by Administrative Agent, copies of all licenses, permits and
agreements necessary for the use, operation and occupancy of the Facility not
previously delivered to Administrative Agent;
(l)    such documents, letters, affidavits, reports and assurances as
Administrative Agent, and the Independent Engineer may reasonably require,
including, without limitation, executed AIA Form G704 (Certificate of
Substantial Completion), executed AIA Form G706 (Contractor’s Affidavit of
Payments of Debts and claims, AIA Form G706A (contractor’s Affidavit of Release
of liens), AIA Form G707 (Consent of Surety of Final payment); and
(m)    if requested by Administrative Agent, a notice of completion duly
recorded in the official Records of the County, if then customary or required by
law.
Final payments and Retainage due to one party shall not be conditioned upon
delivery of the materials above with respect to other parties (for example,
Retainage due to Contractor shall not be conditioned on delivery of operational
permits from Facility Lessee).
2.11    Stored Materials; Deposits. The Lenders shall not be required to make
any Advance for any materials, machinery or other personal property not yet
incorporated into the Improvements (the “Stored Materials”), unless the
following conditions are satisfied:
(a)    Borrower shall deliver to Administrative Agent bills of sale or other
evidence reasonably satisfactory to Administrative Agent of the cost of, and,
subject to the payment therefor, Borrower’s, Operator’s or Facility Lessee’s
title in and to such Stored Materials;
(b)    The Stored Materials are identified to the Facility and Borrower,
Operator or Facility Lessee, are segregated so as to adequately give notice to
all third parties of Borrower’s, Operator’s or Facility Lessee’s title in and to
such materials, and are components in substantially final form ready for
incorporation into the Improvements;
(c)    The Stored Materials are stored at the Facility or at such other
third-party owned and operated site as are bonded, as Administrative Agent shall
reasonably approve, and are protected against theft and damage in a manner
satisfactory to Administrative Agent;
(d)    The Stored Materials will be paid for in full with the funds to be
disbursed, and all lien rights or claims of the supplier will be released upon
full payment;
(e)    Collateral Agent for the benefit of the Secured Parties has or will have
upon payment with disbursed funds a perfected, first priority security interest
in the Stored Materials;
(f)    The Stored Materials are insured for an amount equal to their replacement
costs in accordance with Section 7.01 of this Agreement;

44

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(g)    If required by Administrative Agent, the Independent Engineer shall
certify that it has inspected such Stored Materials and they are in good
condition and suitable for use in connection with the Improvements; and
(h)    The cost of Stored Materials stored, whether at the Facility or off the
Facility, at any one time shall not exceed $3,000,000, individually, or
$15,000,000, in the aggregate.
2.12    No Reliance. All conditions and requirements of this Agreement are for
the sole benefit of Administrative Agent and the Lenders and no other Person
(including, without limitation, the Independent Engineer, the Contractor, and
subcontractors and materialmen engaged in the construction of the Improvements)
shall have the right to rely on the satisfaction of such conditions and
requirements by Borrower.
2.13    Miscellaneous.
(a)    The making of an Advance by the Lenders shall not constitute
Administrative Agent’s or any Lender’s approval or acceptance of the
construction theretofore completed. Administrative Agent’s inspection and
approval of the Plans and Specifications, the construction of the Improvements,
or the workmanship and materials used therein, shall impose no liability of any
kind on Administrative Agent or the Lenders, the sole obligation of
Administrative Agent as the result of such inspection and approval being to
approve the Advances if and to the extent, required by this Agreement.
(b)    ALL POTENTIAL LIENORS ARE HEREBY CAUTIONED TO EXERCISE SOUND BUSINESS
JUDGMENT IN THE EXTENSION OF CREDIT TO BORROWER. NO POTENTIAL LIENOR SHOULD
EXPECT THE LENDERS TO MAKE ADVANCES OF THE LOANS IN AMOUNTS AND AT TIMES SUCH
THAT IT WILL NOT BE NECESSARY FOR EACH SUCH POTENTIAL LIENOR TO EXERCISE SOUND
BUSINESS JUDGMENT IN THE EXTENSION OF CREDIT TO BORROWER.
2.14    Substantial Completion of Improvements. Upon Substantial Completion of
the Improvements, Borrower shall request an Advance in an amount equal to the
estimated cost to complete the Punch List Items (the “Punch List Costs”), as
determined by Administrative Agent and the Independent Engineer in their sole
discretion, multiplied by 125% (collectively, the “Punch List Items Funds”)
minus the amounts available for disbursement in the Borrower Construction
Account and under the Loan Agreements to pay such costs. If at any time
Administrative Agent reasonably determines that the amount remaining in the
Borrower Construction Account will not be sufficient to complete the Punch List
Items, Administrative Agent shall notify Borrower of such determination and
Borrower shall (in no less than five (5) Business Days of receipt of such
notice) request an additional Advance or deposit additional funds into the
Borrower Construction Account as required by Administrative Agent in its sole
discretion. Collateral Agent shall disburse or cause to be disbursed out of the
Borrower Construction Account to Borrower the Punch List Items Funds upon
satisfaction by Borrower of each of the following conditions with respect to
each such disbursement: (i) Borrower shall submit a written request for payment
to Administrative Agent at least 10 Business Days prior to the date on which
Borrower requests such payment to be made, which request shall specify the Punch
List Item to be paid, (ii) on the date such request is received by
Administrative Agent and on the date such payment is to be made, no Default or
event which

45

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

after the expiration of all notice and cure periods would become a Default,
shall then exist and remain uncured and (iii) Borrower shall deliver to
Administrative Agent such other information as Administrative Agent reasonably
requests. Administrative Agent shall not be required to disburse Punch List
Items Funds more frequently than once each calendar month, on the same day as
any other funds are being disbursed in accordance with the terms of this
Agreement. Nothing contained in this Section 2.14 shall (1) make Administrative
Agent or any Lender responsible for performing or completing the Punch List
Items, (2) require Administrative Agent or any Lender to expend funds in
addition to the Punch List Items Funds to complete the Punch List Items, (3)
obligate Administrative Agent or any Lender to proceed with the completion of
the Punch List Items, or (4) obligate Administrative Agent or any Lender to
demand from Borrower additional sums to complete the Punch List Items. Upon the
occurrence and during the continuance of a Default, Administrative Agent at its
option may withdraw the Punch List Items Funds and, if Administrative Agent does
so, Administrative Agent shall apply the Punch List Items Funds to the payment
of the Punch List Items or to the payment of the Loan pursuant to Section 3.06.
Administrative Agent’s rights to withdraw and apply the Punch List Items Funds
shall be in addition to all other rights and remedies provided to Administrative
Agent and the Lenders under the Loan Documents.
ARTICLE III
LOAN TERMS
3.01    Loans and Advances. All Advances of the Loans are subject to
satisfaction of the conditions to disbursement contained in Article II of this
Agreement, as well as the terms of this Article.
3.02    Requests for Advances. To request an Advance, Borrower shall deliver a
Draw Package to Administrative Agent by electronic communication as provided in
Section 11.01 hereof, not later than 11:00 a.m., New York City time, 10 Business
Days before the date of the proposed Advance. Each such request shall be
irrevocable, shall be in a form approved by Administrative Agent and shall,
among other things, specify the following information:
(i)    the aggregate amount of the requested Advance; and
(ii)    the requested Borrowing Date of such Advance, which Borrowing Date shall
be a Business Day.

46

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Promptly following receipt of the Draw Package in accordance with this Section,
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Advance.
3.03    Funding of New Loan Advances.
(a)    Generally. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
11:00 a.m., New York City time, to the account of Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to the Borrower Operating
Account maintained with Collateral Agent, unless the Administrative Agent
determine to direct funds to the applicable Borrower Construction Account
maintained with the Collateral Agent.
(b)    Advance Fundings. Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Advance that such Lender will
not make available to Administrative Agent such Lender’s share of such Advance,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount. If a Lender is a Defaulting Lender, then such Defaulting Lender and
Borrower severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at the interest rate applicable to such Loan.
If such Defaulting Lender pays such amount to Administrative Agent, then such
amount shall constitute such Defaulting Lender’s Loan included in such Advance.
3.04    Interest.
(a)    Interest Rate.
Senior First Lien Loans. The Senior First Lien Loans shall bear interest at a
per annum rate of 9.0%.
Senior Second Lien Loans. Prior to the Facility Substantial Completion Date, the
Senior Second Lien Loans shall bear interest at a per annum rate of 11.5%. From
and including the Facility Substantial Completion Date until the Maturity Date,
the Senior Second Lien Loans shall bear interest at a per annum rate of 12.0%.
Subordinated Loans. Prior to the Facility Substantial Completion Date, the
Subordinated Loans shall bear interest at a per annum rate of 13.0%, compounded
quarterly. From and including the Facility Substantial Completion Date until the
Maturity Date, the Subordinated Loans shall bear interest at a per annum rate of
13.5%, compounded quarterly.
(b)    Default Rate. Notwithstanding the foregoing, to the extent permitted
under applicable law, upon the occurrence of a Default, and after maturity, the
Loans shall bear interest, after as well as before judgment, at a rate per annum
equal to 2% plus the rate otherwise applicable to such Loans as provided in the
preceding paragraphs of this Section (the “Default Rate”).

47

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(c)    Payment of Accrued Interest.
Accrued interest on the Senior First Lien Loans and the Senior Second Lien Loans
shall be payable in arrears on each Interest Payment Date; provided that (i)
interest accrued pursuant to paragraph (b) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) application of any payment of
interest shall be subject to the priorities set forth herein and in the
Agreement Among Lenders.
Accrued interest on the Subordinated Loans shall accrue and be payable on the
Maturity Date for the Subordinated Loans, provided that (i) interest accrued
pursuant to paragraph (b) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) application of any payment of interest shall
be subject to the priorities set forth herein and in the Agreement Among
Lenders.
(d)    Computation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
3.05    Repayment of Loans; Evidence of Debt.
(a)    Repayment at Maturity. Borrower hereby unconditionally promises to pay to
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and all unpaid accrued interest on the Maturity Date.
(b)    Lender Accounting. Each Lender shall maintain in accordance with its
usual practice an accounting of the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    Administrative Agent Accounting. Administrative Agent shall maintain an
accounting of (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder and (iii) the amount of any sum received by
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    Prima Facie Evidence. Absent manifest error, the entries made in the
accounting maintained pursuant to paragraph (b) or (c) of this Section shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or Administrative Agent to
maintain such accounting or any error therein shall not in any manner affect the
obligation of Borrower to repay the Loans in accordance with the terms of this
Agreement.

48

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(e)    Notes. The Loans made by each Lender shall be evidenced by the Note
executed by Borrower in favor of such Lender.
3.06    Prepayment of Loans. Borrower shall have the right (i) at any time and
from time to time to prepay the Senior First Lien Loans and Senior Second Lien
Loans in whole or in part, and (ii) prior to Substantial Completion of the
Facility, with the consent of the Administrative Agent, and after Substantial
Completion of the Facility at Borrower’s election reduce the undrawn Commitment
of the Senior First Lien Lenders and Second Lien Lenders. In connection with any
prepayment prior to the Make-Whole Fee End Date, there shall also be due and
payable to the Senior First Lien Lenders (other than to the Proton System
Supplier in its capacity as a Senior First Lien Lender or any successor or
assignee in such capacity) and Senior Second Lien Lenders a Make-Whole Fee.
Borrower shall notify Administrative Agent by electronic communication as
provided in Section 11.01 hereof of any prepayment or reduction in Commitment
not later than 11:00 a.m., New York City time, 10 Business Days before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
effective date of such prepayment or reduction in Commitment and the principal
amount of the Loans to be prepaid or undrawn Commitment to be reduced. Promptly
following receipt of any such notice, Administrative Agent shall advise the
Lenders of the contents thereof. Unless otherwise agreed by the Senior First
Lien Lenders who are being prepaid and the Senior Second Lien Lenders, each
whole or partial prepayment of the Loans or reduction in undrawn Commitment
shall be applied first to prepayment or reduction of the undrawn Commitment of
the Senior First Lien Loans and second to prepayment or reduction of the undrawn
Commitment of the Senior Second Lien Loans. Prepayments shall be accompanied by
accrued interest on the amount prepaid, plus any fees required by Section 3.07
or other amounts required by Section 3.09 hereof.
3.07    Fees.
(a)    Upfront Fee. Borrower agrees to pay to Administrative Agent, on the
Closing Date, (i) for the account of each Senior First Lien Lender (other than
the Proton System Supplier in its capacity as a Senior First Lien Lender or any
successor or assignee in such capacity) a fee equal to [****]6* of the
Commitment of such Senior First Lien Lender, and (ii) for the account of the
Senior Second Lien Lender a fee equal to [****] of the Aggregate Senior Second
Lien Loan Commitment of such Senior Second Lien Lender.
(b)    Commitment Fee. Borrower agrees to pay to Administrative Agent, on each
Interest Payment Date, (i) for the account of each Senior First Lien Lender
(other than the Proton System Supplier in its capacity as a Senior First Lien
Lender or any successor or assignee in such capacity) a fee equal calculated at
an annual rate of [****] of the undrawn Commitment of such Senior First Lien
Lender, and (ii) for the account of the Senior Second Lien Lender a fee
calculated at an annual rate of [****] of the undrawn Aggregate Senior Second
Lien Loan Commitment of such Senior Second Lien Lender.
(c)    Arranger Fee. Borrower agrees to pay to JPMorgan Chase Bank, N.A., on the
Closing Date, an arranger fee in the amount [****].

6* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

49

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(d)    Administrative Agent Fee. Borrower agrees to pay to Administrative Agent,
for its own account, an annual agent’s fee in the amount of [****] payable in
advance, commencing on the Closing Date.
(e)    Collateral Agent and Construction Monitoring Fee. Borrower agrees to pay
to Collateral Agent, for its own account, a collateral agency and construction
monitoring fee, payable from proceeds of an Advance quarterly in arrears,
commencing on the third Interest Payment Date and continuing every third
Interest Payment Date thereafter until the Obligations are paid in full, at
which time the last installment shall be due, in an amount equal to [****]. The
collateral agency and construction monitoring fee assumes that the Independent
Engineer will visit the construction site no more frequently than once per
month. Unless an Event of Default shall have occurred and be continuing, the
fees and expenses of the Independent Engineer shall be covered by the collateral
agency and construction monitoring fee. In addition, Borrower shall pay any fees
and expenses of the Independent Engineer incurred or relating to any site visits
that are more frequent than assume or relating to any offsite visits that may be
required in connection with the performance of its responsibilities.
(f)    Fees Non-Refundable. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to Administrative Agent for
distribution, in the case of the loan fee, to the Lenders. Fees paid shall not
be refundable under any circumstances.
3.08    Increased Costs.
(a)    Increased Costs of Making or Maintaining Loans. If any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender, (ii) impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or (iii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or such other Recipient such additional amount
or amounts as will compensate such Lender or such other Recipient for such
additional costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time Borrower will pay to such Lender such

50

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    Certificate of Amounts Due. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error. Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Delay in Demand For Compensation. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation.
3.09    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.09) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse each Recipient for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 3.09, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(d)    Indemnification by Borrower. Borrower shall indemnify, defend and hold
harmless each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(including the expenses of enforcing the foregoing indemnification), whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

51

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(e)    Indemnification by the Lenders. Each Lender shall severally defend and
hold harmless Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that Borrower has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.04(c)(i) hereof relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto (including the expenses of enforcing the foregoing
indemnification), whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.09(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

52

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

53

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.09 (including by
the payment of additional amounts pursuant to this Section 3.09), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.09 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival; Defined Terms. Each party’s obligations under this Section 3.09
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. For purposes of this Section 3.09, the term “applicable
law” includes FATCA.
3.10    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

54

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(a)    Payments Generally. Borrower shall make each payment required to be made
by it hereunder prior to 11:00 a.m., New York City time, on the date when due,
in immediately available funds, without set‑off, counterclaim or deduction. Any
amounts received after such time on any date may, in the discretion of
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to Administrative Agent at its offices at the address provided in
the Collateral Account Pledge Agreement. Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be the immediately preceding Business Day. All payments hereunder shall be
made in U.S. dollars.
(b)    Application of Insufficient Funds. If at any time insufficient funds are
received by and available to Administrative Agent to pay fully all amounts of
principal, interest and fees then due and payable hereunder, subject to any
written agreement among Administrative Agent and Lenders, such funds shall be
applied:
(i)    first, to amounts then due and payable to Administrative Agent,
(ii)    second, to amounts then due and payable to the Senior First Lien
Lenders,
(iii)    third, to amounts then due and payable to the Senior Second Lien
Lenders, and
(iv)    fourth, to amounts then due and payable to the Subordinated Lenders;
and within each such priority, such funds shall be applied (x) first, towards
payment of fees, indemnities and expense reimbursements then due hereunder to
the parties entitled thereto; (y) second, towards payment of interest then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest then due to such parties, and (z) third, towards payment of
principal then due hereunder then due, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
(c)    Allocation of Payments. If, except as otherwise expressly provided
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender having the same payment priority in the
Loan Collateral, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by all such Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any subsidiary or

55

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Affiliate thereof (as to which the provisions of this paragraph shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of Borrower in the amount of such participation.
(d)    Advance Payments. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it but excluding the date of payment to Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by Administrative Agent in accordance with banking industry rules on interbank
compensation.
3.11    Mitigation Obligations; Replacement of Lenders.
(a)    Mitigation of Increased Costs. If any Lender requests compensation under
Section 3.08 hereof, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.09 hereof, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.08 or 3.09 hereof, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.08 hereof, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.09 hereof, and, such Lender fails to
withdraw any such notice to Borrower within 5 Business Days after Borrower’s
request for such withdrawal, then, provided no Default has occurred and is then
continuing, Borrower may, at its sole expense and effort, upon written notice to
such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04 hereof), all its interests, rights (other than its
existing rights to payments pursuant to Section 3.08 or 3.09 hereof) and
obligations under this Agreement to an assignee (other than Borrower, any
Guarantors or their Affiliates) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) Borrower shall have received the prior written consent of
Administrative Agent, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, (including, without
limitation, all prepayment fees) from the assignee (to the extent of such
outstanding principal and

56

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

accrued interest and fees) or Borrower (in the case of all other amounts);
provided, however, that in the case of Borrower’s replacement of a Defaulting
Lender for failure to fund Loans hereunder, the assignee or Borrower, as the
case may be, shall hold back from such amounts payable to such Lender and pay
directly to Administrative Agent, any payments due to Administrative Agent or
the Non-Defaulting Lenders by Defaulting Lender under this Agreement, and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.08 hereof or payments required to be made pursuant to
Section 3.09 hereof, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.
3.12    Trust Fund Provisions. All proceeds advanced hereunder shall be subject
to the trust fund provisions of section 13 of the Lien Law of the State of New
York, as amended from time to time (the “Lien Law”). The affidavit annexed
hereto as Exhibit G is made pursuant to and in compliance with section 22 of the
Lien Law, and, if so indicated in said affidavit, Loan proceeds will be used, in
part, for reimbursement for payments made by Borrower prior to the Initial
Advance hereunder but subsequent to the commencement of the construction and
equipping of the Improvements for items defined as an “improvement” and/or “cost
of improvement” under section 2 of the Lien Law.
ARTICLE IV
CONSTRUCTION OF IMPROVEMENTS; GENERAL COVENANTS
4.01    Acceptance of Construction Documents; Completion of Construction.
(a)    Acceptance of Construction Documents. Administrative Agent’s acceptance
of the Plans and Specifications, the Architectural Services Agreement
(Construction Administration), the Construction Contract, the Proton System
Purchase Agreement, bonds and other construction documents (including
Administrative Agent’s acceptance of any modifications thereof and any Person
providing work, labor or services pursuant thereto) shall not be deemed in any
respect a representation or warranty, express or implied, that the Improvements
will be structurally sound, have a value of any particular magnitude or
otherwise satisfy a particular standard, and Administrative Agent shall have no
duty to inform Borrower of Administrative Agent’s assessment of any such
construction document.
(b)    Completion of Construction. Borrower shall cause the Facility to be
Substantially Completed on or before the Outside Facility Substantial Completion
Date. Borrower shall (a) diligently pursue construction of the Facility to Final
Completion in accordance with the Construction Schedule, (b) not permit (except
in the event of Force Majeure Causes) cessation of the work of construction for
a period in excess of 20 consecutive days without the prior written consent of
Administrative Agent, and (c) pay all sums and perform such duties as may be
necessary to complete such construction of the Facility in accordance with the
Plans and Specifications and in compliance with all restrictions, covenants and
easements affecting the Mortgaged Property, all Legal Requirements and all
Governmental Approvals, and with all terms and conditions of the Loan Documents,
and, subject to Permitted Encumbrances, free from any Liens, claims or
assessments (actual or contingent) asserted against the Mortgaged Property for
any material, labor or other items furnished in connection therewith unless
bonded and removed as a Lien on the Mortgaged Property.

57

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(c)    Americans with Disabilities Act Compliance. The Facility shall be
constructed and hereafter maintained in strict accordance and full compliance
with all of the requirements of the ADA (to the extent that the ADA requirements
are applicable to the Facility pursuant to the Legal Requirements). Borrower
shall be responsible for all ADA compliance costs. At Administrative Agent’s
written request from time to time, Borrower shall provide Administrative Agent
with written evidence of such compliance satisfactory to Administrative Agent.
Borrower shall be solely responsible for all such ADA costs of compliance and
reporting.
4.02    Construction Progress.
(a)    Material Changes to Improvements or the Proton System. There shall be no
material change in the Plans and Specifications, to the specifications to the
Proton System set forth in the Proton System Purchase Agreement or to the
Building Interface Document without the prior consent of Administrative Agent. A
material change for purposes hereof shall be any change which (i) involves a
cost of more than (A) for any single item, $1,500,000 or (B) for all such items
(without netting cost increases against cost savings), $1,500,000, (ii) impairs
the structural integrity or the configuration of the Facility and the Outside
Facility Substantial Completion Date, (iii) substantially changes the
architectural appearance of the Improvements, (iv) changes the utility of the
Proton System, (v) results in any delay in the Completion of the Facility, or
(iv) results in a violation of any applicable Legal Requirement. Change requests
shall describe the proposed change in reasonable detail, set forth for the cost
of such change and any effect such change shall have on the schedule for
Completion of the Facility, and the source of funds for any payment of the costs
of effecting such change, and shall be submitted to Administrative Agent for
consent on a form acceptable to Administrative Agent, applicable bond sureties
(if required in order to maintain the effectiveness of the bonds), and all other
Persons required by Administrative Agent. Administrative Agent’s consent to any
change in the Plans and Specifications, to the specifications to the Proton
System set forth in the Proton System Purchase Agreement or to the Building
Interface Document may be conditioned upon, among other things, Borrower’s
compliance with a demand for a Balancing Deposit pursuant to Section 2.06
hereof. Borrower shall promptly correct all defects in the Facility or any
material departure from the Plans and Specifications not previously approved by
Administrative Agent to the extent required hereunder. Borrower agrees that the
advance of any proceeds of the Loan, whether before or after such defects or
departures from the Plans and Specifications are discovered by or brought to the
attention of Administrative Agent, shall not constitute a waiver of
Administrative Agent’s right to require compliance with this covenant.
(b)    Foundation Survey and Endorsement. To the extent required by
Administrative Agent, within 30 days after completion of the construction of the
foundation of the Improvements, and as a condition precedent to any further
Advances, Borrower shall deliver or cause to be delivered to Administrative
Agent an update to the Survey showing the location of such foundation and an
endorsement to the Title Policy insuring that such foundation is within the
boundary lines of the Land, does not violate any applicable covenants,
conditions, restrictions or agreements affecting the Land, and does not encroach
upon any easements or rights of way affecting the Land or any portion thereof.

58

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(c)    Survey Update. If requested by Administrative Agent, within 120 days
after Substantial Completion of the Facility, Borrower shall deliver or cause to
be delivered to Administrative Agent an update to the survey reflecting the
Facility as so completed.
(d)    Estoppel Certificates. Within 10 days after the reasonable request of
Administrative Agent from time to time, Borrower shall exercise reasonable
commercial efforts to obtain and deliver to Administrative Agent an estoppel
letter or certificate in form and substance satisfactory to Administrative Agent
from the Facility Lessee, as determined by Administrative Agent, that the
applicable agreements to which such entity is a party remain in full force and
effect and that no default by Borrower exists thereunder and containing such
other information as may be required to respond to such requests.
(e)    Easements and Restrictions; Zoning. Borrower shall cause the Facility to
be constructed and to be used, at all times, in accordance with (a) a C6-3
zoning district, (b) all covenants and restrictions set forth in Section 7 of
the Contract of Sale, together with the covenants and restrictions set forth in
the EDC Deed that are applicable to the owner of the Facility (as opposed to the
operator of the Facility), (c) the Harlem-East Harlem Urban Renewal Plan, dated
December 1968, as amended or otherwise modified from time to time (the “Urban
Renewal Plan”) and (d) the portions of the Memorandum of Understanding between
EDC and New York City Development of Environmental Protection that are
applicable to the owner of the Facility (as opposed to the operator of the
Facility), and for no other purpose (clauses (a) – (d), collectively, the “Use
Restrictions”).
Borrower shall submit to Administrative Agent, for Administrative Agent’s
written approval (not to be unreasonably withheld) prior to the execution
thereof by Borrower, all proposed easements, restrictions, covenants, permits,
licenses and other instruments that would affect the title to the Mortgaged
Property, accompanied by a survey showing the exact proposed location thereof
and such other information as Administrative Agent shall reasonably require.
Borrower shall not subject the Facility or any part thereof to any easement,
restriction or covenant (including any restriction or exclusive use provision in
any lease or other occupancy agreement) without the prior written approval of
Administrative Agent (not to be unreasonably withheld, conditioned or delayed in
the case of utility easements only). With respect to any and all existing
easements, restrictions, covenants or operating agreements that benefit or
burden the Facility and any easement, restriction or covenant to which the
Facility may hereafter be subjected in accordance with the provisions hereof,
Borrower shall: (a) observe and perform the obligations imposed upon Borrower
and the Facility; (b) not alter, modify or change the same without the prior
written approval of Administrative Agent in its sole discretion; (c) enforce its
rights thereunder in a commercially reasonable manner so as to preserve for the
benefit of the Facility the full benefits of the same; and (d) deliver to
Administrative Agent a copy of any notice of default or other material notice
received by Borrower in respect of the same promptly after Borrower’s receipt of
such notice.

59

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

4.03    Purchase of Materials Under Conditional Sales Contract. No materials,
equipment, fixtures or any other part of the Facility shall be purchased by
Borrower under any security agreement or other arrangements wherein the seller
reserves or purports to reserve the right to remove or to repossess any such
items or to consider them personal property after their incorporation in the
work of construction, unless consented to by Administrative Agent in writing or
permitted to Facility Lessee by the Facility Lease.
4.04    Inspection; Independent Engineer.
(a)    Inspections. Administrative Agent, through its officers, agents and
employees, shall have the right at all reasonable times, on reasonable prior
notice and at Administrative Agent’s sole risk (i) to enter upon the Facility
and inspect the work of construction and (ii) to examine the books, records,
accounting data and other documents pertaining to the Facility. Borrower will
cooperate with Administrative Agent and its representatives and consultants.
(b)    Independent Engineer. In furtherance of Administrative Agent’s rights
hereunder, Administrative Agent may, at its option, require a monthly inspection
(or other greater frequency as determined by Administrative Agent or the
Independent Engineer) of the Facility by the Independent Engineer during the
construction of the Improvements and the installation of the Proton System, at
Borrower’s expense (subject, however, to the provisions of Section 3.07 hereof).
Without limitation of the provisions of Section 4.04(a) hereof, Borrower shall
provide the Independent Engineer and, upon Facility Lessee’s request, the
Facility Lessee, with copies of any testing reports received by Borrower with
respect to the Facility promptly upon Borrower’s receipt thereof.
(c)    Exculpation. It is expressly understood and agreed that Administrative
Agent is under no duty to supervise or to inspect the work of construction or
equipment installation and that any such inspection by or on behalf of
Administrative Agent is for the sole purpose of protecting the interests of
Administrative Agent and the Lenders with respect to the Loan Collateral.
Failure to inspect the work or any part thereof shall not constitute a waiver of
any of Administrative Agent’s rights hereunder. Inspection not followed by
notice of Default shall not constitute a waiver of any Default then existing;
nor shall it constitute an acknowledgment that there has been or will be
compliance with the Plans and Specifications, the specifications for the Proton
System or applicable Legal Requirements or that the construction of the
Improvements and installation of the Proton System is free from defective
materials or workmanship. It is further understood and agreed that any consents
or approvals of Lenders hereunder are for the sole purpose of protecting the
interests of Lenders under the Loan Documents, and Borrower shall have no right
to rely on such approvals for Borrower’s purposes.
(d)    Authority of Independent Engineer. Borrower acknowledges that
(i) Independent Engineer has been retained by Administrative Agent to act as a
consultant and only as a consultant to Administrative Agent in connection with
the construction of the Improvements, (ii) Independent Engineer shall in no
event or under any circumstance have any power or authority to make any decision
or to give any approval or consent or to do any other act or thing which is
binding upon Administrative Agent or the Lenders and any such purported
decision, approval, consent, act or thing by Independent Engineer on behalf of
Administrative Agent or the Lenders shall be void and of no force or effect,
(iii) notwithstanding the recommendations of Independent Engineer,
Administrative Agent and the Lenders reserve the right to make any and all
decisions required to

60

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

be made by Administrative Agent or the Lenders under this Agreement and to give
or refrain from giving any and all consents or approvals required to be given by
Administrative Agent or the Lenders under this Agreement and to accept or not
accept any matter or thing required to be accepted by Administrative Agent or
the Lenders under this Agreement, without in any instance being bound or limited
in any manner or under any circumstance whatsoever by any opinion expressed or
not expressed, or advice given or not given, or information, certificate or
report provided or not provided, by Independent Engineer to Administrative
Agent, the Lenders or any other Person with respect thereto, (iv) Administrative
Agent and the Lenders reserve the right in their sole and absolute discretion to
disregard or disagree, in whole or in part, with any opinion expressed, advice
given or information, certificate or report furnished or provided by Independent
Engineer to Administrative Agent, the Lenders or any other Person, and (v)
Administrative Agent and the Lenders reserve the right in their sole and
absolute discretion to replace Independent Engineer with another Independent
Engineer at any time and without prior notice to or approval by Borrower.
Borrower shall have no right to receive copies of any written reports by
Independent Engineer, but in the event Administrative Agent does make such
information or portions thereof available to Borrower, Borrower shall rely
thereon at its own risk.
(e)    Independent Engineer Duties. Borrower shall permit Administrative Agent
to retain the Independent Engineer, at the sole cost and expense of Borrower, to
perform, among other things, the following services on behalf of Administrative
Agent and the Lenders:
(i)    To review and advise Administrative Agent and the Lenders whether, in the
opinion of the Independent Engineer, the Plans and Specifications and the
Construction Contract are satisfactory;
(ii)    To review Draw Requests and change orders; and
(iii)    To make periodic inspections in accordance with this Section 4.04.
The Administrative Agent, the Lenders or the Independent Engineer shall not have
any liability to Borrower on account of (x) the services performed by the
Independent Engineer, (y) any neglect or failure on the part of the Independent
Engineer to properly perform its services or (z) any approval by the Independent
Engineer of construction of the Improvements. None of Administrative Agent, the
Lenders or the Independent Engineer assumes any obligation to Borrower or any
other Person concerning the quality of construction of the Improvements or the
absence therefrom of defects.
4.05    Right to Post Signs; Publicity. On Administrative Agent’s request,
Borrower will allow Administrative Agent to share signage on the Facility for
the purpose of identifying Administrative Agent as the agent or lead bank and
the Lenders, as the lenders for the construction financing for the Improvements.
The form of such signage shall be subject to the prior approval of Borrower,
such approval not to be unreasonably withheld, conditioned or delayed.
Administrative Agent shall be permitted to publicize its involvement and the
involvement of the Lenders in the construction financing for the Improvements
with Borrower’s and Facility Lessee’s prior written approval (not to be
unreasonably withheld, conditioned or delayed).

61

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

4.06    Liens, Taxes, and Governmental Claims.
(a)    Liens. Borrower shall not suffer to exist, and shall pay, satisfy and
obtain the release, within 30 days after having knowledge thereof (by payment,
bonding and/or discharge), of all other claims and Liens affecting or purporting
to affect the title to, or which may be or appear to be Liens on, the Borrower
Collateral or any part thereof (other than the Permitted Encumbrances), and all
costs, charges, interest and penalties on account thereof, including without
limitation the claims of all Persons supplying labor or materials to the
Mortgaged Property, and shall give Administrative Agent, upon demand, evidence
satisfactory to Administrative Agent of the payment, satisfaction or release
thereof. Borrower shall warrant and defend the validity of the Lien on the
Borrower Collateral against the claims of all Persons whomsoever, subject only
to Permitted Encumbrances. Notwithstanding the foregoing, nothing herein
contained shall require Borrower to pay any claims or Liens which Borrower in
good faith disputes and which Borrower, at its own expense, is currently and
diligently contesting, provided that Borrower complies with the provisions of
Section 4.06(c) hereof.
(b)    Taxes. Borrower agrees to pay or cause to be paid, prior to the date they
would become delinquent if not paid, any and all taxes, assessments and
governmental charges whatsoever levied upon or assessed or charged against the
Mortgaged Property, including all water and sewer taxes, assessments and other
charges, fines, impositions and rents, if any. If requested by Administrative
Agent, Borrower shall give to Administrative Agent a receipt or receipts, or
certified copies thereof, evidencing every such payment by Borrower, not later
than 45 days after such payment is made. Notwithstanding the foregoing, nothing
herein contained shall require Borrower to pay any taxes, assessments or
governmental charges which Borrower in good faith disputes and which Borrower,
at its own expense, is currently and diligently contesting, provided that
applicable law allows non‑payment thereof during the pendency of such contest,
and provided further that Borrower complies with the provisions of
Section 4.06(c) hereof.
(c)    Contest. Borrower shall not be required to pay any taxes, claims or
governmental charges, or claims, or Liens being contested in accordance with the
provisions of Section 4.06(a) or (b) hereof, as the case may be, so long as (i)
Borrower diligently prosecutes such dispute or contest to a prompt determination
in a manner not prejudicial to Administrative Agent or the Lenders and promptly
pays all amounts ultimately determined to be owing, and (ii) Borrower provides
security for the payment of such tax, assessment or governmental charge, or
claim or Lien (together with interest and penalties relating thereto) in an
amount and in form and substance satisfactory to Administrative Agent. If
Borrower shall fail to pay any such amounts ultimately determined to be owing or
to proceed diligently to prosecute such dispute or contest as provided herein,
then, upon the expiration of 10 days after written notice to Borrower by
Administrative Agent of Administrative Agent’s determination thereof, in
addition to any other right or remedy of Administrative Agent, Administrative
Agent may, but shall not be obligated to, discharge the same, and the cost
thereof shall be reimbursed by Borrower to Administrative Agent. The payment by
Administrative Agent of any delinquent tax, assessment or governmental charge,
or any claim or Lien which Administrative Agent in good faith believes might be
prior hereto, shall be conclusive between the parties as to the legality and
amount so paid, and Administrative Agent shall be subrogated to all rights,
equities and liens discharged by any such expenditure to the fullest extent
permitted by law.

62

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(d)    Further Assurance of Title. If at any time Administrative Agent has
reason to believe in its reasonable opinion that any Advance is not secured or
will or may not be secured by the Mortgage as a first priority Lien or security
interest on the Facility (subject only to the Permitted Encumbrances), then
Borrower shall, within 10 days after written notice from Administrative Agent,
take such actions as are reasonably requested by Administrative Agent (including
execution and delivery to Administrative Agent of all further documents and
performance of all other acts that Administrative Agent reasonably deems
necessary or appropriate) to assure to the satisfaction of Administrative Agent
that any Advance previously made hereunder or to be made hereunder is secured or
will be secured by the Mortgage as a first priority Lien or security interest
with respect to the Facility (subject only to the Permitted Encumbrances).
Administrative Agent, at its option, may decline to make further Advances
hereunder until it has received such assurance.
4.07    Facility Lease.
(a)    Affirmative Covenants. Borrower shall (i) duly and punctually observe,
perform and discharge in all respects the obligations, terms, covenants,
conditions and warranties of Borrower as landlord under the Facility Lease and
as set forth in the Work Letter, (ii) give prompt notice to Administrative Agent
of any failure on the part of Borrower to observe, perform and discharge any
material obligation or of any written claim made by the Facility Lessee of any
such failure by Borrower, (iii) enforce the performance of each and every
obligation, term, covenant, condition and agreement in the Facility Lease to be
performed by Facility Lessee and under the Work Letter, (iv) appear in and
defend any action or proceeding arising under, occurring out of or in any manner
connected with the Facility Lease or the Work Letter or the obligations, duties
or liabilities of Borrower and Facility Lessee thereunder, do so in the name and
on behalf of Administrative Agent (for the benefit of the Secured Parties) upon
request by Administrative Agent, but at the expense of Borrower, and pay all
costs and expenses of Administrative Agent, including reasonable attorneys’ fees
and disbursements, in any action or proceeding in which Administrative Agent may
appear, (v) at the request of Administrative Agent, in confirmation of the
assignment and transfer contemplated by the Assignment of Leases and Consent,
execute and deliver to Administrative Agent assignments and transfers of all
future leases of the Facility upon the same terms and conditions as contained in
the Assignment of Leases and Consents, (vi) make, execute and deliver to
Administrative Agent upon demand and at any time or times, any and all
assignments and other documents and instruments which Administrative Agent may
deem advisable to carry out the true purposes and intent of the assignment set
forth in the Assignment of Leases and Consents, (vii) give prompt notice to
Administrative Agent of any default by Facility Lessee under the Facility Lease,
(ix) promptly upon receipt by Borrower of any default, demand or other material
notice from Facility Lessee, deliver a copy of such notice to Administrative
Agent and (ix) simultaneously with delivery of any default, demand or other
material notice to Facility Lessee, deliver a copy of such notice to
Administrative Agent.

63

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(b)    Negative Covenants. Unless Borrower first obtains the written consent of
Administrative Agent, Borrower shall not (i) cancel, terminate or consent to any
surrender of the Facility Lease or Sublease, (ii) commence any action of
ejectment or any summary proceedings for dispossession of Facility Lessee under
the Facility Lease or Operator under the Sublease, (iii) modify or alter in any
respect the terms of the Facility Lease or the Sublease, (iv) waive or release
the Facility Lessee, Operator or any Guarantors from any obligations or
conditions to be performed by Facility Lessee, Operator or such Guarantors,
(v) enter into any lease of any part of the Mortgaged Property (other than the
Facility Lease or Sublease) unless such lease is approved by Administrative
Agent, (vi) renew or extend the term of the Facility Lease or Sublease, except
as expressly pursuant to its terms, (vii) except for the Sublease or as
otherwise required by the Facility Lease, consent to any subletting of the
Improvements, or any portion thereof, or to any assignment of the Facility Lease
or Sublease by Facility Lessee or the Sublease by Operator, (viii) receive or
collect any Rents, all of which shall be paid directly to the Collateral Agent
pursuant to and for application in accordance with the Collateral Account Pledge
Agreement., (ix) further pledge, transfer, mortgage or otherwise encumber or
assign future payments of Rents, or (x) waive, excuse, condone, discount, set
off, compromise, or in any manner release or discharge Facility Lessee,
Operator, or any lessee under any Lease, of and from any material obligations,
covenants, conditions and agreements to be kept, observed and performed by
Facility Lessee, Operator or such lessee, including the obligation to pay Rents
thereunder, in the manner and at the time and place specified therein or (xi)
consent to any request by Facility Lessee under the Facility Lease that also
requires the consent of any lender of Borrower pursuant to the express terms of
the Facility Lease.
4.08    Operations of Borrower.
(a)    Without limitation of any other provisions of this Agreement or any other
Loan Document, Borrower hereby represents, warrants, covenants and agrees that
it has not and shall not:
(i)    engage in any business or activity other than the acquisition,
development, construction, ownership, leasing, operation and maintenance of the
Facility and the Borrower Collateral, and activities incidental thereto;
(ii)    acquire or own any material asset other than the Facility, and such
incidental personal property as may be necessary for the construction and
operation of the Facility;
(iii)    sell, lease (except pursuant to the Facility Lease or as otherwise
permitted under this Agreement), exchange, convey, transfer, mortgage, assign,
pledge or encumber, either voluntarily or involuntarily, or enter into an
agreement to do so, of any right, title or interest of Borrower in or to the
Borrower Collateral or any portion thereof;
(iv)    merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case the prior written consent of Administrative Agent;

64

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(v)    fail to preserve its existence as a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of the State of Delaware and duly qualified to do business in the
State of New York;
(vi)    without the prior written consent of Administrative Agent, amend or
modify (except as reasonably required to effectuate Permitted Transfers),
terminate or fail to comply with the special purpose provisions of Borrower’s
organizational documents;
(vii)    own any subsidiary or make any investment in or acquire the obligations
or securities of any other Person without the prior written consent of
Administrative Agent;
(viii)    have any member other than the Borrower Managing Member, the Borrower
Non-Managing Members or Permitted Transferees or be owned or controlled,
directly or indirectly, by any Person, other than 100%, direct or indirect,
ownership and control by the Principals and Borrower Profit Participant, and any
other Person that is a transferee in a Permitted Transfer;
(ix)    commingle its assets with the assets of any of its partner(s), members,
shareholders, Affiliates, or of any other Person or transfer any assets to any
such Person other than distributions on account of equity interests in Borrower
permitted hereunder and properly accounted for;
(x)    incur any Indebtedness other than Permitted Indebtedness;
(xi)    except pursuant to the Primary Completion Guaranty or the Secondary
Completion Guaranty, allow any Person to pay its debts and liabilities or fail
to pay its debts and liabilities solely from its own assets;
(xii)    fail to maintain its records, books of account and bank accounts and
financial statements separate and apart from those of the shareholders,
partners, members, principals and Affiliates of Borrower, the affiliates of a
shareholder, partner or member of Borrower, and any other Person, or if such
financial statements are consolidated, fail to cause such financial statements
to contain footnotes disclosing that the Borrower Collateral is actually owned
by Borrower;
(xiii)    except for the Development Agreement, the Equity Participation
Agreement and the operating agreement of Borrower, enter into any contract or
agreement with any shareholder, partner, member, principal or Affiliate of
Borrower or any shareholder, partner, member, principal or Affiliate thereof,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arms-length basis with third
parties other than any shareholder, partner, member, principal or Affiliate of
Borrower, or any shareholder, partner, member, principal or Affiliate thereof;
(xiv)    seek dissolution or winding up, in whole or in part;

65

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(xv)    fail to use reasonable efforts to correct any known misunderstandings
regarding the separate identity of Borrower;
(xvi)    hold itself out to be responsible or pledge its assets or credit
worthiness for the Indebtedness of another Person or allow any Person to hold
itself out to be responsible; or pledge its assets or credit worthiness for the
Indebtedness of Borrower (except pursuant to the Loan Documents);
(xvii)    make any loans or advances to any third party (other than the Facility
Lessee Loan) or pay any fees (other than the Developer Fee, the asset management
fee described in the Equity Participation Agreement, fees payable to
Administrative Agent or the Lenders, as expressly contemplated by the Project
Budget or permitted under the Collateral Account Pledge Agreement), to any
shareholder, partner, member, Principal or any Affiliate thereof;
(xviii)    fail to file its own tax returns or to use separate contracts,
purchase orders, stationery, invoices and checks;
(xix)    fail either to hold itself out to the public as a legal entity separate
and distinct from any Person or to conduct its business solely in its own name
in order not (i) to mislead others as to the entity with which such other party
is transacting business, or (ii) to suggest that Borrower is responsible for the
Indebtedness of any third party (including any shareholder, partner, member,
principal or affiliate of Borrower, or any shareholder, partner, member,
principal or Affiliate thereof); provided that in performing its duties under
the Development Agreement, [****]7* may use its own name and letterhead but will
use commercially reasonable efforts to insure that it identity and the identity
of the Borrower are kept separate and distinct;
(xx)    fail to allocate fairly and reasonably among Borrower and any third
party (including, without limitation, any member) any overhead, shared office
space or other overhead and administrative expenses;
(xxi)    allow Borrower to have any employees;
(xxii)    file a voluntary petition or otherwise initiate proceedings seeking
liquidation, reorganization or other relief under any Federal, state or foreign
Debtor Relief Laws, for Borrower, or consent to the institution of any
proceeding or petition under Debtor Relief Laws against Borrower, or file a
petition seeking or consenting to reorganization or relief of Borrower or seek
or consent to the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator (or other similar official) of Borrower or
of all or any substantial part of the properties and assets of Borrower or make
any general assignment for the benefit of creditors of Borrower or admit in
writing the inability of

7* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

66

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Borrower to pay its debts generally as they become due or declare or effect a
moratorium on Borrower debt or take any action in furtherance of any such
action;
(xxiii)    share any common logo with or hold itself out as or be considered as
a department or division of (x) any shareholder, partner, principal, member or
Affiliate of Borrower, (y) any Affiliate of a shareholder, partner, principal,
member or Affiliate of Borrower, or (z) any other Person, or allow any Person to
identify Borrower as a department or division of that Person; or
(xxiv)    conceal assets from any creditor, or enter into any transaction with
the intent to hinder, delay or defraud creditors of Borrower or the creditors of
any other Person.
(b)    Borrower further represents, warrants, covenants and agrees that, prior
to the Final Completion of the Facility each Principal shall devote such time
and attention to the business of the Borrower as is reasonably expected to cause
Borrower to timely perform its obligations hereunder and under the Loan
Documents and the Project Documents to which Borrower is a party.
4.09    Appraisals. Administrative Agent shall have the right to order new
Appraisals of the Facility from time to time. Each Appraisal is subject to
review and approval by Administrative Agent. Borrower agrees upon demand to pay
to Administrative Agent the cost and expense for such Appraisals and a fee for
Administrative Agent’s review of each Appraisal. Borrower’s obligation to pay
such cost and expense shall be limited to one Appraisal per year, unless the
Appraisal is ordered after the occurrence of a Default or is required by Legal
Requirement.
4.10    Operating and Reserve Accounts. Borrower shall maintain, and shall use
commercially reasonable efforts to cause Facility Lessee to maintain, all
Collateral Accounts with Collateral Agent pursuant to the Collateral Account
Pledge Agreement.
4.11    Prohibited Distributions. Borrower shall not make any dividend or
distribution to its members, or make any other payment to Persons holding a
direct or indirect ownership interest in Borrower (in its capacity as such)
except (a) under the Development Agreement or (b) in accordance with the
Collateral Account Pledge Agreement.
4.12    Compliance with Legal Requirements.
(a)    Borrower shall comply with all Legal Requirements, including
Environmental Laws, applicable to it or its property (including, without
limitation, the Loan Collateral and the Facility).
(b)    Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
(c)    Borrower will not request any Advance, and Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Advance (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent

67

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

such activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto
(d)    Borrower shall not (a) be or become subject at any time to any law,
regulation, or list of any Governmental Authority (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Lenders from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower’s identity as may be requested by any
Lender at any time to enable such Lender to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
section 326 of the USA Patriot Act of 2001, 31 U.S.C. section 5318.
(e)    Notwithstanding any provision of this Agreement or any of the other Loan
Documents to the contrary, no Default or Unmatured Default shall occur hereunder
as a result of the failure of Borrower or the Property or Improvements to comply
with any Legal Requirement, including, without limitation, Environmental Laws,
so long as the following conditions are satisfied in the sole discretion of the
Administrative Agent:
(i)    Borrower, in good faith, has properly commenced and is diligently
pursuing in an appropriate forum a legal proceeding contesting the applicability
of such Legal Requirement to Borrower or the Facility and has so notified
Lender;
(ii)    Such contest will not impair the ability to ultimately comply with the
contested Legal Requirement should the contest not be successful and the conduct
of the contest will not impair Borrower’s ability to Substantially Complete the
Facility by the Outside Facility Substantial Completion Date;
(iii)    Borrower demonstrates to Administrative Agent’s satisfaction that
Borrower has the financial capability to undertake and pay for such contest and
any corrective or remedial action then or thereafter likely to be necessary;
(iv)    None of Administrative Agent, Collateral Agent or any Lender is at risk
for any criminal liability or any civil liability due to Borrower’s
non-compliance with such Legal Requirement; and
(v)    Borrower’s non-compliance with such Legal Requirement will not result in
a Lien or charge on the Property or the Facility, the enforcement of which is
not stayed by such contest or insured over to the satisfaction of Administrative
Agent.
4.13    Government Regulation. Borrower shall not (a) be or become subject at
any time to any law, regulation, or list of any Governmental Authority
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders from making any advance or extension of
credit to Borrower or from otherwise conducting business with Borrower, or (b)
fail to provide documentary and other evidence of Borrower’s identity as may be
requested by any Lender at any time to enable such Lender to verify Borrower’s
identity or to comply with any applicable law or regulation, including, without
limitation, section 326 of the USA Patriot Act of 2001, 31 U.S.C. section 5318.

68

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

4.14    Financial Information and Other Deliveries of Borrower.
(a)    Deliverables by Facility Lessee. On or before the third (3rd) Business
Day after Facility Lessee delivers to Borrower the materials described in
Section 14 of the Facility Lease, Borrower shall deliver copies of such
materials to Administrative Agent. In addition to the foregoing, but without
duplication, Borrower shall deliver (or cause to be delivered) to Administrative
Agent each of those items described in subsections (b) – (e) below.
(b)    Monthly Reports. Within 30 days after each calendar month, Borrower shall
furnish Administrative Agent with a copy of (i) Borrower’s statement of income
for the applicable month and year-to-date showing all Revenues, accrued real
estate taxes and all items of operating expense, capital expenditures and
reserves paid with Revenues, (ii) Borrower’s then current balance sheet, (iii)
Borrower’s cash flow statement for the applicable month and year-to-date, (iv) a
comparison of the budgeted income and expenses and the actual income and
expenses for each month and year-to-date for the Facility, together with an
explanation of any variances, and (v) until Substantial Completion, a written
report (including an explanation of all variances described therein) setting
forth (1) the current status of the installation and/or commissioning of the
Proton System and (2) (A) any changes, modifications, amendments or supplements
to, or variations from, the Plans and Specifications, the Project Budget and/or
the Construction Schedule delivered on the Closing Date, whether or not the same
are permitted to be made without Administrative Agent’s consent, since the date
of the last report and (B) all Project Costs and Facility Lessee Project Costs
incurred for the applicable month and in the aggregate, by line item, with a
comparison of the budgeted Project Costs and Facility Lessee Project Costs and
the actual Project Costs and Facility Lessee Project Costs, by line item.
Borrower shall prepare and submit to Administrative Agent such other monthly
financial statements and reports as Administrative Agent may reasonably require.
All financial statements shall be in a format reasonably satisfactory to
Administrative Agent and certified as true, correct, and complete and not
misleading as to Borrower’s financial condition or such other matters contained
in any such statement and reports by an officer or authorized representative of
Borrower approved by Administrative Agent. The monthly financial statements
shall certify that there are no pending claims against Borrower or, if any such
claims exist, the nature and amount of each such claim, and the amount of any
Medicare/Medicaid receivable or other recoupments of any third-party payor being
sought, requested, claimed, or threatened against Borrower. All financial
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied.
(c)    Quarterly and Annual Reports. (i) No later than 45 days after the end of
each of the first three calendar quarters, Borrower shall furnish Administrative
Agent with a copy of Borrower’s quarterly financial statements for the prior
calendar quarter, and (ii) no later than April 30 of each year, Borrower shall
furnish Administrative Agent with a copy of Borrower’s audited annual financial
statements for the prior calendar year, which shall be audited by Anchin, Block
& Anchin or another independent certified public accounting firm consented to by
Administrative Agent. Both quarterly and annual statements shall include an
income statement of the Borrower, cash flow statement of the Borrower and
balance sheet of the Borrower, and be accompanied by a certificate from an
officer or authorized signatory of Borrower that there is no Default or
Unmatured Default.

69

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(d)    Operating Budget. No later than December 1 of each year, Borrower shall
prepare (or cause to be prepared) and shall deliver to Administrative Agent for
Administrative Agent’s review and approval the proposed operating budget for the
Facility for the succeeding calendar year, along with all supporting
documentation; and once approved by Administrative Agent, shall constitute the
“Operating Budget” for the period covered by said Budget. Borrower shall not
approve, nor suffer or permit the approval of, any Operating Budget (or any
changes to any Budget) described in the Facility Lease without the prior written
consent of Administrative Agent. In addition, Borrower shall submit to
Administrative Agent for Administrative Agent’s review and approval any proposed
modification or amendment to any Operating Budget, along with all supporting
documentation. Borrower acknowledges and agrees that any proposed modification
or amendment to any such operating budget shall be subject to the Approval of
Administrative Agent in good faith, in Administrative Agent’s sole and absolute
discretion.
(e)    Audits. Administrative Agent shall have the right at any time and from
time to time to audit the financial information provided by Borrower pursuant to
the terms of this Agreement in accordance with the then customary audit policies
and procedures of Administrative Agent using auditors selected by Administrative
Agent. Administrative Agent shall pay for the cost of its auditors; provided,
however, if (A) such audit shall have been commenced during a Default or
Unmatured Default, or (B) such audit reveals a material discrepancy from the
information previously provided to Administrative Agent, Borrower shall pay the
out-of-pocket costs and expenses of such audit.
(f)    Maintenance of Books and Records. Borrower shall keep and maintain
separate books and records with respect to the Facility. Borrower will allow
Administrative Agent or its representatives, at any time during normal business
hours and upon reasonable prior notice, access to all books and records of
Borrower including Borrower’s books of account and all supporting and relating
vouchers or papers kept by or on behalf of Borrower or its representatives or
Administrative Agent in connection with maintenance, ownership, operation or
leasing of the Facility, such access to include the rights to make extracts or
copies thereof. At Administrative Agent’s request, Borrower shall also cause all
of the financial information, statements, certificates and reports required to
be delivered to Administrative Agent pursuant to this Section 4.13 to be
delivered to Administrative Agent in electronic format.
(g)    Notice of Litigation. Borrower shall give prompt written notice to
Administrative Agent of any litigation, governmental proceedings or
investigations pending or, to Borrower’s knowledge, threatened, against Borrower
or Guarantor that is reasonably likely to adversely affect the Borrower
Collateral or the Facility or Borrower’s or Guarantor’s ability to perform the
Obligations under the Loan Documents.
(h)    Notice of Environmental Matters. Borrower shall immediately notify
Administrative Agent should Borrower become aware of (i) any Hazardous Substance
or other environmental problem or liability with respect to the Facility
(including, without limitation, that the Mortgaged Property or the Improvements
or any part of the Facility does not comply with any Environmental Law or the
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of the Facility that could cause the Facility or any portion
thereof to fail to comply with any Environmental Law or (ii) any private or
governmental Lien or judicial or administrative notice or action pending or
threatened relating to Hazardous Substances or the environmental condition of
the Facility.

70

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(i)    Notice of Defaults. Borrower shall immediately notify Administrative
Agent, in writing, of the occurrence of, or the receipt of any notice of, any
Default hereunder, any default under any Project Document, including any
default, notice of lien or demand for past due payment from the Contractor, any
laborer, subcontractor or materialman or any Project Party.
(j)    Ownership of Personalty. Borrower shall furnish to Administrative Agent,
if so requested, photocopies of the fully executed contracts, bills of sale,
receipted vouchers and agreements, or any of them, under which Borrower claims
title to the materials, items, fixtures and other personal property used or to
be used in the construction or operation of the Facility.
(k)    Other Information. Borrower shall deliver to Administrative Agent such
other information and materials with respect to Borrower, the Borrower
Collateral, the Facility, each Guarantor, or compliance with the terms of this
Agreement, as Administrative Agent or any Lender may reasonably request.
4.15    ERISA.
(a)    Plan Assets; Compliance; No Material Liability. Borrower hereby covenants
and agrees that (i) Borrower shall not use any Plan Assets to repay or secure
the Obligations, (ii) no assets of Borrower are or will be Plan Assets, (iii)
each Employee Benefit Plan will be in material compliance with all applicable
requirements of ERISA and the Code except to the extent any defects can be
remedied without material liability to Borrower under Revenue Procedure 2008-50
or any similar procedure, and (iv) Borrower will not have any material liability
under Title IV of ERISA or section 412 of the Code with respect to any Employee
Benefit Plan.
(b)    Transfer of Interests. In addition to the prohibitions set forth in this
Agreement and the other Loan Documents, and not in limitation thereof, Borrower
hereby covenants and agrees that Borrower shall not assign, sell, pledge,
encumber, transfer, hypothecate or otherwise dispose of its interests or rights
(direct or indirect) in any Loan Document or any portion of the Borrower
Collateral or attempt to do any of the foregoing or suffer any of the foregoing,
or permit any party with a direct or indirect interest or right in any Loan
Document or any portion of the Borrower Collateral to do any of the foregoing,
if such action would cause this Agreement, any of the other Loan Documents, or
the Obligations or the exercise of any of Administrative Agent’s or any Lender’s
rights in connection therewith, to constitute a prohibited transaction under
ERISA or the Code (unless Borrower furnishes to Administrative Agent a legal
opinion satisfactory to Administrative Agent that the transaction is exempt from
the prohibited transaction provisions of ERISA and the Code) or would otherwise
result in the Borrower Collateral, or assets of Borrower or any Guarantor being
Plan Assets.

71

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(c)    Indemnity. Borrower hereby agrees to indemnify, defend and hold harmless
Administrative Agent, each Lender, their respective affiliates, and each of
their shareholders, directors, officers and employees against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not Administrative Agent, any Lender or any Affiliate is a party thereto
including an enforcing of the foregoing indemnification) which any of them may
actually pay or incur by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA or the
Code necessary in Administrative Agent’s or any Lender’s judgment by reason of
the inaccuracy of the representations and warranties set forth in
Section 6.01(i) hereof or a breach of the provisions set forth in this Section
4.17. The obligations of Borrower under this Section 4.17 shall survive the
termination of this Agreement.
4.16    Application of Loan Proceeds. Borrower shall use the proceeds of the
Loan solely and exclusively for the purposes of constructing the Facility, the
repayment of the Facility Lessee Reverse Loan in accordance herewith and in
accordance with the Project Budget, which shall be subject to no change except
as expressly permitted in this Agreement. Borrower will receive the Advances to
be made hereunder and will hold the right to receive the same as a trust fund
for the purpose of paying the costs of the Facility, and it will apply the same
first to such payment before using any part thereof for any other purpose.
4.17    Further Assurances. Borrower shall, at Borrower’s sole cost and expense:
(a)    execute and deliver to Administrative Agent such documents, instruments,
certificates, assignments and other writings, and do such other acts reasonably
necessary or desirable, to evidence, preserve and/or protect the collateral at
any time securing or intended to secure the Obligations of Borrower under the
Loan Documents, as Administrative Agent may reasonably require;
(b)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as
Administrative Agent shall reasonably require; and
(c)    furnish to Administrative Agent all instruments, documents, certificates,
plans and specifications, appraisals, title and other insurance, reports and
agreements and each and every other document and instrument reasonably required
to be furnished by the terms of this Agreement or the other Loan Documents, all
at Borrower’s expense.
4.18    Alterations.
(a)    So long as the Facility Lease shall be in effect, Borrower shall not make
or permit any alteration to the Facility except as requested by Facility Lessee
and permitted under the Facility Lease and shall not consent to any other
unpermitted alteration without the prior written consent of the Administrative
Agent.
(b)    At any time the Facility Lease is not in effect, Administrative Agent’s
prior written approval shall be required in connection with any alterations to
the Facility that may (i) have a Material Adverse Effect, (ii) adversely affect
the use or operation of the Facility, (iii) adversely

72

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

affect any structural component of any of part of the Facility, any utility or
HVAC system contained in the Facility or the exterior of any building
constituting a part of the Facility or (iv) have an aggregate cost in excess of
$1,500,000 (the “Alteration Threshold”). If the total unpaid amounts incurred
and to be incurred with respect to any such alterations to the Improvements
shall at any time exceed the Alteration Threshold, Borrower shall, upon notice
from Administrative Agent, promptly deliver to Administrative Agent as security
for the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents, cash or other securities acceptable to
Administrative Agent. Such security shall be in an amount equal to the excess of
the total unpaid amounts incurred and to be incurred with respect to alterations
to the Improvements over the Alteration Threshold.
(c)    Notwithstanding anything to the contrary contained herein, the initial
construction of the Facility in accordance with the Plans and Specifications
shall not constitute “alterations” to the Facility and will not be subject to
the terms of this Section 4.18.
4.19    Property Management Agreement. Borrower shall not enter into any
agreement relating to the management or operation of the Facility without the
express written consent of Administrative Agent and on terms and conditions
approved by the Administrative Agent.
4.20    The Development Agreement.
(a)    Restrictions on the Development Agreement. Other than the Development
Agreement, Borrower shall not enter into any agreement for the provision of
development and construction management services with respect to the Property
and the Facility without the express written consent of Administrative Agent.
Borrower shall (a) diligently perform and observe all of the terms, covenants
and conditions of the Development Agreement on its part to be performed and
observed, (b) promptly notify Administrative Agent of any notice to Borrower of
any default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Development Agreement on the part of the Borrower
to be performed and observed and (c) promptly notify Administrative Agent of any
default by the Developer in the performance or observance of any of the terms,
covenants or conditions of the Development Agreement on the part of the
Developer to be performed and observed. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Development Agreement on the part of Borrower to be performed or observed, then,
without limiting Administrative Agent’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its Obligations hereunder or under the Development Agreement,
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act as may be appropriate to cause all the
material terms, covenants and conditions of the Development Agreement on the
part of Borrower to be performed or observed.
(b)    Prohibition Against Termination or Modification. Borrower shall not
surrender, terminate, cancel, modify, renew or extend the Development Agreement,
or enter into any other agreement for the provision of development and
construction management services with respect to the Property and the
Improvements with the Developer or any other Person, or consent to the
assignment by the Developer its interest under the Development Agreement, in
each case without the express written consent of Administrative Agent.

73

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(c)    Replacement of Developer. Administrative Agent shall have the right to
require Borrower to terminate the Development Agreement and replace the
Developer with a Person chosen by Borrower and approved by Administrative Agent
or, at Administrative Agent’s option, selected by Administrative Agent in its
sole discretion, upon the occurrence of any one or more of the following events:
(a) a Material Default, (b) the Developer becoming bankrupt or insolvent, or (c)
the occurrence of a material default under the Development Agreement beyond any
applicable grace or cure periods.
ARTICLE V
COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
5.01    Project Documents.
(a)    Collateral Assignment and Security Agreement. As security for the
Obligations, Borrower hereby sells, assigns, transfers, sets over to, and grants
to Collateral Agent, a security interest in, all of its right, title and
interest in and to the Borrower Collateral, and in furtherance thereof, Borrower
hereby sells, assigns, transfers, sets over and grants to Collateral Agent, for
the benefit of the Secured Parties, a security interest in, all of its right,
title and interest in and to each Project Documents, whether now owned or
hereafter acquired. Borrower confirms the grants of security interest and liens
under the Building Loan Mortgage, the Project Loan Mortgage, and the Collateral
Account Pledge Agreement, and with respect to specific Project Documents,
Borrower hereby confirms the grant of such security interest and liens under the
applicable Assignment and Consent.
(b)    Performance; No Advance Payments; Enforcement. Borrower shall perform and
observe in a timely manner all covenants, conditions, obligations and agreements
on the part of Borrower to be performed or observed under the Project Documents.
Borrower shall not waive, excuse, condone or in any manner release or discharge
any party to a Project Document from any covenants, conditions, obligations or
agreements to be performed or observed by such party under such Project
Document, as applicable, but shall, at its sole cost and expense, enforce and
secure the performance of all covenants, conditions, obligations and agreements
to be observed by all parties under the Project Documents.
(c)    Remedies Upon Default. Upon the occurrence and during the continuance of
a Default, Collateral Agent shall have the right, but not the obligation, and
Borrower hereby authorizes Collateral Agent to enforce Borrower’s rights under
the Project Documents and to receive the performance of any other Person that is
a party to the Project Documents. Borrower hereby agrees to pay, within 5
Business Days after demand, all such sums so paid and expended by Collateral
Agent together with interest thereon from the day of such payment at the Default
Rate.
(d)    Notices of Default. Borrower shall send to Administrative Agent and
Collateral Agent a copy of any written notice of demand or default or breach of
or under the Project Documents that Borrower sends to (such notice to
Administrative Agent and Collateral Agent to be sent simultaneously therewith)
or receives from (such notice to Administrative Agent and Collateral Agent to be
sent immediately upon receipt by Borrower thereof) any Person that is a party to
any Project Document.

74

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(e)    Power of Attorney. Effective upon the occurrence and during the
continuance of a Default, Borrower hereby irrevocably constitutes and appoints
Collateral Agent as its attorney‑in‑fact, coupled with an interest, to demand,
receive and enforce Borrower’s rights with respect to the Project Documents , to
give appropriate receipts, releases and satisfactions for and on behalf of
Borrower and to do any and all acts in the name of Borrower or in the name of
Administrative Agent with the same force and effect as if Borrower had performed
such acts.
(f)    License. Provided no Default has occurred and is continuing, Borrower
shall have the right under a license granted hereby to exercise its rights under
the Project Documents. The license granted hereby shall be revoked at
Administrative Agent’s option upon written notice from Collateral Agent to
Borrower after the occurrence and during the continuance of a Default.
(g)    No Assumption of Liability. None of Administrative Agent, Collateral
Agent or any Lender assume any of Borrower’s obligations or duties under the
Project Documents, including, without limitation, the obligation to pay for
services rendered thereunder.
(h)    Validity and Enforceability of Project Documents. Borrower represents and
warrants that, to Borrower’s actual knowledge, the Project Documents are valid,
binding and enforceable (subject to Debtor Relief Laws and general equitable
principles), are in full force and effect, and there are no breaches or defaults
thereunder and no events have occurred which with notice and/or lapse of time
will constitute a breach or default thereunder by Borrower or any Affiliate of
Borrower. Borrower represents and warrants that it has full power, right and
authority to execute and enter into the Project Documents.
(i)    No Prior Conveyance or Limiting Actions. Borrower represents and warrants
that it has not previously conveyed, transferred or assigned the Project
Documents or any right, title or interest therein and has not executed any other
instrument which might prevent or limit Collateral Agent from operating under
the terms and provisions of the assignment contemplated hereby, and Borrower
covenants and agrees not to do any of the foregoing.
(j)    Execution and Amendment of Project Documents. Borrower represents and
warrants that, as of the date hereof, the documents identified in the definition
of “Project Documents” are the only agreements (other than the Loan Documents)
relating to the ownership, financing, development or operation of the Facility
to which Borrower or Facility Lessee is a party or beneficiary. Borrower shall
not enter into any other Project Document, or alter, amend or change in any
respect, or terminate or cancel, any Project Document, in each case without
obtaining Administrative Agent’s prior written consent. Administrative Agent may
require, as a condition to its approval of a Project Document hereafter entered
into, the execution by the contracting party of an agreement, in form and
substance reasonably acceptable to Administrative Agent, whereby said
contracting party (i) acknowledges the provisions of this Section 5.01,
(ii) subordinates its claims against Borrower to payment in full of the
Obligations and to the rights of Administrative Agent under the Loan Documents
and (iii) agrees that upon the occurrence and during the continuance of a
Default, Administrative Agent has the right (but not the obligation) to enforce
Borrower’s rights under the subject Project Document and/or to terminate the
subject Project Document.

75

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

5.02    Plans and Specifications and Permits.
(a)    Collateral Assignment and Security Agreement. As additional security for
the Obligations, Borrower hereby sells, assigns, transfers and sets over to
Collateral Agent, for the benefit of the Secured Parties, and grants to
Collateral Agent, for the benefit of the Secured Parties, a security interest
in, all of Borrower’s right, title and interest in and to the Plans and
Specifications and all Permits.
(b)    Remedies Upon Default. Upon the occurrence and during the continuance of
a Default, Administrative Agent shall have the right but not the obligation, and
Borrower hereby authorizes Administrative Agent, to enforce Borrower’s rights
with respect to the Plans and Specifications and the Permits.
(c)    Power of Attorney. Effective upon the occurrence and during the
continuance of a Default, Borrower hereby irrevocably constitutes and appoints
Collateral Agent as its attorney‑in‑fact, coupled with an interest, to demand,
receive and enforce Borrower’s rights with respect to the Plans and
Specifications and the Permits, to give appropriate receipts, releases and
satisfactions for and on behalf of Borrower and to do any and all acts in the
name of Borrower or in the name of Collateral Agent with the same force and
effect as if Borrower had performed such acts.
(d)    License. Provided no Default has occurred and is continuing, Borrower
shall have the right under a license granted hereby to exercise its rights with
respect to the Plans and Specifications and the Permits. The license granted
hereby shall be revoked at Administrative Agent’s option upon written notice
from Collateral Agent to Borrower after the occurrence and during the
continuance of a Default.
(e)    No Assumption of Liabilities. None of Administrative Agent, Collateral
Agent or any Lender assume any of Borrower’s obligations or duties with respect
to the Plans and Specifications or the Permits, including, without limitation,
the obligation to pay for the preparation or issuance thereof.
(f)    No Prior Conveyance or Limiting Action. Borrower represents and warrants
that it has not previously conveyed, transferred or assigned the Plans and
Specifications or the Permits or any right, title or interest therein and has
not executed any other instrument which might prevent or limit Administrative
Agent and Collateral Agent from operating under the terms and provisions of the
assignment contemplated hereby, and Borrower covenants and agrees not to do any
of the foregoing.
5.03    Reassignment. Upon the indefeasible payment by Borrower in full of all
of the Obligations and termination of the Commitments, all of Collateral Agent’s
interest in the Project Documents shall automatically be deemed reassigned to
Borrower (or terminated if so requested by Borrower) and Collateral Agent shall
have no further interest therein. Upon written request from Borrower, Collateral
Agent shall, at Borrower’s expense, execute such documentation as is reasonably
necessary to reassign or terminate such interest without representation or
warranty, express or implied, and without recourse in any event to Collateral
Agent.

76

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

5.04    Additional Instruments. At Administrative Agent’s request, Borrower
shall execute and deliver to Administrative Agent and Collateral Agent any and
all assignments and other documents and instruments reasonably necessary to
confirm the collateral assignments contemplated by this Article V.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.01    Representations and Warranties. As a material inducement to
Administrative Agent, Collateral Agent and the Lenders to enter into this
Agreement, and as an express condition to each Advance made hereunder, Borrower
hereby represents and warrants, as follows:
(a)    Existence; Power and Authority. Borrower is a limited liability company
duly formed and validly existing in the State of Delaware and authorized to do
business as a foreign limited liability company in and in good standing under
the laws of the States of New York, with requisite power and authority to (i)
incur the Obligations, and (ii) execute, deliver and perform this Agreement and
the other Loan Documents to which it is a party.
(b)    Authorization; No Conflict. Borrower’s execution and delivery to
Administrative Agent of this Agreement and the other Loan Documents and the
Project Documents to which it is a party and the full and complete performance
of the provisions thereof (i) are authorized by Borrower’s operating agreement;
(ii) have been duly authorized by all requisite member actions; (iii) do not
require the approval or consent of any Governmental Authority having
jurisdiction over Borrower or any of the Borrower Collateral; and (iv) will not
result in any breach of, or constitute a default under, or result in the
creation of any Lien (other than those contained in any of the Loan Documents or
Project Documents) upon any property or assets of Borrower under any indenture,
mortgage, deed of trust, bank loan or credit agreement or other instrument or
agreement to which Borrower is a party or by which Borrower or any of the
Borrower Collateral is bound.
(c)    Title. Borrower is the sole legal and beneficial owner of the Borrower
Collateral free and clear of all Liens other than the Permitted Encumbrances.
The Mortgage, when properly recorded in the appropriate records, and any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create a valid, first priority, perfected Lien on that portion
of the Borrower Collateral constituting real property, subject only to the
Permitted Encumbrances. There are no mechanics’, materialmen’s or other similar
Liens or claims which have been filed for work, labor or materials affecting the
Facility or any portion thereof. None of the Permitted Encumbrances,
individually or in the aggregate, will have a Material Adverse Effect.
(d)    Financial Statements. Any and all balance sheets, statements of income or
loss, and financial statements heretofore furnished to Administrative Agent with
respect to Borrower and each Guarantor are true and correct in all material
respects as of the dates thereof, and fully and accurately present the financial
condition of the subjects thereof as of the dates thereof, and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the most recent thereof. Neither Borrower nor any Guarantor has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
which are reasonably likely to result in a material adverse effect on the
Borrower Collateral or the development, construction or operation of the
Improvements as

77

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

contemplated by the Loan Documents or on the financial condition of Borrower or
each Guarantor, or their respective abilities to perform their obligations under
the Loan Documents and the Project Documents.
(e)    Litigation. There are no actions, suits or other legal proceedings
pending, or to the actual knowledge of Borrower, threatened, against or
affecting Borrower, the Borrower Collateral, or each Guarantor which (i) if
adversely determined would materially and adversely affect the ability of
Borrower or such Guarantor to perform its respective obligations under the Loan
Documents or Project Documents or would have a material adverse effect on the
use or value of the Borrower Collateral, or (ii) challenge the validity or
enforceability of the Loan Documents or the priority of the Lien and security
interest created thereby.
(f)    Legal Compliance. The Plans and Specifications for the Improvements and
the specifications for the Proton System have been approved by all applicable
Governmental Authorities, and upon Completion of the Facility in accordance with
the Plans and Specifications and such Proton System specifications, the Facility
and the use and occupancy thereof will comply in all respects with all
applicable Legal Requirements and the Use Restrictions. Neither the zoning nor
any other right to construct, use or operate the Facility is to any extent
dependent upon or related to any real estate other than the Property. All
approvals, licenses and permits required from Governmental Authorities under
applicable Legal Requirements in connection with the current phase of
construction of the Improvements have been obtained and Borrower has no
knowledge of any information suggesting that approvals, licenses and permits for
future phases of construction will not be received in a timely manner.
(g)    Services and Utilities. All streets, easements, utilities and related
services necessary for the construction of the Improvements and the operation
thereof for their intended purpose are, or when required, will be, available to
the Facility.
(h)    Enforceability. Each Loan Document and Project Document executed by
Borrower constitutes a legal and binding obligation of, and is valid and
enforceable against, Borrower in accordance with the terms thereof (subject to
Debtor Relief Laws and general equitable principles) and is not subject to any
right of rescission, set-off, counterclaim or defense.
(i)    ERISA. Borrower is not an “employee benefit plan” as defined in
section 3(3) of ERISA or a “plan” as defined in section 4975(e)(1) of the Code.
(j)    Legal Parcel; Separate Tax Parcel. The Property is taxed separately and
does not include any other property, and for all purposes the Property may be
mortgaged, conveyed and otherwise dealt with as a separate legal parcel.
(k)    Leases and Rents. Borrower has good and marketable title to the Facility
Lease and all rents thereunder, free and clear of all claims and Liens. The
Facility Lease is valid and unmodified and is in full force and effect, and
neither Borrower nor the Facility Lessee is in default of any of the terms or
provisions of the Facility Lease. The rents now due or to become due have been
or will be paid directly to the Collateral Agent pursuant to the Collateral
Account Pledge Agreement and have not been waived or released, discounted, set
off or otherwise discharged or compromised.

78

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(l)    Project Budget. To the best of Borrower’s knowledge, the Project Budget
accurately reflects all costs to acquire the Property, construct the
Improvements, and acquire and install the Proton System by the Outside Facility
Substantial Completion Date.
(m)    Construction Schedule. To the best of Borrower’s knowledge, the
Construction Schedule is complete and accurate.
(n)    Compliance with Laws and Agreements. Borrower is in compliance with
(i) its operating agreement or other organizational documents, (ii) all Legal
Requirements applicable to it or its property (including, without limitation,
the Borrower Collateral and the Facility) and (iii) all Loan Documents, all
Project Documents and any other agreement or instrument to which it is a party.
No Default or Unmatured Default has occurred and is continuing.
(o)    Sanctions.
(i)    Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.
(ii)    None of Borrower, or any of its members or their members, partners,
shareholders, directors, officers, brokers or other agents acting or benefiting
in any capacity in connection with this Agreement or any other capital raising
transaction involving any Lender, or any of its Affiliates is a Sanctioned
Person. No Borrower use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
(iii)    None of the funds or assets of Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Sanctioned Persons or countries which are the subject of
sanctions under any Sanctions.
(p)    Condemnation. No condemnation or similar proceeding has been commenced
or, to Borrower’s knowledge, is contemplated with respect to all or any portion
of the Facility or for the relocation of roadways providing access to the
Facility.
(q)    Insurance. Borrower has obtained and has delivered to Administrative
Agent originals or certified copies of all of the insurance required pursuant to
Article VII hereof, with all annual premiums prepaid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
As of the date hereof, no claims relating to the Facility have been made under
any of the insurance policies required to be maintained pursuant to Article VII
hereof and, to Borrower’s knowledge, no Person, including Borrower, has done, by
act or omission, anything that would impair the coverage of any of such
insurance in any material respect.

79

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(r)    Governmental Approvals. As of the date of hereof and as of each date on
which this representation is deemed remade, Borrower shall have all Governmental
Approvals necessary for the then current stage of construction of the Facility
or any part thereof or the commencement or continuance of construction thereon,
as the case may be, including, but not limited to, where appropriate, all
required environmental permits, all of which are in full force and effect and
not, to the knowledge of Borrower, subject to any revocation, amendment,
release, suspension or forfeiture. As of the date of hereof and as of each date
on which this representation is deemed remade, Borrower shall have obtained all
Governmental Approvals from, and given all such notices to, and taken all such
other actions with respect to such Governmental Authority as may be required
under applicable Legal Requirements for the then current stage of construction
of the Facility.
(s)    Flood Zone. No portion of the Facility is located in an area identified
by the Federal Emergency Management Agency as a special flood hazard area or, if
so located, the flood insurance required under Section 7.01(a)(v) is in full
force and effect.
(t)    Physical Condition. Neither the Mortgaged Property nor any portion
thereof is now damaged as a result of any fire, explosion, accident, flood or
other casualty. Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Mortgaged Property, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
(u)    Boundaries. All of the Improvements lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property, and no easements or
other encumbrances affecting the Mortgaged Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Mortgaged
Property except those which are insured against under the Title Policy.
(v)    Filing and Recording Taxes. All transfer Taxes, deed stamps, intangible
Taxes, Taxes on personal property or other amounts in the nature of transfer or
debt Taxes required to be paid under applicable Legal Requirements in connection
with the transfer of the Mortgaged Property to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible, personal property or other
similar Taxes required to be paid under applicable Legal Requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid or are being paid simultaneously
herewith. Subject to Borrower’s rights to contest same in accordance with this
Agreement, all Taxes and governmental assessments due and owing in respect of
the Facility have been paid, or an escrow of funds in an amount sufficient to
cover such payments has been established hereunder or are insured against by the
Title Policy issued in connection with the Mortgage.

80

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(w)    Report; Compliance with Environmental Laws. Borrower has caused the
preparation of (i) that certain Phase I Environmental Site Assessment of the
Property, prepared by AECOM, dated as of January, 2014, as supplemented by that
certain Limited Phase II Site Investigation, dated January 23, 2014, and (ii)
that certain Phase I Environmental Site Assessment of the Property, prepared by
The Vertex Companies, Inc., dated as of May 1, 2015 (Project No. 33788)
(collectively, the “Report”), and except as disclosed in the Report, to the
actual knowledge of Borrower, Borrower represents and warrants:
(i)    The Facility and the Land are in full compliance with all Environmental
Laws.
(iii)    Neither Facility nor the Land are subject to any private or
governmental Lien or the subject of any judicial or administrative notice or
action pending, or to Borrower’s actual knowledge, threatened, relating to
Hazardous Substances or the environmental condition of the Facility or the Land.
(iv)    No Hazardous Substances are located on or have been stored, processed or
disposed of on or released or discharged from (including ground water
contamination) the Land, and no above or underground storage tanks exist on the
Land. Borrower shall not allow any Hazardous Substances to be stored, located,
discharged, possessed, managed, processed or otherwise handled on or in the
Facility and shall comply with all Environmental Laws affecting the Land.
The Environmental Indemnity Agreement is incorporated herein by reference and
shall be binding upon the Borrower as if fully set forth herein.
(x)    Special Purpose Entity. The purpose of Borrower is limited solely to (i)
purchasing, owning, developing, using and operating, leasing and subleasing the
Facility as contemplated by the Project Documents, (ii) obtaining the Loans
under this Agreement and the Project Loan Agreement, and (iii) transacting any
and all lawful business that is incident, necessary and appropriate to
accomplish the foregoing.
(y)    Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local income and all
other federal and other material state and local Tax returns required to be
filed and has paid or made adequate provision for the payment of all federal,
state and local taxes, charges and assessments payable by Borrower. Borrower
believes that its tax returns properly reflect the income and taxes of Borrower
for the periods covered thereby, subject only to reasonable adjustments required
by the Internal Revenue Service or other applicable tax authority upon audit.
(z)    Solvency. Borrower has not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
Borrower has received reasonably equivalent value in exchange for its
Obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower aggregate assets is and will, immediately
following the making of the Loan, be greater than Borrower’s

81

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

probable aggregate liabilities, including the maximum amount of its contingent
liabilities on its debts as such debts become absolute and matured. Borrower’s
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Borrower does not intend to, and does not believe
that it will, incur Indebtedness and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Indebtedness
and liabilities as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower).
(aa)    Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
(bb)    No Debt. Borrower has not incurred any Indebtedness other than the
Obligations under the Loan Agreements and other Permitted Indebtedness.
(cc)    Offices; Location of Books and Records. The chief executive office or
chief place of business and the jurisdiction of organization (as such terms are
used in Article 9 of the UCC as in effect in the State of New York from time to
time) of Borrower is set forth on the first page hereof, or are as otherwise
described in a notice from Borrower to Administrative Agent. Borrower’s
organization number is 5459883 and Borrower’s federal employer identification
number is 46-4431847 Borrower’s books of accounts and records are located at its
chief executive office or its chief place of business, as applicable.
(dd)    Project Documents.
(i)    Construction Contract. As of the date of hereof and as of each date on
which this representation is deemed remade: (a) the Construction Contract shall
be in full force and effect; (b) the Construction Contract shall be in the name
of Borrower, (c) Borrower and Contractor shall be in full compliance with their
respective obligations under the Construction Contract, except where the failure
to be in compliance will not have a Material Adverse Effect; (d) the work to be
performed by Contractor under the Construction Contract shall be the work called
for by the Plans and Specifications; and (e) all work on the Facility
theretofore completed shall have been completed in accordance with the Plans and
Specifications in a good and workmanlike manner and shall be free of any
defects.
(ii)    Architectural Services Agreement (Construction Administration). As of
the date of hereof and as of each date on which this representation is deemed
remade: (a) the Architectural Services Agreement (Construction Administration)
shall be in full force and effect; (b) the Architectural Services Agreement
(Construction Administration) shall be in the name of Borrower; (c) both
Borrower and/or Developer, as the case may be, shall be in full compliance with
their respective material obligations under the Architectural Services Agreement
(Construction Administration); and (d) the work to be performed by Architect
under the Architectural Services Agreement (Construction Administration) shall

82

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

include the architectural services required to design the Facility to be built
in accordance with the Plans and Specifications and all architectural services
required to complete the Facility in accordance with the Plans and
Specifications is provided for under the Architectural Services Agreement
(Construction Administration).
(iii)    Other Project Documents. With respect to the Other Project Documents,
(a) none of Borrower, Developer or Property Manager nor, to Borrower’s
knowledge, any other party to any of such Project Documents is in default in the
performance of, or compliance with, any material provisions under such Project
Document, except where the failure to be in compliance will not have a Material
Adverse Effect, (b) all permits or approvals required to have been obtained
pursuant to the terms of the Project Documents through the date hereof have been
so obtained and are in full force and effect as of the date hereof, (c) Borrower
has caused to be delivered to Administrative Agent a true, correct and complete
copy of each of the Project Documents (including all schedules, exhibits,
annexes, amendments, supplements, modifications and all other documents
delivered pursuant thereto or in connection therewith), (d) no material
amendments or other modification have been made to any of the Project Documents
since delivery to the Administrative Agent pursuant to this Agreement, and (e)
each Project Document remains in full force and effect as of the date hereof.
Developer and/or Borrower have not been requested to provide, and neither has
provided, any letter of credit or other security with respect to its obligations
pursuant to the any of the Project Documents.
(ee)    Plans and Specifications. Borrower has furnished or made available to
Administrative Agent true and complete sets of the Plans and Specifications
which comply with all applicable Legal Requirements, all Governmental Approvals,
the Use Restrictions and all other restrictions, covenants and easements
affecting the Facility, and which have been prepared by the Architect, delivered
to the Contractor and approved by each such Governmental Authority as is
required for the current stage of construction of the Improvements.
(ff)    Zoning. The land use and zoning regulations which are in effect for the
Facility as of the date hereof permit the construction of the Facility thereon
on an as-of-right basis and no variance, conditional use permit, special use
permit or other similar approval is required for such construction or the use of
the Facility as currently used and as contemplated by the Plans and
Specifications.
(gg)    Easements. All easements, restrictions, covenants or operating
agreements which benefit or burden the Mortgaged Property are in full force and
effect and, to Borrower’s knowledge, there are no defaults thereunder by any
party thereto.
(hh)    Lien Waivers. To the extent permitted by law, every contract or
agreement providing for services, goods or materials entered into between
Borrower and a third party in connection with the construction of the Facility
contains a provision waiving and releasing any and all Liens or rights of Liens
which may arise in any manner on the Mortgaged Property or any part thereof, and
a provision which subordinates any Liens or any rights of Lien of such third
party to the Lien of the Mortgage and the rights of Administrative Agent under
the Mortgage.

83

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(ii)    Full and Accurate Disclosure. To Borrower’s knowledge, there has been no
material adverse change in any condition, fact, circumstance or event that would
make the financial statements, rent rolls, reports, certificates or other
documents submitted in connection with the Loan inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise materially and
adversely affects, or is reasonably likely to have a Material Adverse Effect.
(jj)    Foreign Person. Borrower is not a “foreign person” within the meaning of
section 1445(f)(3) of the Code.
(kk)    Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.
(ll)    Organizational Structure. As of the date hereof, the organizational
structure of Borrower is accurately reflected on the organizational chart
annexed hereto as Exhibit L.
(mm)    ADA. The Facility has been designed and shall be constructed and
completed, and thereafter maintained, in strict accordance and full compliance
with all of the requirements of the ADA.
6.02    Nature of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document or in any
certificate or other document delivered to Administrative Agent pursuant to or
in connection with this Agreement shall be deemed (a) to have been relied upon
by Administrative Agent, Collateral Agent and the Lenders notwithstanding any
investigation heretofore or hereafter made by Administrative Agent or on its
behalf and (b) continuing in effect at all times while Borrower remains indebted
to the Lenders. Each Draw Request submitted to Administrative Agent as provided
in this Agreement shall constitute an affirmation that the representations and
warranties contained in this Agreement and in the other Loan Documents remain
true and correct in all material respects as of the date of such Draw Request
unless Borrower specifically notifies Administrative Agent of any material
change therein; and unless Administrative Agent is notified to the contrary, in
writing (or unless a representation and warranty is made only as of a specific
date), prior to the disbursement of the requested Advance or any portion
thereof, shall constitute an affirmation that the same remain true and correct
in all material respects on the date of such disbursement and (c) to survive and
continue for so long as any amount remains payable to Administrative Agent and
the Lenders under this Agreement or any of the other Loan Documents.
ARTICLE VII
INSURANCE AND CONDEMNATION
7.01    Insurance and Casualty.

84

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(a)    Required Insurance Coverage. Borrower will cause Facility Lessee to
maintain the insurance required by Section 13 of the Facility Lease and
otherwise comply with the requirements set forth therein and will cause and
Contractor to maintain the insurance required by the Construction Contract. In
addition, but without duplication of such insurance, Borrower, at its expense,
shall maintain and provide to Administrative Agent duplicate originals of
policies of insurance providing the following:  
(i)    Commercial General Liability Insurance with limits of not less than
$1,000,000 per occurrence combined single limit and $2,000,000 in the aggregate
for the policy period, or in whatever higher amounts as may be required by
Administrative Agent from time to time by notice to Borrower (with deductibles
acceptable to Lender), and extended to cover: (a) Contractual Liability assumed
by Borrower with defense provided in addition to policy limits for indemnities
of the named insured, (b) if any of the work is subcontracted, Independent
Contractors Liability providing coverage in connection with such portion of the
work which may be subcontracted, (c) Broad Form Property Damage Liability, (d)
Products & Completed Operations for coverage, such coverage to apply for two
years following completion of construction, (e) waiver of subrogation against
all parties named additional insured, (f) severability of interest provision,
(g) Personal Injury & Advertisers Liability and (g) environmental liability.
(ii)    Automobile Liability including coverage on owned, hired and non-owned
automobiles and other vehicles, if used in connection with the performance of
the work, with Bodily Injury and Property Damage limits of not less than
$1,000,000.00 per occurrence combined single limit, with a waiver of subrogation
against all parties named as additional insured.
(iii)    Umbrella/Excess Liability in excess of Commercial General Liability,
Automobile Liability and Employers’ Liability coverages which is at least as
broad as these underlying policies with a limit of liability of $25,000,000.
(iv)    All-Risk Property (Special Cause of Loss) Insurance including, without
limitation, coverage for loss or damage to the Facility by fire and other perils
including windstorm, earthquake/earth movement and malicious mischief, building
ordinance extension endorsement (including cost of demolition, increased costs
of construction and the value of the undamaged portion of the building and soft
costs coverage), and boiler and machinery coverage (if separate policy, that
policy must include loss of rents or business interruption coverage), as
specified by Administrative Agent. The policy shall be in an amount not less
than the full insurable value on a replacement cost basis of the Facility and
personal property related thereto (without deduction for depreciation). If the
policy is a blanket policy covering the Facility and one or more other
properties, the policy must specify the dollar amount of the total blanket limit
of the policy that is allocated to each property, and the amount so allocated to
the Facility must not be less than the full insurable value on a replacement
cost basis. During any construction period, such policy shall be written in the
so-called “Builder’s Risk Completed Value Non-Reporting Form” with no
coinsurance requirement and shall contain a provision granting the insured
permission to occupy prior to completion. Such policy shall not contain an
exclusion for terrorist losses unless Borrower shall procure a separate
Terrorism policy covering Certified Acts of

85

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Terrorism in an amount equal to the full replacement cost of the Facility, or
the amount of the Loan, whichever is less. This policy must also list Collateral
Agent as mortgagee and loss payee.
(v)    If the Property, or any part thereof, lies within a “special flood hazard
area” as designated on maps prepared by the Federal Emergency Management Agency
(FEMA), a National Flood Insurance Program Standard Flood Insurance Policy
(“SFIP”) and/or insurance from a private insurance carrier (which may substitute
for or supplement, the SFIP) in form and substance acceptable to Administrative
Agent covering the Facility, if applicable, for the duration of the Loans in the
amount of the full insurable value of the Facility, if applicable, or the amount
of the Loans, whichever is less.
(vi)    Such other insurance coverages in such amounts as Administrative Agent
may require, which may include, without limitation, errors and omissions
insurance with respect to the contractors, architects and engineers.
(b)    Policy Requirements; Insurance Consultant. All insurance policies shall
(i) be issued by an insurance company licensed to do business in the state where
the Facility is located having a rating of “A-” VIII or better by A.M. Best Co.,
in Best’s Rating Guide, (ii) name each Lender, Administrative Agent and
Collateral Agent, and “any and all subsidiaries and their successors and/or
assigns as their interests may appear”, as additional insureds on all liability
insurance and Collateral Agent as mortgagee and loss payee on all All-Risk
Property, flood insurance, and rent loss or business interruption insurance
(whether or not required hereunder), (iii) be endorsed to show that Borrower’s
insurance shall be primary and all insurance carried by Administrative Agent is
strictly excess and secondary and shall not contribute with Borrower’s
insurance, (iv) provide that Administrative Agent is to receive 30 days written
notice prior to non-renewal or cancellation, (v) be evidenced by a certificate
of insurance to be provided to Administrative Agent along with a copy of the
policy for All-Risk Property coverage or such other evidence of insurance
acceptable to Administrative Agent in its reasonable discretion, (vi) include
either policy or binder numbers on the ACORD form, and (vii) be in form and
amounts acceptable to Administrative Agent; provided, however, that with respect
to any flood insurance required hereunder, acceptable proof of coverage shall
not include certificates of insurance. Administrative Agent, at its option and
upon notice to Borrower, may retain, at Borrower’s expense, an insurance
consultant to review the insurance for the Facility to confirm that it complies
with the terms and conditions set forth herein.
(c)    Evidence of Insurance; Payment of Premiums. Borrower shall deliver to
Administrative Agent, at least 5 days before the expiration of an existing
policy, evidence acceptable to Administrative Agent of the continuation of the
coverage of the expiring policy. If Administrative Agent has not received
satisfactory evidence of such continuation of coverage in the time frame herein
specified, Administrative Agent shall have the right, but not the obligation, to
purchase such insurance for Administrative Agent’s and the Lenders’ interest
only. Any amounts so disbursed by Administrative Agent pursuant to this Section
shall be repaid by Borrower within 10 days after written demand therefor.
Nothing contained in this Section shall require Administrative Agent to incur
any expense or take any action hereunder, and inaction by Administrative Agent
shall never be considered a waiver of any right accruing to Administrative Agent
on account on this Section. The payment by Administrative Agent of any insurance
premium for insurance which Borrower is obligated to provide hereunder but which
Administrative Agent believes has not been paid, shall

86

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

be conclusive between the parties as to the legality and amounts so paid.
Borrower agrees to pay all premiums on such insurance as they become due, and
will not permit any condition to exist on or with respect to the Mortgaged
Property which would wholly or partially invalidate any insurance thereon.
(d)    Collateral Protection. Unless Borrower provides Administrative Agent with
evidence satisfactory to Administrative Agent of the insurance coverage required
by this Agreement, Administrative Agent may purchase insurance at Borrower’s
expense to protect Administrative Agent’s and the Lenders’ interest in the
Mortgaged Property. This insurance may, but need not, protect Borrower’s
interest in the Mortgaged Property. The coverages that Administrative Agent
purchases may not pay any claim that Borrower makes or any claim that is made
against Borrower in connection with the Mortgaged Property. Borrower or
Administrative Agent (as appropriate) may later cancel any insurance purchased
by Administrative Agent, but only after Administrative Agent receives
satisfactory evidence that Borrower has obtained insurance as required by this
Agreement. If Administrative Agent purchases insurance for the Mortgaged
Property, Borrower will be responsible for the costs of that insurance,
including any charges imposed by Administrative Agent in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of such insurance. The costs of the insurance may, at Administrative
Agent’s discretion, be added to Borrower’s total principal obligation owing to
Administrative Agent and the Lenders, and in any event shall be secured by the
liens on the Mortgaged Property created by the Loan Documents. It is understood
and agreed that the costs of insurance obtained by Administrative Agent may be
more than the costs of insurance Borrower may be able to obtain on its own.
(e)    No Liability; Assignment. Administrative Agent shall not by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any such insurance, incur any liability for the form or legal sufficiency of
insurance contracts, solvency of insurers, or payment of losses, and Borrower
hereby expressly assumes full responsibility therefor and all liability, if any,
thereunder. Borrower hereby absolutely assigns and transfers to Collateral Agent
for the benefit of the Secured Parties all of Borrower’s right, title and
interest in and to any unearned premiums paid on policies and any claims
thereunder and Administrative Agent and/or the Lenders shall have the right, but
not the obligation, to assign any then existing claims under the same to any
purchaser of the Mortgaged Property at any foreclosure sale. In the event of a
foreclosure on the Mortgaged Property or other transfer of title to the
Mortgaged Property in extinguishment in whole or in part of the Loans, all
right, title and interest of Borrower in and to the insurance policies then in
force and all proceeds payable thereunder shall thereupon vest in the purchaser
at such foreclosure or Collateral Agent on behalf of the Lenders or other
transferee in the event of such other transfer of title.
(f)    No Separate Insurance. Borrower shall not carry any separate insurance on
the Mortgaged Property concurrent in kind or form with any insurance required
hereunder or contributing in the event of loss without Administrative Agent’s
prior written consent, and any such policy shall have attached a standard
non-contributing mortgagee clause, with loss payable to Collateral Agent for the
benefit of the Secured Parties, and shall otherwise meet all other requirements
set forth herein.
(g)    Casualty Loss. If all or any part of the Mortgaged Property shall be
damaged or destroyed by fire or other casualty, Borrower shall give immediate
written notice and make a claim

87

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

to the insurance carrier and Administrative Agent. With respect to any such
casualty loss for which Borrower has an insurance claim that exceeds $2,000.000
Borrower hereby authorizes and empowers Administrative Agent, at Administrative
Agent’s option and in Administrative Agent’s sole discretion as attorney-in-fact
for Borrower, to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom Administrative Agent’s expenses incurred in the collection of such
proceeds; provided, however, that the foregoing authorization and empowerment of
Administrative Agent to act as attorney-in-fact for Borrower shall not become
effective until the occurrence and during the continuance of a Default or until
such time as Borrower fails to diligently pursue the collection of such
insurance proceeds if Administrative Agent elects not to pursue collection
thereof in Administrative Agent’s opinion. The foregoing appointment is
irrevocable, coupled with an interest and continuing so long as the Commitments
or Obligations remain outstanding, and such rights, powers and privileges shall
be exclusive in Administrative Agent (for the benefit of the Secured Parties),
its successors and assigns.
As sole loss payee on all policies of casualty insurance, Collateral Agent shall
receive all insurance proceeds from any casualty loss, and shall hold the same
in an interest-bearing account pending disposition in accordance with this
Section 7.01(g). Borrower authorizes Administrative Agent to deduct from such
insurance proceeds received by Collateral Agent all of Collateral Agent’s costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred in connection with the collection thereof (the remainder of such
insurance proceeds being referred to herein as “Net Casualty Proceeds”).
Prior to Substantial Completion of the Facility, the Net Casualty Proceeds from
any casualty loss affecting the Mortgaged Property shall be treated as a
Non-Interest Balancing Deposit and disbursed in accordance with the provisions
of Section 2.05 hereof if all of the following conditions are satisfied within
90 days after the applicable casualty loss: (A) Borrower satisfies
Administrative Agent that the construction can be completed no later than 180
days after the Outside Facility Substantial Completion Date; and (B) Borrower
delivers to Administrative Agent satisfactory evidence that the Lease will
remains in full force and effect. Upon the occurrence and during the continuance
of a Default or in the event Borrower is unable to satisfy the conditions set
forth in subclauses (A) or (B) hereof by the required date, Administrative
Agent, on behalf of the Lenders, shall have the right (but not the obligation)
to apply all Net Casualty Proceeds held by it to the payment of the Obligations.
After Substantial Completion of the Facility, Administrative Agent shall cause
the Net Casualty Proceeds from any casualty loss affecting the Mortgaged
Property to be disbursed for the cost of reconstruction of the Mortgaged
Property if all of the following conditions are satisfied within 90 days after
the applicable casualty loss: (A) Borrower satisfies Administrative Agent that
the reconstruction can be completed within a reasonable period of time after
such casualty loss (but in no event later than the Maturity Date) and that after
giving effect to such reconstruction the Mortgaged Property will be restored to
its condition immediately prior to the casualty loss; (B) Borrower satisfies
Administrative Agent that the Net Casualty Proceeds are sufficient to pay all
costs of reconstruction, and if insufficient, Borrower deposits with
Administrative Agent additional funds acceptable to Administrative Agent to make
up such insufficiency; (C) Borrower delivers to Administrative Agent all plans
and specifications and construction contracts for the work of reconstruction and
such plans and specifications and construction contracts are in form and content

88

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

acceptable to Administrative Agent and with a contractor acceptable to
Administrative Agent; and (D) the Facility Lease remains in full force and
effect. The disbursement of Net Casualty Proceeds pursuant to this clause (iv)
shall be in accordance with customary disbursement procedures and shall not be
available after the occurrence and during the continuance of a Default. Any Net
Casualty Proceeds not required to reconstruct the Mortgaged Property shall be
delivered to Administrative Agent, for prepayment of the Obligation. Upon the
occurrence and during the continuance of a Default or in the event Borrower is
unable to satisfy the conditions set forth in subclauses (A) through (D) hereof
by the required date, Administrative Agent, on behalf of the Lenders, shall have
the right (but not the obligation) to apply all Net Casualty Proceeds held by it
to the payment of the Obligations. Borrower shall have the obligation to
promptly and diligently complete the work of reconstruction necessitated by any
casualty loss and restore the Mortgaged Property to the equivalent of its
condition immediately prior to such casualty provided the applicable Net
Casualty Proceeds are made available to Borrower for such purpose.
7.02    Condemnation and Other Awards. Immediately upon receiving written notice
of the institution or threatened institution of any proceeding for the
condemnation of the Mortgaged Property or any part thereof, Borrower shall
notify Administrative Agent of such fact. Borrower shall then file or defend its
rights thereunder and prosecute the same with due diligence to its final
disposition; provided, however, that Borrower shall not enter into any
settlement of such proceeding without the prior written approval of
Administrative Agent. Administrative Agent shall be entitled, at its option, to
appear in any such proceeding in its own name on behalf of the Lenders, and upon
the occurrence and during the continuation of a Default or if Borrower fails to
diligently prosecute such proceeding, (a) Administrative Agent shall be
entitled, at its option, to appear in and prosecute any such proceeding or to
make any compromise or settlement in connection with such condemnation on behalf
of Borrower, and (b) Borrower hereby irrevocably constitutes and appoints
Administrative Agent as its attorney-in-fact, and such appointment is coupled
with an interest, to commence, appear in and prosecute such action or proceeding
or to make such compromise or settlement in connection with any such
condemnation on its behalf. The foregoing appointment is irrevocable and
continuing so long as the Commitments or Obligations remain outstanding, and
such rights, powers and privileges shall be exclusive in Administrative Agent
(for the benefit of the Secured Parties), its successors and assigns. If the
Mortgaged Property or any material part thereof is taken or materially
diminished in value in connection with such condemnation, or if a consent
settlement is entered, by or under threat of such proceeding, the award or
settlement payable to Borrower by virtue of its interest in the Mortgaged
Property, shall be, and by these presents is, assigned, transferred and set over
unto Collateral Agent for the benefit of the Secured Parties. Any such award or
settlement shall be first applied to reimburse Administrative Agent and the
Lenders for all costs and expenses, including reasonable attorneys’ fees,
incurred in connection with the collection of such award or settlement. The
balance of such award or settlement (the “Net Condemnation Proceeds”) shall be
paid to Collateral Agent for the benefit of the Secured Parties for application
in the manner set forth in Section 7.01(g) as if such award or settlement
constituted insurance proceeds from a casualty loss; provided, however, that
Administrative Agent shall have no obligation to make Net Condemnation Proceeds
available for construction or reconstruction of the Mortgaged Property unless
Administrative Agent has determined that the Mortgaged Property as so
constructed or reconstructed after giving effect to the condemnation would have
a value that is no less than its value would have been had there been no such
condemnation. Borrower shall have the obligation to promptly and diligently
complete the work of reconstruction necessitated by

89

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

any condemnation and restore the Mortgaged Property to the equivalent of its
condition immediately prior to such condemnation (or if the initial construction
of the Improvements is not substantially complete at the time of such
condemnation, continue the construction of the Improvements in accordance with
the terms hereof) provided the applicable Net Condemnation Proceeds are made
available to Borrower for such purpose.
7.03    Provisions of the Facility Lease to Govern. Notwithstanding anything to
the contrary contained in Section 7.01 or Section 7.02, so long as Facility
Lease shall be in full force and effect, Administrative Agent agrees to permit
the use of Net Casualty Proceeds and Net Condemnation Proceeds consistently with
the terms of the Facility Lease, if and to the extent Borrower is obligated
under the Facility Lease to make such proceeds available for construction or
reconstruction of the Facility. The remaining provisions of Section 7.01 and
Section 7.02 shall apply to the extent that they are consistent with the terms
of the Facility Lease. Any portion of Net Casualty Proceeds and/or Net
Condemnation Proceeds not so made available for construction or reconstruction
of the Facility or otherwise payable to Borrower pursuant to the Facility Lease
shall be applied in accordance with the terms of Section 7.01 or Section 7.02,
as the case may be.
ARTICLE VIII
DEFAULTS
8.01    Defaults. Any of the following events, after passage of the applicable
cure period, if any, set forth below, shall constitute a “Default” hereunder:
(a)    Failure to Pay Principal or Interest. The failure by Borrower to pay in
full when due any principal of or interest on the Loans;
(b)    Failure to Pay Other Amounts. The failure by Borrower to pay in full any
fees or any other amounts due under the Loan Documents and upon which a notice
has been given (other than interest or principal) and such failure continues
unremedied for a period of 5 days after the due date thereof; or the failure by
Borrower or any Loan Party to make any other payment or deposit required
hereunder or under any of the other Loan Documents to which it is a party within
the period set forth in Loan Documents, or if no period is set forth in the Loan
Documents, then within 5 Business Days after demand therefor;
(c)    Cross-Defaults. A “Default” occurs under the Project Loan Agreement; an
“Event of Default” occurs under the Facility Lease, the Proton System Purchase
Agreement or the Construction Contract; or an event occurs under any Project
Document, the effect of which allows either counterparty thereto to suspend
performance under or terminate such Project Document where such suspension or
termination would have a Material Adverse Effect;
(d)    Breach of Covenants. Any breach of the provisions of Section 4.01(b),
4.06(a), 4.08, 4.11 or 4.16 hereof;

90

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(e)    Involuntary Proceeding. An involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of Borrower or any of their debts, or of a
substantial part of any of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or for a substantial part of any of
their assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(f)    Voluntary Proceedings. Borrower shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (b) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or for a substantial part of any of their assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(g)    Assignment for Benefit of Creditors. The execution by Borrower of an
assignment for the benefit of creditors;
(h)    Unable to Pay Debts. The admission in writing by Borrower that it is
unable to pay its debts as they mature or that it is generally not paying its
debts as they mature;
(i)    Liquidation of Borrower. The liquidation, termination or dissolution of
Borrower;
(j)    Transfer or Encumbrance of Interest in Borrower. Except for any Permitted
Transfer, (i) the sale, exchange, conveyance, transfer, mortgage, assignment,
pledge or encumbrance, either voluntarily or involuntarily, or the agreement to
do so, of any direct or indirect ownership interest in Borrower other than
pursuant to the Loan Documents; or (ii) any change (whether voluntary or
involuntary) in the management or control of Borrower, except for Borrower
Profit Participant or any of its Affiliates or nominees;
(k)    Levy; Attachment; Seizure. The levy, attachment or seizure pursuant to
court order of (i) any right, title or interest of Borrower in and to the
Borrower Collateral or any portion thereof or (ii) any Borrower Member
Collateral, if such order is not vacated and the proceeding in which it was
entered is not dismissed within 30 days of the entry of such order;
(l)    Failure of Representations. Any representation or warranty contained
herein or in any of the other Loan Documents or Project Document to which it is
a party, or in any certificate or other document executed by Borrower or any
Guarantor and delivered to Administrative Agent pursuant to or in connection
with this Agreement, is not true and correct in all material respects, or omits
to state a material fact necessary to make such representation not misleading,
in each case, as of the date made or deemed made;

91

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(m)    Cessation of Construction. Cessation of the work of construction prior to
the Completion of the Facility for a continuous period of 20 days or more
(except to the extent due to Force Majeure Causes); or the obtaining by any
Person of any order or decree in any court of competent jurisdiction enjoining
the construction of any part of the Facility which order or decree is not
vacated within 30 days after the granting of such order or decree;
(n)    Permits; Utilities; Insurance. (i) The neglect, failure or refusal of
Borrower to keep in full force and effect any material permit, license, consent
or approval required for the construction or operation of any part of the
Facility that is not fully reinstated within 30 days after Administrative Agent
gives Borrower notice of the lapse of effectiveness of such material permit,
license, consent or approval; or (ii) the curtailment in availability to the
Mortgaged Property of utilities or other public services necessary for the full
occupancy and utilization of the Improvements that is not restored to full
availability within 30 days after Administrative Agent gives Borrower notice of
such curtailment of availability; or (iii) the failure by Borrower to maintain
any insurance required under Section 7.01 hereof;
(o)    Change in Contractor. The occurrence of any change in Contractor without
Administrative Agent’s prior written consent;
(p)    Cessation of Loan Documents to be Effective. The cessation, for any
reason, of any Loan Document to be in full force and effect; the failure of any
Lien intended to be created by the Loan Documents to exist or to be valid and
perfected; the cessation of any such Lien, for any reason, to have the priority
contemplated by this Agreement or the other Loan Documents, subject to
Borrower’s right to contest liens in accordance with the terms of this
Agreement; or the revocation by any Guarantor of any Loan Document executed by
such Guarantor;
(q)    Judgments. Any judgment or order for the payment of money, not covered by
insurance, in excess of $250,000 is rendered against Borrower and either (a)
enforcement proceedings have been commenced by a creditor upon such judgment, or
(b) there is a period of 15 days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
(r)    Principals.
(i)    The Principals, jointly, are not in compliance with Section 5.5 of the
Primary Completion Guaranty;
(ii)    the failure of the following to be true any time: at least one Principal
is alive who is in compliance with Section 5.5 of the Primary Completion
Guaranty and no event described in Section 8.01(e), (f), (g), (h) or (i) shall
have occurred and be continuing with respect to such Principal; or
(iii)    both Principals have died and within 60 days of the latest death (x)(I)
the obligations of such Principals as a Guarantor shall not have been assumed by
the duly appointed personal representative of the respective estates of such
Principals or by a replacement guarantor or guarantors, as applicable,
reasonably satisfactory to the Administrative Agent and no event described in
Section 8.01(e), (f), (g), (h) or (i) shall

92

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

have occurred and be continuing with respect to such assuming guarantors or (II)
in lieu of such assumption, the duly appointed personal representative of the
respective estates of such Principals shall not have deposited with the
Collateral Agent the sum of $10,000,000 as collateral security for the
obligations of the Borrower that are guaranteed by the Principals under their
Guraranties and (y) the Borrower shall not have made arrangements reasonably
satisfactory to the Administrative Agent that make available to the Borrower or
the Developer individuals with development expertise adequate to perform the
obligations of Developer under the Development Agreement.
(s)    Regulatory Event.
(iv)    A state or federal regulator, agency or other Governmental Authority
shall revoke any license, permit, certificate or qualification pertaining to the
Facility or necessary for the continued operation of the Facility (including,
without limitation, the Proton System), regardless of whether such license,
permit, certificate or qualification was held by or originally issued for the
benefit of Borrower, Facility Lessee, the Proton System, Proton System Supplier,
Operator or any other Person, and a replacement license, permit, certificate or
qualification providing the same rights, privileges and benefits as the one so
revoked is not issued within 30 days following such revocation; or
(v)    If at any time there shall occur with respect to the Facility the
imposition by any Governmental Authority of sanctions in the form of either a
program termination (that is not lifted within 30 days after issuance),
temporary management of the Facility by any Governmental Authority, or closure,
or if for any reason the Borrower, Facility Lessee, the Proton System, Proton
System Supplier or Operator, is terminated or suspended from participation in
Medicare, Medicaid or any other federal or state health care or reimbursement
program.
(t)    Borrower Cross-Default. Failure by Borrower to pay when due any
Indebtedness in an outstanding principal amount of $250,000 excluding the Loans;
or the default by Borrower in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any loan agreement or other debt instrument, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or permit the holder(s) of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any such loan agreement or other debt instrument to be terminated
prior to its stated expiration date; or any Indebtedness shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or
(u)    Construction Events.
(i)    Substantial Completion of the Improvements has not occurred on or prior
to the Outside Improvements Substantial Completion Date;
(ii)    Substantial Completion of the Facility has not occurred on or prior to
the Outside Facility Substantial Completion Date;

93

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(iii)    Completion of the Facility has not occurred on or prior to the Outside
Facility Substantial Completion Date;
(iv)    any voucher or invoice is fraudulently submitted by Borrower or any of
its Affiliates in connection with any Advance for services performed or for
materials used in or furnished for the Facility;
(v)    if Administrative Agent, the Independent Engineer or any of their
representatives are not permitted access to the Facility in accordance with
Section 4.04 of this Agreement; and
(vi)    if Borrower shall fail to deliver to Administrative Agent or its
representative, when requested upon not less than 5 Business Days’ notice,
copies of the Plans and Specifications.
(v)    Failure to Perform Covenants. The failure of Borrower or any Loan Party
to fully perform any and all covenants and agreements hereunder or under any of
the other Loan Documents (other than those specifically referenced in this
Section 8.01) and such failure is not cured by Borrower within 30 days after
Administrative Agent gives notice to Borrower thereof.
ARTICLE IX
ACCELERATION AND REMEDIES
9.01    Acceleration. If any Default described in Section 8.01(d), (e), (f) or
(g) hereof occurs with respect to Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
Administrative Agent or any Lender. If any other Default occurs, Administrative
Agent, acting at the direction of the Required Lenders, may terminate or suspend
the obligations of the Lenders to make Loans hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which Borrower hereby expressly waives. If the
Required Lenders (in their sole discretion) shall so direct, Administrative
Agent shall, by notice to Borrower, rescind and annul such acceleration and/or
termination.
9.02    Remedies under Loan Documents.
(a)    Generally. Upon the occurrence and during the continuance of a Default
hereunder, Administrative Agent, on behalf of the Lenders, shall have the right,
in person or by agent, to exercise all rights and remedies available to
Administrative Agent under this Agreement and the other Loan Documents and in
respect of the Loan Collateral, including, without limitation:
(i)    All rights to direct the Collateral Agent to exercise sole and exclusive
control over the Collateral Accounts and to disburse funds from the Collateral
Accounts in payment of the obligations secured thereby;
(ii)    All rights under the Borrower Member Pledge Agreement in the Borrower
Member Collateral;

94

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(iii)    All rights as a secured party hereunder under the Borrower Collateral;
and
(iv)    If a Default has occurred and is continuing under the Facility Lease,
all rights of Borrower in the Facility Lessee Collateral.
(b)    Right to Complete Construction. Upon the occurrence and during the
continuance of a Default hereunder, Administrative Agent, on behalf of the
Lenders, shall have the right, in person or by agent, in addition to all other
rights and remedies available to Administrative Agent under this Agreement, the
other Loan Documents, to the fullest extent permitted by law, to take possession
of the Mortgaged Property and perform any and all work and labor necessary to
complete the Improvements and the acquisition and installation of the Proton
System substantially in accordance with the Plans and Specifications and the
Building Interface Document (with such modifications as shall be deemed
appropriate by Administrative Agent), and employ watchmen to protect the
Mortgaged Property from injury. All reasonable sums so expended by
Administrative Agent or any Lender shall be deemed to have been paid to Borrower
and constitute Obligations. Effective upon the occurrence and during the
continuance of a Default, Borrower hereby constitutes and appoints
Administrative Agent its true and lawful attorney‑in‑fact, with full power of
substitution, to so complete the Improvements in the name of Borrower. Borrower
hereby empowers said attorney to: (a) use any funds of Borrower, including any
funds which may remain undisbursed hereunder for the purpose of so completing
the Facility; (b) make such additions, changes and corrections in the Plans and
Specifications or the Building Interface Document as Administrative Agent deems
appropriate; (c) employ such contractors, agents, architects and inspectors as
shall be required for said purposes; (d) pay, settle or compromise all existing
bills and claims which may be liens against the Mortgaged Property, or as may be
necessary or desirable for such Completion of the Facility or for clearance of
title; (e) execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents; (f) prosecute and defend
all actions or proceedings in connection with the Mortgaged Property or the
construction of the Improvements and take such action and require such
performance as it deems necessary under any bond or guaranty of completion; and
(g) do any and every act which Administrative Agent shall determine in its sole
discretion. It is further understood and agreed that this power of attorney,
which shall be deemed to be a power coupled with an interest, cannot be revoked.
(c)    Any such actions taken by Administrative Agent shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Administrative Agent may determine
in its sole discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Administrative
Agent permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing and
subject to applicable law, Borrower agrees that if a Default is continuing
(i) Administrative Agent is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Administrative Agent shall remain in full force and
effect until Administrative Agent has exhausted all of its remedies against the
Borrower Collateral and the Mortgage has been foreclosed, sold and/or otherwise
realized upon in satisfaction of all of the Obligations under the Loan
Documents.

95

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(d)    Except as otherwise expressly set forth herein or in any other Loan
Document, Borrower hereby waives to the extent not prohibited by applicable law
(a) all presentments, demands for payment or performance, notices of
nonperformance (except to the extent required by the provisions hereof or of any
other Loan Documents), protests and notices of dishonor, (b) any requirement of
diligence or promptness on Administrative Agent’s or the Lenders’ part in the
enforcement of its rights (but not fulfillment of its obligations) under the
provisions of this Agreement or any other Loan Document, and (c) any and all
notices of every kind and description which may be required to be given by any
statute or rule of law and are not otherwise required to be given hereunder or
under any other Loan Document, to the fullest extent permitted by applicable
law.
(e)    No course of dealing and no delay or omission by Administrative Agent,
the Lenders or Borrower in exercising any right or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy. A waiver
on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion. No waiver or consent shall be binding upon
Administrative Agent or the Lenders unless it is in writing and signed by
Administrative Agent. Administrative Agent’s exercise of Administrative Agent’s
right to remedy any default by Borrower to Administrative Agent or any other
Person shall not constitute a waiver of the default remedied, a waiver of any
other prior or subsequent default by Borrower or a waiver of the right to be
reimbursed for any and all of its expenses in so remedying such default. The
making of an Advance hereunder during the existence of a Default shall not
constitute a waiver thereof. No Advance of Loan proceeds hereunder, no increase
or decrease in the amount of any Advance, and no making of all or any part of an
Advance prior to the due date thereof shall constitute an approval or acceptance
by Administrative Agent or the Lenders of the work theretofore done or a waiver
of any of the conditions of the Lenders’ obligation to make further Advances,
nor in the event Borrower is unable to satisfy any such condition, shall any
such failure to insist upon strict compliance have the effect of precluding the
Lenders from thereafter refusing to make an Advance and/or declaring such
inability to be a Default as hereinabove provided. All Advances shall be deemed
to have been made pursuant hereto and not in contravention of the terms of this
Agreement.
(f)    The rights, powers and remedies of Administrative Agent and the Lenders
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Administrative Agent or any Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Administrative Agent’s and the Lenders’ rights,
powers and remedies may be pursued singly, concurrently or otherwise, at such
time and in such order as the Lenders may determine in the Lenders’ sole
discretion. No delay or omission to exercise any remedy, right or power accruing
upon the occurrence and continuation of a Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default by Borrower or to impair any
remedy, right or power consequent thereon.

96

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

9.03    Curing of Defaults. Upon the occurrence of a Default hereunder,
Administrative Agent or any Lender, without waiving any right of acceleration or
foreclosure under the Loan Documents which Administrative Agent or the Lenders
may have by reason of such Default or any other right Administrative Agent or
the Lenders may have against Borrower because of said Default, shall have the
right (but not the obligation) to take such actions and make such payments as
shall be necessary to cure such Default, including, without limitation, the
making of Advances. All amounts so expended shall constitute Obligations and
shall be payable by Borrower on demand by Administrative Agent.
ARTICLE X

ADMINISTRATIVE AND COLLATERAL AGENTS
10.01    Appointment.
(a)    Each of the Lenders hereby irrevocably appoints Administrative Agent as
its agent and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto and to execute, deliver, administer and perform the Agreement and each
other Loan Document to which it is a party (including in which it is expressed
to be a party for the benefit of the Secured Parties). Administrative Agent
shall administer this Agreement and the other Loan Documents to which it is a
party and service the Loans in accordance with the terms and conditions of this
Agreement.
(b)    Each of the Secured Parties hereby irrevocably appoints Collateral Agent
as its agent and authorizes Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to Collateral Agent by the terms
hereof and the other Loan Documents to which it is a party, together with such
actions and powers as are reasonably incidental thereto and to execute, deliver
and perform each Loan Document to which it is a party (including in which it is
expressed to be a party for the benefit of the Secured Parties).
(c)    As to any matters not expressly provided for in this Agreement, or in any
other Loan Document to which it is a party, Administrative Agent shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and Collateral Agent shall act upon the instructions of Administrative Agent,
and, in each case, such instructions shall be binding upon all Lenders.
(d)    Administrative Agent agrees to deliver promptly to each Lender a copy of
each material notice, report, financial statement or other material documents
given to it by Borrower pursuant to the terms of the Loan Documents. In
addition, Administrative Agent shall provide to each Lender copies of any
material reports of any consultants retained by Administrative Agent, including
without limitation, the Independent Engineer, and Administrative Agent shall
schedule inspections of the Property for any Lender upon the reasonable request
of such Lender.
(e)    Except as otherwise expressly provided in this Agreement, or in any other
Loan Document to which it is a party, Administrative Agent and Collateral Agent
shall take all such actions hereunder and under the other Loan Documents to
which it is a party which are not

97

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

inconsistent with the terms hereof or thereof as the Required Lenders shall
instruct Administrative Agent, and Administrative Agent shall instruct
Collateral Agent (and Administrative Agent and Collateral Agent shall be fully
protected in so acting or refraining from acting upon such instructions) and
such instructions shall be binding upon all of the Lenders; provided, however,
that the Required Lenders shall not have the right to require any Lender to
exceed its Commitment.
(f)    Promptly after Administrative Agent acquires actual knowledge thereof,
Administrative Agent will give written notice to each Lender of any Lien on the
Property or Default or Unmatured Default under this Agreement or any of the
other Loan Documents, including, without, limitation, notice if any payment of
principal or interest on the Loans is not made when due. Administrative Agent
agrees to consult with the Lenders in respect of any material remedial action to
be taken in respect of any such Default or Unmatured Default (which consultation
shall include Administrative Agent’s request for the additional fees it will
require from the Lenders in connection with dealing with such Default or
Unmatured Default and proposed workout of the Loans) and shall act in accordance
in all material respects with any decision of the Required Lenders (and shall be
fully protected in so acting). Administrative Agent agrees that during any
period of any Default, Administrative Agent will not take any remedial action
without the prior agreement and consent of the Required Lenders.
(g)    Administrative Agent shall promptly distribute to each Lender that is not
a Defaulting Lender its Applicable Percentage of any payment on account of
principal or interest received by Administrative Agent by credit to an account
of such Lender in accordance with written wiring instructions received by
Administrative Agent from such Lender, or to such other Person or in such other
manner as such Lender may designate, provided any other designated account is
maintained at a commercial bank located in the United States of America. If any
payments are received by Administrative Agent after 3:00 p.m. (New York time),
then provided Administrative Agent shall not be able to distribute to each
Lender its Applicable Percentage of any such payment on the same day as such
payment is received by Administrative Agent, Administrative Agent shall hold
such payment to the extent not so distributed for the benefit of the respective
Lenders ratably, shall invest any such Lender’s Applicable Percentage of such
payment not so distributed in overnight federal funds for the benefit of such
Lender and such Lender shall be entitled to receive its Applicable Percentage of
such payment together with interest earned thereon on the following Business
Day.
10.02    Capacity as Lender. The bank serving as Administrative Agent and/or
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not Administrative Agent
hereunder.
10.03    Duties and Obligations. Administrative Agent and Collateral Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents to which it is a party. Without limiting the
generality of the foregoing, (a) Administrative Agent and Collateral Agent shall
not be subject to any fiduciary or other implied duties to Borrower, any Lender
or any other Person, regardless of whether a Default or Unmatured Default has
occurred and is continuing, (b) Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated

98

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

hereby that Administrative Agent is required to exercise in writing as directed
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in this Agreement),
(c) Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except as directed by Administrative Agent,
and (d) except as expressly set forth in the Loan Documents, neither
Administrative Agent nor Collateral Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of its subsidiaries or Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) and Collateral Agent shall have no
such liability for any action taken or not taken by it with the consent or at
the request of Administrative Agent or in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default or Unmatured Default unless and until written
notice thereof is given to Administrative Agent by Borrower or a Lender, and
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or under any other
Loan Document or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or any Project Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document, or any Project Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in this Agreement,
other than to confirm receipt of items expressly required to be delivered to
Administrative Agent, (vi) the value, sufficiency, creation, perfection or
priority of any lien on the Loan Collateral, or (vii) the financial condition of
Borrower, any Guarantor, Contractor or Proton System Supplier.
10.04    Reliance. Administrative Agent, Collateral Agent and each Lender shall
be entitled to rely upon, and shall have no liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including electronic communications) believed by it to be genuine and
to have been signed or sent by the proper Person. Each of Administrative Agent,
Collateral Agent and each Lender also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. Each of Administrative Agent,
Collateral Agent and each Lender may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Neither Administrative Agent, Collateral Agent,
nor its directors, officers or employees nor any authorized representatives,
agents, attorneys, or other persons permitted or authorized to act in accordance
with or pursuant to the Loan Documents, shall be liable for any error of
judgment or for any act done or omitted to be done by it in good faith or for
any mistake of fact or law, or for any act which it may do or refrain from doing
in good faith, except as a result of its own gross negligence, fraud or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.

99

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

10.05    Sub-Agents. Administrative Agent and Collateral Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by Administrative Agent and/or Collateral Agent, as
the case may be. Administrative Agent, Collateral Agent and any such sub-agent
thereof may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of Administrative Agent, Collateral Agent and any such sub-agent
thereof, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.10.06    Resignation and Removal.
(a)    Subject to the appointment and acceptance of a successor as provided in
this paragraph, Administrative Agent and/or Collateral Agent may resign at any
time upon no less than 90 days prior written notice to the Secured Parties and
Borrower. Upon any such resignation, the Required Lenders (other than
Subordinated Lender) shall have the right to appoint a successor. If no
successor is appointed by such Required Lenders within 30 days after the
retiring Administrative Agent and/or Collateral Agent gives notice of its
resignation, the Required Senior First Lien Lenders shall have the right to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 60 days after
the retiring Administrative Agent and/or Collateral Agent gives notice of its
resignation, then the retiring Administrative Agent and/or Collateral Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent which shall
be a national or state chartered bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and/or Collateral Agent, and the retiring
Administrative Agent and/or Collateral Agent shall be discharged from its duties
and obligations hereunder as of the date of such successor’s acceptance of its
appointment and assumption of its obligations as such, in writing, as
Administrative Agent, or Collateral Agent, as the case may be. The fees payable
by Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After Administrative Agent’s and/or Collateral Agent’s resignation
hereunder, the provisions of this Article X and Section 11.03 hereof shall
continue in effect for the benefit of such retiring Administrative Agent and/or
Collateral Agent, as the case may be, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent and/or Collateral Agent.
(b)    The Required Lenders shall have the right to remove Administrative Agent,
or to direct Administrative Agent to remove Collateral Agent, by written notice
to Borrower and Administrative Agent to be effective as to Borrower as and when
such notice is actually received by Borrower. If the Required Lenders shall
remove Administrative Agent or direct the removal of Collateral Agent, then the
Required Lenders shall designate another Lender to perform the obligations and
exercise the rights of Administrative Agent or Collateral Agent, as the case may
be, hereunder. The successor Administrative Agent or Collateral Agent shall
assume such obligations in writing and from and after Borrower’s receipt of a
copy of notice of such replacement and receipt of a copy of such assumption the
successor Administrative Agent or Collateral Agent shall be the sole
Administrative Agent or Collateral Agent, as the case may be, hereunder and the
term “Administrative Agent” or “Collateral Agent” shall thereafter refer to such
successor. Borrower

100

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

shall have no approval right with respect to any replacement Administrative
Agent or Collateral Agent.
(c)    Notwithstanding anything to the contrary contained herein, in no event
may any Subordinated Lender or any of its Affiliates or Borrower or any of its
Affiliates (other than Senior Second Lien Lender or any of its Affiliates) be
Administrative Agent.
10.07    Independent Credit Analysis. Each Lender acknowledges and agrees that
the extensions of credit made hereunder are commercial loans and not investments
in a business enterprise or securities. Each Lender further represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
10.08    Lender Actions Against Collateral. Each Lender agrees that it will not
take any action, nor institute any actions or proceedings, with respect to the
Obligations, against Borrower, any Guarantor, or any other obligor under this
Agreement, the other Loan Documents, the Project Documents or against any of the
Loan Collateral (including, without limitation, set-off rights) without the
consent of the Required Lenders. With respect to any action by Administrative
Agent and/or Collateral Agent to enforce the rights and remedies of
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents, each Lender hereby consents to the jurisdiction of the court in which
such action is maintained, and agrees to deliver its Note to Administrative
Agent to the extent necessary to enforce the rights and remedies of
Administrative Agent for the benefit of the Secured Parties under the Mortgage
in accordance with the provisions hereof. Each Lender agrees to indemnify each
of the other Lenders for any loss or damage suffered or cost incurred by such
other Lender (including without limitation, attorneys’ fees and expenses and
other costs of defense) as a result of the breach of this Section 10.08 by such
Lender.
10.09    Lender Reply Period. All communications from Administrative Agent to
Lenders requesting Lenders’ determination, consent or approval (i) shall be
given in the form of a written notice to each Lender, (ii) shall be accompanied
by a description of the matter as to which such determination, consent or
approval is requested, (iii) shall include a legend substantially as follows,
printed in capital letters or boldface type:
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. ADD TO SECOND NOTICE: FAILURE
TO RESPOND WITHIN TEN (10) BUSINESS DAYS AFTER THE DELIVERY OF THIS
COMMUNICATION SHALL BE DEEMED

101

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

APPROVAL OF THE MATTER DESCRIBED ABOVE BY THE ADDRESSEE.”
and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof, each Lender shall (each, an “Administrative
Agent Consent Request Notice”). If a Lender shall fail to timely respond in
writing to Administrative Agent, Administrative Agent shall send a second
Administrative Agent Consent Request Notice to Lender. Each Lender shall
endeavor to reply promptly to any such request, but in any event within
10 Business Days after the delivery of such request by the second Administrative
Agent Consent Request Notice (the “Lender Reply Period”). Unless a Lender shall
give written notice to Administrative Agent that it objects to the
recommendation (together with a written explanation of the reasons behind such
objection) prior to the expiration of the Lender Reply Period, such Lender shall
be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Required
Lenders or all Lenders, Administrative Agent shall timely submit any required
written notices to all Lenders and upon receiving the required approval or
consent shall follow the course of action or determination recommended by
Administrative Agent or such other course of action recommended by the Required
Lenders or all of the Lenders, as the case may be and each non-responding Lender
shall be deemed to have concurred with such recommended course of action.
10.10    Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if a Lender becomes a Defaulting Lender, the following provisions
shall apply for so long as such Lender is a Defaulting Lender:
(a)    Suspension of Voting Rights. Such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 11.02(b)) and the Commitment of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder.
(b)    Turn Over of Payments. All amounts payable hereunder to the Defaulting
Lender in respect of the Obligations (whether on account of principal, interest,
fees or otherwise, including, without limitation, interest payments from
interest reserve allocations to the Defaulting Lender and any amounts that would
otherwise be payable to the Defaulting Lender pursuant to Section 3.10, but
excluding Section 3.11(b)) hereof, shall be paid to Administrative Agent,
retained in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by Administrative
Agent as follows: (i) first, to the payment of any reasonable amounts actually
due and owing by the Defaulting Lender to Administrative Agent hereunder as
determined by Administrative Agent in good faith, (ii) second, to the funding of
any Advance in respect of which the Defaulting Lender has failed to fund its
portion as required by this Agreement, as determined by Administrative Agent, in
good faith (iii) third, to the payment of any reasonable amounts actually due
and owing by the Defaulting Lender to the Non-Defaulting Lenders hereunder,
including without limitation for any Special Advance under paragraph (c) of this
Section 10.11, as determined by Administrative Agent in good faith and (iv)
fourth, to the Defaulting Lender.

102

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(c)    Special Advances. If a Lender fails to fund its portion of any Advance,
in whole or part (such amount, a “Deficiency”), within 10 Business Days after
the date required hereunder and Administrative Agent shall not have funded such
Deficiency under Section 3.03(b) hereof, Administrative Agent shall so notify
the Lenders in writing, and within 3 Business Days after delivery of such
notice, the Non-Defaulting Lenders shall have the right, but not the obligation,
in their respective, sole and absolute discretion, to fund all or a portion of
such Deficiency (the amount so funded by any such Non-Defaulting Lenders being
referred to herein as a “Special Advance”) to Borrower. In such event, the
Defaulting Lender and Borrower agree to pay to Administrative Agent for payment
to the Lenders making the Special Advance, forthwith on demand such amount with
interest thereon, for each day from and including the date such amount is made
available to Borrower to but excluding the date of payment to Administrative
Agent, at the interest rate that would have been applicable to such Deficiency
if funded by the Defaulting Lender.
(d)    Option to Purchase Future Commitment. The Non-Defaulting Lenders shall
have the right, but not the obligation, in their respective, sole and absolute
discretion, to acquire for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right), a
Defaulting Lender’s Commitment to fund future Loans (the “Future Commitment”).
Upon any such purchase of the Defaulting Lender’s Future Commitment, the
Defaulting Lender’s share in future Advances and its rights under the Loan
Documents with respect thereto shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest.
(e)    Replacement of Defaulting Lender.
(i)    By Required Lenders. The Required Lenders may, upon notice to the
Defaulting Lender and Administrative Agent, require the Defaulting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04 hereof) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Defaulting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts); and (ii) Administrative
Agent shall have received payment of any amounts owing by such Lender to
Administrative Agent or the other Lenders under this Agreement. The Defaulting
Lender shall not be required to make any such assignment and delegation if,
prior thereto, such Lender shall cease to be a Defaulting Lender.
(ii)    By Borrower. If the Lender has become a Defaulting Lender due to a
failure to fund its Loans hereunder, Borrower may at its option replace
Defaulting Lender under Section 3.11(b) hereof.
(f)    Indemnification. Each Defaulting Lender shall indemnify, defend and hold
harmless Administrative Agent, each Non-Defaulting Lender and Borrower from and
against any out-of-pocket liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatever which may be imposed on, incurred by or asserted against
Administrative Agent, any Non-Defaulting Lender or Borrower with respect to the
Loan

103

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Documents arising out of such Lender’s status as a Defaulting Lender (including
in enforcing the foregoing indemnification. The obligations of the Defaulting
Lender under this clause (f) shall survive the payment of the Obligations, the
termination of this Agreement and the Defaulting Lender’s reversion to a
Non-Defaulting Lender under paragraph (g) of this Section 10.11.
(g)    Ceasing to be a Defaulting Lender. A Lender shall cease to be Defaulting
Lender only upon (i) the payment of all amounts due and payable by Defaulting
Lender to Administrative Agent or any other Lender under this Agreement; (ii)
the payment of any out-of-pocket damages suffered by Borrower or any other
Lender as a result of such Defaulting Lender’s default hereunder; and (iii) the
circumstances described in clause (d) of the definition of “Defaulting Lender”
do not exist. An assignment by a Lender of its rights and obligations under this
Agreement shall not in and of itself cause the Lender to cease to be a
Defaulting Lender.
10.11    Borrower’s Rights. The provisions of this Article X are solely for the
benefit of Administrative Agent and the Lenders, and Borrower shall not have any
rights to rely on, enforce or consent to any waiver, modification or amendment
of, any of the provisions hereof; provided, however, that Borrower (a)
acknowledges and agrees to the limitations set forth in Section 11.02(c) hereof
on Administrative Agent’s ability to act unilaterally with respect to this
Agreement, the other Loan Documents or the Project Documents, and (b) agrees
that Administrative Agent’s inability to deliver any consent to, or approval of,
an action requested by Borrower due to lack of appropriate Required Lender
consent in accordance with the provisions of Section 11.02(c) hereof or the
Agreement Among Lenders shall not constitute an unreasonable withholding or
delay by Administrative Agent in the giving of such consent or approval.
Notwithstanding the foregoing, Borrower shall be entitled to rely on consents
and approvals executed by Administrative Agent without investigation as to the
existence of proper Lender authorization. As among Administrative Agent and the
Lenders, the provisions of this Article 10 may be amended, waived or otherwise
modified by Administrative Agent and the Lenders without Borrower’s consent and
without the need for Borrower to be party to any of the same.
10.12    Non-liability of Administrative Agent and the Lenders. Borrower
acknowledges and agrees that:
(a)    any inspections of the construction of the Improvements made by or
through Administrative Agent or the Lenders are for purposes of administration
of the Loan only and Borrower is not entitled to rely upon the same with respect
to the quality, adequacy or suitability of materials or workmanship, conformity
to the Plans and Specifications, state of completion or otherwise; Borrower
shall make its own inspections of such construction to determine that the
quality of the Improvements and all other requirements of such construction are
being performed in a manner satisfactory to Borrower and in conformity with the
Plans and Specifications and all other requirements; and Borrower shall
immediately notify Administrative Agent, in writing, should the same not be in
conformity with the Plans and Specifications and all other requirements;

104

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(b)    by accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or the Lenders pursuant to the Loan
Documents, including any certificate, statement of profit and loss or other
financial statement, survey, appraisal, lease or insurance policy, neither
Administrative Agent nor the Lenders shall be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof and such acceptance or
approval thereof shall not constitute a warranty or representation to anyone
with respect thereto by Administrative Agent or the Lenders;
(c)    neither Administrative Agent nor the Lenders undertake nor assume any
responsibility or duty to Borrower to select, review, inspect, supervise, pass
judgment upon or inform Borrower of any matter in connection with the Property,
including, without limitation, matters relating to the quality, adequacy or
suitability of: (i) the Plans and Specifications, (ii) architects, contractors,
subcontractors and materialmen employed or utilized in connection with the
construction of the Improvements, or the workmanship of or the materials used by
any of them, or (iii) the progress or course of construction and its conformity
or nonconformity with the Plans and Specifications; and Borrower shall rely
entirely upon its own judgment with respect to such matters, and any review,
inspection, supervision, exercise of judgment or supply of information to
Borrower by Administrative Agent or the Lenders in connection with such matters
is for the protection of Administrative Agent and/or the Lenders only and
neither Borrower nor any third party is entitled to rely thereon;
(d)    neither Administrative Agent nor the Lenders owe any duty of care to
protect Borrower against negligent, faulty, inadequate or defective building
structures, procedures or materials or construction;
(e)    neither Administrative Agent nor any Lender shall be liable for any act
or omission of any Defaulting Lender; and
(f)    neither Administrative Agent nor any Lender shall be directly or
indirectly liable or responsible for any loss, claim, cause of action,
liability, indebtedness, damage or injury of any kind or character to any person
or property arising from any construction on, or occupancy or use of, any of the
Property, including without limitation any loss, claim, cause of action,
liability, indebtedness, damage or injury caused by, or arising from: (i) any
defect in any building, structure, grading, fill, landscaping or other
improvements. thereon or in any on‑site or off‑site improvement or other
facility therein or thereon; (ii) any act or omission of Borrower, the parties
comprising Borrower or any of Borrower’s agents, employees, independent
contractors, licensees or invitees; (iii) any accident in or on the Property and
Improvements or any fire, flood or other casualty or hazard thereon; (iv) the
failure of Borrower or any of Borrower’s licensees, employees, invitees,
Administrative Agent, independent contractors or other representatives to
maintain the Property in a safe condition; and (v) any nuisance made or suffered
on any part of the Property.
ARTICLE XI
MISCELLANEOUS
11.01    Notices.

105

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by electronic communication (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
if to Borrower, to it at
[****]8*
with a copy to:
[****]
if to Administrative Agent, to it at
[****]
and
if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices and advances unless otherwise agreed by Administrative Agent and the
applicable Lender. The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal

8* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

106

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
(c)    Changes in Address. Any party hereto may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.
(d)    Electronic Systems. Borrower agrees that Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.
Any Electronic System used by Administrative Agent is provided “as is” and “as
available.” The Administrative Agent does not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Administrative Agent in connection
with the Communications or any Electronic System. In no event shall
Administrative Agent have any liability to Borrower, any Lender, or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Electronic System.
11.02    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.02(b) hereof, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Unmatured Default, regardless of whether
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Unmatured Default at the time.

107

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(b)    Waivers and Amendments. No provision of this Agreement or the Project
Loan Agreement may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (ii) increase or reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce or waive the
Make-Whole Fee any other fees payable hereunder, without the written consent of
each Lender affected thereby (including any such Lender that is a Defaulting
Lender), (iii) shorten or extend the Maturity Date or any scheduled date of
payment of the principal amount of any Loan or any interest thereon, or the
Make-Whole Fee or any other fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) affected thereby, (iv)
change Section 3.10(b) hereof or Section 3.10(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender (including any such Lender that is a Defaulting Lender), (v)
waive, amend or modify the provisions limiting transfers of direct or indirect
interests in Borrower without the written consent of each Lender; (vi) change
any of the provisions of this Section or the definition of “Required Lenders,”
“Required Senior First Lien Lenders” or “Required Senior Second Lien Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender of the class or classes whose voting rights are directly affected
thereby, (vii) release (x) any Guarantor from any of its obligations under the
Loan Documents, (y) release any portion of the Loan Collateral from the lien of
the Loan Documents other than as contemplated by the terms of the Loan
Documents, or (z) terminate, postpone the scheduled date for payment or decrease
the amount of any payment due under the Facility Lease, the Sublease or the
Administrative Services Agreement or the Project Loan Agreement to which
Facility Lessee is a party, in each case without the written consent of each
Lender, or (viii) permit an assignment by Borrower of any rights or obligations
under the Loan Documents, without the written consent of each Lender in each
instance; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of Administrative Agent hereunder without
the prior written consent of Administrative Agent.
(c)    Actions by Administrative Agent. Each Lender agrees that any action taken
by Administrative Agent at the direction of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement), and any action taken by
Administrative Agent not requiring consent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) shall be authorized by and binding
upon all Lenders. Borrower acknowledges that the right of the Administrative
Agent to grant consent or waivers hereunder or under any Loan Document is
subject to consent and approval rights of the Required Lenders, as provided
herein and in the Agreement Among Lenders.
11.03    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. Borrower shall pay (i) all reasonable out‑of‑pocket expenses
incurred by Administrative Agent, Collateral Agent, the Lenders and each of
their Affiliates, including appraisal fees, inspection fees, charges, title and
escrow charges, the cost of Intralinks or a similar

108

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

electronic workspace, and the reasonable fees, charges and disbursements of
counsel for Administrative Agent, in connection with the preparation and
administration of this Agreement, the other Loan Documents or any extensions,
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, including the cost of the Independent Engineer as provided in
Section 3.07(e) hereof.
(b)    Borrower Indemnity. Borrower shall indemnify and defend Administrative
Agent, Collateral Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
judgments, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, including in enforcing the
foregoing indemnification (collectively, “Losses”), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, the other Loan Documents, or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or the use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Losses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. The
foregoing indemnity set forth in this Section 11.03(b) shall not apply (i) with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim and (ii) to any Losses which are the subject of
the Environmental Indemnity Agreement, it being the intention of the parties
hereto that Borrower’s liability for environmental matters be governed
exclusively by the Environmental Indemnity Agreement and not by this Agreement.
(c)    Reimbursement by Lenders. To the extent that Borrower fails to pay any
amount required to be paid by it to Administrative Agent under Section 11.03(a)
or (b) hereof, each Lender severally agrees to pay to Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent in its capacity as such.
(d)    Damage Waiver. To the extent permitted by applicable law, no party hereto
shall assert, and each such party hereby waives, any claim against any other
party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof;

109

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

provided that, nothing in this clause (d) shall relieve Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    Payment of Amounts Due. All amounts due under this Section 11.03 shall be
payable promptly, but in no events later than 30 days after written demand
therefor.
11.04    Successors and Assigns.
(a)    Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 11.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in Section 11.04(c) hereof) and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders.
(i)    Subject to the conditions set forth in Section 11.04(b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of
Administrative Agent, provided that no consent of Administrative Agent shall be
required for (A) an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment or
(B) an Eligible Assignee.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent) shall not be less than $5,000,000 unless Administrative Agent otherwise
consents, provided that no such consent of Borrower shall be required if a
Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

110

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

(C)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of [****]9*;
(D)    the assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about Borrower, any
Guarantor, and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    any assignment by a Senior First Lien Lender of an interest in the Senior
First Lien Loans to a Second Lien Lender or a Subordinated Lender shall require
the consent of the Required Senior First Lien Lenders (excluding the
transferring Senior First Lien Lender); and any assignment by Senior Second Lien
Lender of an interest in the Senior Second Lien Loans to a Subordinated Lender
shall require the consent of the Required Senior Second Lien Lenders (excluding
the transferring Senior Second Lien Lender);
(F)    if and so long as the Contract of Sale limits the number of assignments
by the Lenders, the assignment so permitted shall be allocated among original
Lenders as follows: two to JPMorgan Chase Bank, N.A., two to Special Situations
Investing Group II, LLC, and one to Varian Medical Systems International AG.
For the purposes of this Section 11.04(b), the term “Ineligible Institution”
have the following meanings:
"Eligible Assignee" means any Person other than an Ineligible Institution.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) Borrower, any Guarantor, or any of its Affiliates (other than Borrower
Profit Participant or its Affiliates), (d) any Person who is not an
“Institutional Investor” as defined in the EDC Deed.
(iii)    Subject to the terms and conditions of this Agreement, from and after
the effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.08, 3.09, 3.10, 4.16(c) and 11.03
hereof).

9* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

111

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.04(c) hereof.
(iv)    Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent, Collateral Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.04 (b) hereof and any
written consent to such assignment required by Section 11.04(b) hereof,
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register (and shall promptly upon receipt
thereof deliver a copy of same to each Lender (but in no event shall a copy
thereof be delivered to Borrower)); provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 3.03(b), 3.10(d) or 11.03(c), Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section.
(vi)    Notwithstanding any of the foregoing to the contrary, no Lender may
assign its interest under the Loans to any party without the prior written
consent of Borrower, which Borrower may withhold in its sole discretion, if a
consequence of such assignment is that at the time of such assignment Borrower
would be subjected to additional charges under either of Sections 3.08 or 3.09
hereof.
(c)    Participations.
(i)    Any Lender may, without the consent of Borrower or Administrative Agent,
sell participations to one or more banks or other entities (a ”Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged (and in no event shall such Lender be released of any of its
obligations hereunder as a result of any participation), (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Borrower, Administrative Agent, Collateral Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument

112

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) hereof that affects such
Participant. Notwithstanding any of the foregoing to the contrary, no Lender
shall sell participations without the prior written consent of Borrower, which
Borrower may withhold in its sole discretion, if a consequence of doing so is
that Borrower would be subjected to additional charges under either of Sections
3.08 or 3.09 hereof. Participant (A) agrees to be subject to the provisions of
Section 3.11 hereof as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.08 or 3.09 hereof, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 3.11(b) hereof with respect to any Participant. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
hereof as though it were a Lender; provided that such Participant agrees to be
subject to Sections 3.10(c) and 10.08 hereof as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under any Loan Document
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.
(ii)    In no event may a Participant be Borrower, any Guarantor or an Affiliate
of Borrower or of any Guarantor.
(d)    Pledges by Lenders. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

113

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

11.05    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents and any separate letter agreements with
respect to fees paid to Administrative Agent constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective when it shall have
been executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
11.06    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
11.07    Right of Set-off. If a Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, and to the extent
permitted under Section 10.08 hereof, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of Borrower against any of and all the obligations of
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Notwithstanding
the foregoing, each Lender agrees to obtain approval of the Required Lenders
(other than any Defaulting Lender) before exercising such rights.

114

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

11.08    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws (and not the law of conflicts) of the State of New
York, but giving effect to federal laws applicable to national banks.
(b)    Consent to Jurisdiction. Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
United States Federal or New York State court sitting in the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against Borrower or its properties in the
courts of any jurisdiction.
(c)    Waiver of Objection to Venue. Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 11.09(b) hereof. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 11.01 hereof.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
11.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

115

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

11.10    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
11.11    Confidentiality. Each of Administrative Agent, Collateral Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to the Obligations or the enforcement
of rights under the Loan Documents, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of Borrower,
(h) to holders of equity interests in Borrower, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Administrative Agent, Collateral Agent
or any Lender on a non-confidential basis from a source other than Borrower. For
the purposes of this Section, “Information” means all information received from
Borrower relating to Borrower or its business, other than any such information
that is available to Administrative Agent, Collateral Agent or any Lender on a
non-confidential basis prior to disclosure by Borrower; provided that, in the
case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING BORROWER, ANY GUARANTOR, AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT BORROWER, ANY GUARANTOR, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT

116

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
11.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
11.13    USA Patriot Act. Administrative Agent and each Lender hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow Administrative Agent or such Lender to identify Borrower in
accordance with the Act.
11.14    Administrative Agent Approvals. With respect to matter under this
Agreement requiring the approval or consent of Administrative Agent or any other
exercise of discretion by Administrative Agent, Administrative Agent shall
exercise its judgment reasonably and in good faith without unreasonable delay
after receipt of the necessary information to make a fully informed decision.
11.15    Replacement Documentation. Upon receipt of an affidavit of an officer
of Administrative Agent or any of the Lenders as to the loss, theft, destruction
or mutilation of a Note or any other security document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
Borrower will issue, in lieu thereof, a replacement Note or other security
document in the same principal amount thereof and otherwise of like tenor. In
the event that Borrower issues such replacement Note or other security document,
the Lender who is the payee on the lost, destroyed, mutilated or stolen Note or
security document shall indemnify and hold harmless Borrower from any liability
incurred by Borrower in connection with the lost, stolen, destroyed or mutilated
Note or security document.
11.16    Consents and Approvals under Project Loan Documents. If the Project
Loan Agreement and/or any of the other documents evidencing or securing the
loans being made pursuant to the Project Loan Agreement (the “Project Loan
Documents”) contain any provision or requirement that the Administrative Agent’s
and/or Lenders’ consent or approval or waiver or determination be obtained by
Borrower in connection with any matter, to the extent that such consent or
approval or waiver or determination is also required by Administrative Agent
and/or Lenders under this Agreement and/or any of the other documents evidencing
or securing the Loan (the “Building Loan Documents”) in connection with such
matter, Administrative Agent’s and/or Lenders’ consent or

117

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

approval or waiver or determination to such matter hereunder or under any of the
Building Loan Documents shall automatically and without any further action be
and be deemed to be granted under the Project Loan Agreement and/or the Project
Loan Documents, as the case may be; provided, however, that notwithstanding the
foregoing, Administrative Agent and/or Lender’s consent to fund any Advance
under this Agreement shall not be deemed to constitute, and shall not
constitute, Administrative Agent and/or Lender’s consent to fund any Advance (as
such term is defined in the Project Loan Agreement) under the Project Loan
Agreement.


[SIGNATURE PAGE FOLLOWS]



118

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

IN WITNESS WHEREOF, the parties hereto have executed this Loan and Security
Agreement (Building Loan) as of the day and year first above written.
MM PROTON I, LLC,
a Delaware limited liability company10
By:
MM Proton I Investors, LLC,
 
a Delaware limited liability company,
its Managing Member
 
 
 
 
 
 
By:
 
[****]*
 
 
Name:
 
[****]
 
 
Title:
 
[****]
 



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and as a Senior First Lien Lender
By:
 
[****]
 
Name:
 
[****]
 
Title:
 
[****]
 



VARIAN MEDICAL SYSTEMS INTERNATIONAL AG
as a Senior First Lien Lender
By:
 
[****]
 
Name:
 
[****]
 
Title:
 
[****]
 



SPECIAL SITUATIONS INVESTING GROUP II, LLC,
as a Senior Second Lien Lender
By:
 
[****]
 
Name:
 
[****]
 
Title:
 
[****]
 



VARIAN MEDICAL SYSTEMS INTERNATIONAL AG
as a Subordinated Lender
By:
 
[****]
 
Name:
 
[****]
 
Title:
 
[****]
 




10 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

[Signature page to Loan and Security Agreement (Building Loan)]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

STATE OF NEW YORK
 
)
 
 
) ss.:
COUNTY OF NEW YORK
 
)



On the ___ day of ________ in the year 2015, before me, the undersigned, a
Notary Public in and for said state, personally appeared __________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument, the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
Notary Public



STATE OF NEW YORK
 
)
 
 
) ss.:
COUNTY OF NEW YORK
 
)





On the ___ day of ________ in the year 2015, before me, the undersigned, a
Notary Public in and for said state, personally appeared __________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument, the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
Notary Public



STATE OF NEW YORK
 
)
 
 
) ss.:
COUNTY OF NEW YORK
 
)





On the ___ day of ________ in the year 2015, before me, the undersigned, a
Notary Public in and for said state, personally appeared __________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument, the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
Notary Public


 
 
 

[Signature page to Loan and Security Agreement (Building Loan)]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

STATE OF NEW YORK
 
)
 
 
) ss.:
COUNTY OF NEW YORK
 
)





On the ___ day of ________ in the year 2015, before me, the undersigned, a
Notary Public in and for said state, personally appeared __________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument, the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
Notary Public






 
 
 

[Signature page to Loan and Security Agreement (Building Loan)]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

SCHEDULE 1.01
SENIOR FIRST LIEN LENDERS
Name/Address                            Commitment
JPMORGAN CHASE BANK, N.A.                $45,674,288
[****]*11
VARIAN MEDICAL SYSTEMS INTERNATIONAL AG    $45,674,288
[****]




SENIOR SECOND LIEN LENDER


Name/Address                            Commitment


SPECIAL SITUATIONS INVESTING GROUP II, LLC    $48,944,561
[****]




SUBORDINATED LENDER


Name/Address                            Commitment


VARIAN MEDICAL SYSTEMS INTERNATIONAL AG     $5,250,000
[****]



11* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



Schedule 1.01



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT A
LEGAL DESCRIPTION
ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK BOUNDED AND DESCRIBED
AS FOLLOWS:


BEGINNING AT A POINT A DISTANCE OF 100.00 FEET EAST FROM THE CORNER FORMED BY
THE INTERSECTION OF THE EASTERLY SIDE OF THIRD AVENUE (100’ WIDE) AND THE
SOUTHERLY SIDE OF EAST 127TH STREET (60’ WIDE) SAID POINT BEING THE POINT OR
PLACE OF BEGINNING;


1.    RUNNING THENCE EASTERLY, ALONG THE SOUTHERLY SIDE OF EAST 127TH STREET, A
DISTANCE OF 255.00 FEET TO A POINT;


2.    THENCE SOUTHERLY, AT RIGHT ANGLES TO SAID SOUTHERLY SIDE OF EAST 127TH
STREET, A DISTANCE OF 199.83 FEET TO A POINT ON THE NORTHERLY SIDE OF EAST 126TH
STREET (60’ WIDE);


3.    THENCE WESTERLY, ALONG SAID NORTHERLY SIDE OF EAST 126TH STREET, A
DISTANCE OF 225.00 TO A POINT;


4.    THENCE NORTHERLY, AT RIGHT ANGLES TO SAID NORTHERLY SIDE OF EAST 126TH
STREET, A DISTANCE OF 199.83 FEET TO THE POINT OR PLACE OF BEGINNING.


ENCOMPASSING AN AREA OF 1.170 ACRES, 50,957 SQUARE FEET.





A-1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT B
[RESERVED]





B-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT C-1
PROMISSORY NOTE
SENIOR FIRST LIEN LOAN
$
 
 
[Date]

MM PROTON I. LLC, a Delaware limited liability company (“Borrower”), promises to
pay to the order of __________________________ (“Lender”)
_________________________ DOLLARS ($__________________), or if less, the
aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Agreement (as hereinafter defined), together with interest on
the unpaid principal amount hereof in the manner set forth in the Agreement.
Borrower shall pay on each Interest Payment Date accrued interest on unpaid
principal and on the Maturity Date all unpaid principal and all accrued and
unpaid interest thereon.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Loan and Security Agreement (Building Loan) of even date
herewith (which, as it may be amended or modified and in effect from time to
time, is herein called the “Agreement”), among Borrower, the lenders referenced
therein, including Lender, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
Reference is hereby made to the Agreement for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.
This Note evidences the Senior First Lien Loan under the Agreement, which Loan
is senior in right of payment to the Senior Second Lien Loan and the
Subordinated Loan, in accordance with the terms and priorities set forth in the
Loan Agreement and the Agreement Among Lenders.
This Note is secured by liens granted to the Collateral Agent pursuant to the
Loan Documents, and reference is made thereto for a statement of the terms,
provisions and the priorities to which it is entitled.
 
MM PROTON I, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
MM Proton I Investors, LLC,
 
 
a Delaware limited liability company,
 
 
its Managing Member
 
 
 
 
By:
 
 
Name: [****]*
 
Title: [****]

12

12 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT C-2
PROMISSORY NOTE
SENIOR SECOND LIEN LOAN
$
 
 
[Date]

MM PROTON I. LLC, a Delaware limited liability company (“Borrower”), promises to
pay to the order of __________________________ (“Lender”)
_________________________ DOLLARS ($__________________), or if less, the
aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Agreement (as hereinafter defined), together with interest on
the unpaid principal amount hereof in the manner set forth in the Agreement.
Borrower shall pay on each Interest Payment Date accrued interest on unpaid
principal and on the Maturity Date all unpaid principal and all accrued and
unpaid interest thereon.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Loan and Security Agreement (Building Loan) of even date
herewith (which, as it may be amended or modified and in effect from time to
time, is herein called the “Agreement”), among Borrower, the lenders referenced
therein, including Lender, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
Reference is hereby made to the Agreement for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.
This Note evidences the Senior Second Lien Loan under the Agreement, which Loan
is subordinate in right of payment to the Senior First Lien Loan and senior in
right of payment to the Subordinated Loan, all in accordance with the terms and
priorities set forth in the Loan Agreement and the Agreement Among Lenders.
This Note is secured by liens granted to the Collateral Agent pursuant to the
Loan Documents, and reference is made thereto for a statement of the terms,
provisions and the priorities to which it is entitled.
 
MM PROTON I, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
MM Proton I Investors, LLC,
 
 
a Delaware limited liability company,
 
 
its Managing Member
 
 
 
 
By:
 
 
Name: [****]*
 
Title: [****]

13

13 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

C-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY



EXHIBIT C-3
PROMISSORY NOTE
SUBORDINATED LOAN
$
 
 
[Date]

MM PROTON I. LLC, a Delaware limited liability company (“Borrower”), promises to
pay to the order of __________________________ (“Lender”)
_________________________ DOLLARS ($__________________), or if less, the
aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Agreement (as hereinafter defined), together with interest on
the unpaid principal amount hereof in the manner set forth in the Agreement.
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Maturity Date.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Loan and Security Agreement (Building Loan) of even date
herewith (which, as it may be amended or modified and in effect from time to
time, is herein called the “Agreement”), among Borrower, the lenders referenced
therein, including Lender, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
Reference is hereby made to the Agreement for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its Maturity Date accelerated.
This Note evidences the Subordinated Loan under the Agreement, which Loan is
subordinate in right of payment to the Senior First Lien Loan and the Senior
Second Lien Loan, all in accordance with the terms and priorities set forth in
the Loan Agreement and the Agreement Among Lenders.
This Note is secured by liens granted to the Collateral Agent pursuant to the
Loan Documents, reference is made thereto for a statement of the terms,
provisions and the priorities to which it is entitled.
 
MM PROTON I, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
MM Proton I Investors, LLC,
 
 
a Delaware limited liability company,
 
 
its Managing Member
 
 
 
 
By:
 
 
Name: [****]*
 
Title: [****]

14

14 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

C-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:
 
 
 
 
 
 
 
2.    Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
 
3.    Borrower(s):
 
 
 
 
 
 
 
4.    Administrative Agent:
 
 
, as the
 
 
administrative agent under the Loan Agreement
 
 
 
 
5.    Credit Agreement:
 
[The [amount] Loan and Security Agreement (Building Loan) dated as of _______
among [name of Borrower(s)], the Lenders parties thereto, [name of
Administrative Agent], as Administrative Agent, and the other agents parties
thereto]
 
 
 
 
6.     Assigned Interest:
 
 
 


 
 
 

Annex 1-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about Borrower, the Guarantor, and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
 
[NAME OF ASSIGNOR]


 
 
 
 
By:
 
 
 
Title:
 
 
 
 
ASSIGNEE
 
 
 
 
[NAME OF ASSIGNEE]


 
 
 
 
By:
 
 
 
Title:

[Consented to and] Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By_________________________________
Title:

 
 
 

Annex 1-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

[Consented to:]
[NAME OF RELEVANT PARTY]
By________________________________
Title:



 
 
 

Annex 1-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2. Assignee. [The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 
 
 

Annex 1-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



 
 
 

Annex 1-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT E-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement (Building Loan)
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [ ], and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



 
 
 

E-1-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT E-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement (Building Loan)
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [ ], and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



 
 
 

E-2-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT E-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement (Building Loan)
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [ ], and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]

 
 
 

E-3-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan and Security Agreement (Building Loan)
dated as of [ ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [ ], and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]

 
 
 

E-4-1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT F
MEMBERS OF CONSORTIUM
ProHealth Proton Center Management LLC
Mount Sinai Proton Holding Company LLC
MSKCC Proton, Inc.
Montefiore Proton Acquisition, LLC







 
 
 

F-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT G
SECTION 22 AFFIDAVIT
STATE OF NEW YORK
 
)
 
 
) ss.:
COUNTY OF NEW YORK
 
)



[****]*15, being duly sworn, deposes and says:
1.    That he is the Authorized Signatory of MM Proton I Investors, LLC, a
Delaware limited liability company, the managing member of MM Proton I, LLC, a
Delaware limited liability company (“Borrower”).
2.    Borrower entered into the LOAN AND SECURITY AGREEMENT (BUILDING LOAN) (the
“Agreement”) dated as of this 15th day of July, 2015, with JPMorgan Chase Bank,
N.A. (“JPMorgan”) in its capacity as Administrative Agent (as hereinafter
defined) and Collateral Agent (as hereinafter defined), having its address at
[****], and each party (each, a “Lender”) identified and having its address at
the location shown on Schedule 1.01 thereto, evidencing a loan in the maximum
principal amount of up to $145,543,138 to finance the construction of certain
Improvements to be made on certain premises described in Schedule 1.1 attached
to the Agreement (the “Land”). The Agreement is intended to be filed in
accordance with section 22 of the Lien Law of the State of New York (the “Lien
Law”) and this affidavit is made pursuant to and in compliance with the Lien
Law. All capitalized terms used herein and not otherwise defined shall have the
same meanings assigned thereto in the Agreement.
3.    That the consideration paid or to be paid for the Loan, and expenses
incurred or to be incurred in connection therewith are or are estimated to be as
follows:
(a)    Commitment Fees/Interest Reserve (Building Loan)    [****]


TOTAL AMOUNT OF ABOVE ITEMS:    [****]
4.    Certain of the foregoing amounts are based upon good faith estimates of
costs or expenses not yet incurred and certain items listed above may cost more
or less than such estimates. Borrower reserves the right to use unexpended
amounts from any of said items to defray increases incurred in any other item or
items listed above so long as the total amount of Advances expended on said
items does not exceed the aggregate amount of said items shown above.
5.    After payment of the above items, the net sum available to Borrower to pay
contractors, subcontractors and materialmen for the Improvements will be [****],
of which

15 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

G-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

[****]*16 constitutes a hard cost contingency which will only be available for
the increased Building Costs resulting from change orders approved by
Administrative Agent in its sole discretion and, in such event, will be
specifically reserved for same.
6.    If an Event of Default occurs under the Agreement, in the discretion of
Lender, Advances may not be made under the Agreement. SUCH SUMS WOULD THEREFORE
NOT BE AVAILABLE TO BORROWER FOR THE IMPROVEMENTS.
7.    This affidavit is made by deponent because Borrower is a limited liability
company, which deponent is the authorized signatory of MM Proton I Investors,
LLC, a Delaware limited liability company, the managing member of Borrower and
the statements herein are true to the knowledge of deponent.
Dated: July ____, 2015
________________________
Name: [****]




Sworn to before me this ______
day of July, 2015
_________________________
Notary Public



16 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

G-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY



EXHIBIT H
[RESERVED]





 
 
 

H-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY



EXHIBIT I
FORM OF DRAW REQUEST
REQUEST FOR LOAN ADVANCE
JPMORGAN CHASE BANK, N.A., as Administrative Agent            Draw #:______
Project Name:        New York Proton Center
225 East 126th Street
New York, NY


RE: Request for Loan Advance
1.
Reference is made to that LOAN AND SECURITY AGREEMENT (BUILDING LOAN) (the
“Agreement”) dated as of this ____ day of ______________, 2015, is by and among
MM PROTON I. LLC, a Delaware limited liability company (“Borrower”), JPMORGAN
CHASE BANK, N.A., (“JPMorgan”) in its capacity as Administrative Agent (as
hereinafter defined) and Collateral Agent (as hereinafter defined), and each
party (each, a “Lender”) identified and having its address at the location shown
on Schedule 1.01 to the Agreement. Capitalized terms herein, unless otherwise
defined, are used as defined in the Agreement.

2.
Borrower hereby requests an advance under the Agreement in the aggregate amount
of $________, consisting of:

Loan
Amount
Senior First Lien Loan
 
Senior Second Lien Loan
 
Subordinated Loan
 
Total:
 



3.
Borrower acknowledges that this amount is subject to inspection, verification
and available funds.

4.
Borrower has attached hereto all items required by Section 2.04 of the Agreement
as a part of the Draw Package, which is being provided in support of the
disbursements requested in this Request for Loan Advance.


 
 
 

I-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

5.
Borrower represents and warrants to Bank that except as otherwise specifically
disclosed in such Draw Package and labeled as a “Disclosure” (a “Disclosure”):

a.
To Borrower’s knowledge, Borrower is in compliance with all of the conditions to
the applicable Advance set forth in this Agreement,

b.
All representations and warranties made hereunder or under any of the Loan
Documents, or in any certificate or other document executed by Borrower, each
Guarantor, or to the best of Borrower’s knowledge any other Loan Party or
Project Party as the case may be, and delivered to Administrative Agent pursuant
to or in connection with this Agreement, are true and correct in all material
respects as of the applicable Borrowing Date except to the extent such
representation and warranty is made as of a specified date, in which case such
representation and warranty shall have been true and correct on and as of such
specified date,

c.
To Borrower’s knowledge, no Default or Unmatured Default exists as of the
applicable Borrowing Date,

d.
Any completed construction is substantially in accordance with the Plans and
Specifications,

e.
All costs for the payment of which the Lenders have previously advanced funds
have in fact been paid to the appropriate vendors and

f.
To Borrower’s knowledge, Borrower continues to be in compliance in all material
respects with all of the terms, covenants and conditions contained in this
Agreement. If Administrative Agent elects to make an Advance notwithstanding
matters which are the subject of a Disclosure, the waiver of such matters shall
be effective for that Advance only, and unless subsequently waived, such matters
must be corrected before the next Advance.

g.
All change orders or changes to the project budget have been submitted to and
approved by Administrative Agent.

h.
All previous Advances have been used solely for the purposes set forth in the
Agreement.

i.
All of the requested Advance will be used solely to pay obligations set forth on
the attachment hereto.

j.
There are no liens outstanding against the Facility, except for liens and
security interests in favor of Collateral Agent.

k.
The Loans are “in balance” as required by Section 2.06 of the Agreement.



6.
Disbursement of the requested Advance may be subject to the receipt by the
Administrative Agent of the report of the Independent Engineer as required by
Section 2.02(j) of the Agreement.

7.
Disbursement of the requested Advance may be subject to the receipt by the
Administrative Agent of a bring-down endorsement and other endorsements to the
Title Policy as required by Section 2.02(k) of the Agreement.


 
 
 

I-2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

8.
Borrower certifies that the statements made herein and in any documents
submitted herewith are true and has duly caused this Request for Loan Advance to
be signed on its behalf by the undersigned, thereto duly authorized.

9.
Borrower requests that this draw be funded and that the disbursement funds be
deposited in the Borrower’s Operating Account under the Collateral Account
Pledge Agreement.

Date:
 
 
MM PROTON I. LLC, a Delaware limited liability company


 
 
 
 
 
 
 
 
 
 
 
By:
 
 
,
 
 
 
 
Name:
 
,
 
 
 
 
Title:
 
 










 
 
 

I-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY



EXHIBIT J
PROJECT MANAGEMENT TEAM MEMBERS
1.     [****]*17  
2.    [****]





17 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

J-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY



EXHIBIT K
[RESERVED]









 
 
 

K-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

EXHIBIT L
ORGANIZATIONAL STRUCTURAL CHART
[****]* 18

18 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 
 
 

M-1

